Exhibit 10.1

STAMP DUTY WARNING: THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY THEREOF OR
ANY OTHER DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION OF THIS DOCUMENT
OR WHICH IS A WRITTEN CONFIRMATION OR REFERENCE THERETO, INTO AUSTRIA, AS WELL
AS THE PRODUCTION IN, OR THE SENDING TO OR FROM, AUSTRIA OF ANY OF THE FOREGOING
DOCUMENTS, AS WELL AS THE SENDING TO OR FROM AUSTRIA OF FAX MESSAGES OR E-MAILS
CARRYING A SIGNATURE (INCLUDING DIGITALLY, MANUSCRIPT OR OTHERWISE TECHNICALLY
REPRODUCED) WHICH REFER TO THIS DOCUMENT OR TO WHICH A COPY OF THIS DOCUMENT IS
ATTACHED, MAY CAUSE THE IMPOSITION OF AUSTRIAN STAMP DUTY. ACCORDINGLY, KEEP THE
ORIGINAL OF THIS DOCUMENT AS WELL AS ANY CERTIFIED COPY THEREOF AND WRITTEN AND
SIGNED REFERENCES THERETO OR CONFIRMATIONS THEREOF OUTSIDE OF AUSTRIA AND DO NOT
SEND FAX MESSAGES OR E-MAILS CARRYING A SIGNATURE (INCLUDING DIGITALLY,
MANUSCRIPT OR OTHERWISE TECHNICALLY REPRODUCED) WHICH REFER TO THIS DOCUMENT,
CONFIRM ANYTHING THEREOF, OR TO WHICH A COPY OF THIS DOCUMENT IS ATTACHED TO OR
FROM AUSTRIA.

 

 

SALE AND PURCHASE AGREEMENT

REGARDING THE ENTIRE SHARE CAPITAL

OF

CONSTANTIA LABELS GMBH

HAENDLER & NATERMANN GMBH

H&N SUZHOU PACKAGING MATERIALS CO. LTD.

SGH (NO. 2) LTD.

CONSTANTIA FLEXIBLES AUSTRALIA HOLDING PTY LTD.

CONSTANTIA CM LABEL SDN BHD

GPC III B.V.

GPC III PACKAGING HOLDINGS MEXICO S. DE R.L. DE C.V.

GRAFO REGIA, S. DE R.L. DE C.V.

 

 

 

LOGO [g407859img1.jpg]

 

LOGO [g407859img2.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Preamble

     2  

1.

  

Definitions and Interpretation

     4  

2.

  

Sale and Assignment of Shares and I/C Positions

     18  

3.

  

Purchase Price

     20  

4.

  

Closing Conditions

     24  

5.

  

Closing

     26  

6.

  

Determination of Final Purchase Price

     29  

7.

  

The Sellers’ Representations and Warranties

     32  

8.

  

Limitation of Liability

     41  

9.

  

The Purchaser’s Representations and Warranties

     50  

10.

  

Beneficiaries

     56  

11.

  

Covenants

     57  

12.

  

Intellectual Property Rights

     81  

13.

  

Rescission

     82  

14.

  

Confidentiality

     83  

15.

  

Governing Law and Arbitration

     84  

16.

   Miscellaneous      85  



--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

by and among

 

1. Constantia Flexibles Germany GmbH, a private limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of Germany,
registered with the commercial register (Handelsregister) of the local court of
Weiden i.d.Opf., Germany, under HRB 4087 with its registered office in Pirkmühle
14-16, 92712 Pirk, Germany

(hereinafter referred to as “Seller 1”)

 

2. Constantia Flexibles International GmbH, a private limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of the Republic
of Austria, registered with the companies register (Firmenbuch) of the
commercial court of Vienna, Austria, under FN 253030d with its registered office
in Handelskai 92, Rivergate, 1200 Vienna, Austria

(hereinafter referred to as “Seller 2”)

 

3. Constantia Flexibles Group GmbH, a private limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of the Republic
of Austria, registered with the companies register (Firmenbuch) of the
commercial court of Vienna, Austria, under FN 332189p with its registered office
in Handelskai 92, Rivergate, 1200 Vienna, Austria

(hereinafter referred to as “Seller 3”)

 

4. GPC Holdings B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) organized under the laws of the Netherlands,
registered with the Dutch trade register (kamer van koophandel), The
Netherlands, under 34287059 with its registered office in Herengracht 466,
1017CA Amsterdam, The Netherlands

(hereinafter referred to as “Seller 4”, Seller 1, Seller 2, Seller 3 and Seller
4 hereinafter collectively referred to as the “Sellers”)

 

5. Multi-Color Corporation, a corporation organized under the laws of the State
of Ohio with its chief executive office at 4053 Clough Woods Drive, Batavia,
Ohio 45103,

(hereinafter referred to as the “Purchaser”

and Seller 1, Seller 2, Seller 3, Seller 4, and the Purchaser are hereinafter
referred to collectively as “Parties” and individually as a “Party”).

 

- 1 -



--------------------------------------------------------------------------------

PREAMBLE

 

(A) Seller 1 and Seller 2 are the sole shareholders of Constantia Labels GmbH, a
German limited liability company (Gesellschaft mit beschränkter Haftung), with
its registered seat in Heiligenstadt, registered with the commercial register at
the local court of Jena under HRB 503086 (“C Labels”), holding shares in C
Labels as laid out in Schedule (A). The total share capital of C Labels amounts
to EUR 25,000, consisting of 25,000 shares in the nominal amount of EUR 1 each
(“C Labels Shares”).

 

(B) Seller 1 and Seller 3 are the sole shareholders of Haendler & Natermann
Gesellschaft mit beschränkter Haftung, a German limited liability company
(Gesellschaft mit beschränkter Haftung), with its registered seat in Hann.
Münden, registered with the commercial register at the local court of Göttingen
under HRB 112118 (“H&N”), holding shares in H&N as laid out in Schedule (A). The
total share capital of H&N amounts to EUR 15,000,000, consisting of two shares
in the nominal amounts of EUR 13,500,000 and EUR 1,500,000 (“H&N Shares”).

 

(C) Seller 2 is the sole shareholder of H&N Suzhou Packaging Materials Co. Ltd.,
a limited liability company established under the laws of the Peoples Republic
of China, with its registered seat in Taicang, registered with the Suzhou
Taicang Administration for Industry and Commerce under no. 91320585628442170C
(“H&N Suzhou”), holding one share in H&N Suzhou as laid out in Schedule (A). The
total registered capital of H&N Suzhou amounts to EUR 4,826,378.06 (“H&N Suzhou
Share”).

 

(D) Seller 2 is the sole shareholder of SGH (No. 2) Ltd., an English limited
liability company incorporated under the laws of England & Wales, and registered
with the Companies House of Great Britain under no. 07714168 (“SGH”), holding
shares in SGH as laid out in Schedule (A). The total share capital of SGH
amounts to GBP 28,452,864.41, consisting of 2,845,286,441 shares in the nominal
amount of GBP 0.01 each (“SGH Shares”).

 

(E) Seller 2 is the sole shareholder of Constantia CM Label SDN BHD, a Malaysian
limited liability company incorporated under the laws of Malaysia, and
registered under no. 858313-H (“CM”), holding shares in CM as laid out in
Schedule (A). The total share capital of CM amounts to RM 13,000,000, consisting
of 13,000,000 shares in the amount of RM 1 each (“CM Shares”).

 

(F) Seller 2 is the sole shareholder of Constantia Flexibles Australia Holding
Pty Ltd., a proprietary company limited by shares incorporated under the laws of
Victoria, Australia, and registered with the Australian Securities and
Investments Commission under ACN 608 731 728 (“CFAH”), holding shares in CFAH as
laid out in Schedule (A). The total number of issued shares in CFAH is
25,239,504, each of which were fully paid at an issue price of AUD 1 each (“CFAH
Shares”).

 

- 2 -



--------------------------------------------------------------------------------

(G) Seller 4 is the sole shareholder of GPC III B.V., a Dutch limited liability
company incorporated under the laws of the Netherlands, and registered with the
Dutch trade register (kamer van koophandel) under no. 50715046 (“GPC III”),
holding shares in GPC III as laid out in Schedule (A). The total share capital
of GPC III amounts to EUR 18,000, consisting of 18,000 shares in the nominal
amount of EUR 1 each (“GPC III Shares”).

 

(H) Seller 4 and GPC III are the sole equity holders of GPC III Packaging
Holdings Mexico S. de R.L. de C.V., a limited liability company incorporated
under the laws of Mexico, and registered with the Public Registry of Commerce of
Nuevo León under the mercantile folio number 123450*1 (“GPC III Packaging”),
holding equity quotas in GPC III Packaging as laid out in Schedule (A). The
total stock capital of GPC III Packaging equals MXP$575,398,854.73, consisting
of two equity quotas, out of which the equity quota held by GPC III Packaging
equals MXP$575,398,853.73, which represents 99.99% and the equity quota held by
Seller 4 equals MXP$1, which represents 0.01% (the equity quota held by Seller 4
hereinafter referred to as “GPC III Packaging Share”).

 

(I) Seller 4 and GPC III Packaging are the sole equity holders of Grafo Regia,
S. de R.L. de C.V., a limited liability company incorporated under the laws of
Mexico, and registered with the Public Registry of Commerce of Nuevo León under
the mercantile folio number 78510*1 (“Grafo”), holding equity quotas in Grafo as
laid out in Schedule (A). The total stock capital of Grafo equals
MXP$291,521,984, consisting of two equity quotas, out of which the equity quota
held by GPC III Packaging equals MXP$291,521,983, which represents 99.99% and
the equity quota held by Seller 4 equals MXP$1, which represents 0.01% (the
equity quota held by Seller 4 hereinafter referred to as “Grafo Share”).

 

(J) The Sellers intend to sell and transfer all of their C Labels Shares, H&N
Shares, H&N Suzhou Share, SGH Shares, CM Shares and CFAH Shares, GPC III Shares,
GPC III Packaging Share and Grafo Share (collectively the “Sold Shares”) to the
Purchaser. In addition, Seller 3 intends to sell and assign the I/C Payables to
the Purchaser. Having carried out a due diligence review of the Labels Group,
the Purchaser intends to acquire the Shares pursuant to the terms and conditions
set out in this agreement (the “Agreement”).

 

(K) GPC III is an equity holder of Aluprint S. de R.L. de C.V., a limited
liability company incorporated under the laws of Mexico, and registered with the
Public Registry of Commerce of Mexico City under the mercantile folio number
259868 (“Aluprint”), holding an equity quota in Aluprint which equals MXP$1,
which represents 0.01% (the equity quota held by GPC III hereinafter referred to
as “Aluprint Share”).

 

(L)

Sellers 2 and 3 are indirect shareholders of Afripack Consumer Flexibles Pty.,
Ltd. a limited liability company incorporated under the laws of South Africa,
with registered address of 75 Richard Carte Road, Mobeni, 4052, South Africa and
with registration number 2008/016495/07 (“Afripack”). The Sellers intend that
Afripack sells parts of its

 

- 3 -



--------------------------------------------------------------------------------

  operations relating to the labels business (“Afripack Labels Operations”) by
way of a transfer of assets to an entity nominated by the Purchaser and the
Purchaser intends that such entity acquires these assets.

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement, as well as in any certificate or other document made or
delivered pursuant to or in connection with this Agreement, capitalized words
and expressions shall have the meanings set next to them as follows, unless
explicitly set out otherwise in this Agreement or such certificate or such other
document:

“ABGB” means the General Civil Law of the Republic of Austria (Allgemeines
Bürgerliches Gesetzbuch);

“Accounting Firm” shall have the meaning set forth in Clause 6.2.3(a);

“Accounting Principles” shall mean IFRS as applied in a manner consistent with
the Financial Statements;

“Affiliates” shall mean any entity controlled by, or controlling, or under the
common control of another entity or person or group of persons (in each case,
including indirect control regardless of whether or not linked through any
participation) and the term “control” shall have the meaning set forth in
Section 15 Austrian Stock Corporation Act (AktG) or Section 244 (2) and
(4) Austrian Commercial Code (UGB);

“Afripack” shall have the meaning set forth in Preamble (L);

“Afripack Labels Operations” shall have the meaning set forth in Preamble (L);

“Afripack Purchase Price” shall have the meaning set forth in Clause 11.7;

“Agreement” shall have the meaning set forth in Preamble (J);

“Aluprint” shall have the meaning set forth in Preamble (K);

“Aluprint Share” shall have the meaning set forth in Preamble (K);

“Assignment and Assumption Agreement” shall have the meaning set forth in
Clause 2.3.1;

“Base Cash Purchase Price” means (a) the Enterprise Value less (b) the Stock
Value;

“Beneficiary / Beneficiaries” shall have the meaning set forth in
Clause 10.1.1(a);

 

- 4 -



--------------------------------------------------------------------------------

“Benefit Arrangement” means any material employment, severance or other similar
contract, or arrangement and each plan, arrangement, program, agreement or
commitment providing for insurance coverage (including any self-insurance
arrangements), disability benefits, supplemental unemployment benefits,
retirement benefits, life, health or accident benefits, deferred compensation,
profit-sharing, stock options, stock appreciation rights, restricted stock,
stock purchases, post-retirement insurance, compensation or benefits outside
arrangements applicable under mandatory Laws providing for the same or other
benefits;

“Breach” shall have the meaning set forth in Clause 8.1.1;

“Business Day” shall mean any day other than a Saturday, Sunday or public
holiday in Frankfurt am Main, London and Vienna on which the banks in Frankfurt
am Main, London and Vienna are open to transact normal commercial business;

“Business Employee” shall mean all employees, officers and directors of the
Group Companies as of the Signing Date and the Transferred Employees;

“Business Real Property” shall mean, collectively, the Owned Real Property and
the Leased Real Property;

“Cap” shall have the meaning set forth in Clause 8.5.2;

“C Labels Shares” shall have the meaning set forth in Preamble (A);

“C Labels” shall have the meaning set forth in Preamble (A);

“Carve-Out” shall mean the actions taken by Sellers or the Group Companies to
facilitate the termination of the relationship between Sellers and the Group
Companies and establish the Labels Business as a stand-alone division or
enterprise;

“Carve-Out Companies” shall have the meaning set forth in Clause 11.5.1;

“Carve-Out Accounts” shall have the meaning set forth in Clause 11.5.4;

“Carve-Out Date” shall have the meaning set forth in Clause 11.5.1;

“Carve-Out Loss Compensation Obligation” shall have the meaning set forth in
Clause 11.5.5;

“Carve-Out Profit Transfer Obligation” shall have the meaning set forth in
Clause 11.5.6;

“Cash” shall have the meaning set forth in Clause 3.1.2(a);

 

- 5 -



--------------------------------------------------------------------------------

“Cash Pool Agreements” shall have the meaning set forth in Clause 11.2.1;

“CFAH” shall have the meaning set forth in Preamble (F);

“CFAH Shares” shall have the meaning set forth in Preamble (F);

“Claim Addressee” shall have the meaning set forth in Clause 8.8;

“Clause” means a clause of this Agreement;

“Closing” shall have the meaning set forth in Clause 5.1;

“Closing Actions” shall have the meaning set forth in Clause 5.2;

“Closing Conditions” shall have the meaning set forth in Clause 4;

“Closing Date” shall have the meaning set forth in Clause 5.1;

“Closing Financial Statements” shall have the meaning set forth in Clause 3.1.2;

“Closing Memorandum” shall have the meaning set forth in Clause 5.2.18;

“CM” shall have the meaning set forth in Preamble (E);

“CM Shares” shall have the meaning set forth in Preamble (E);

“Code” means the Internal Revenue Code of 1986, as amended;

“Collective Agreements” shall have the meaning set forth in Clause 7.17.1;

“Commitment Letter” shall have the meaning set forth in Clause 9.2.1;

“Companies” shall mean C Labels, H&N, H&N Suzhou, SGH, CM, CFAH and GPC III;

“Consideration” shall mean the Purchase Price and the I/C Payables Purchase
Price;

“CTA” shall have the meaning set forth in Clause 11.3.2;

“Customer Agreements” shall have the meaning set forth in Clause 11.8.1;

“Data Room” means the virtual data room designated “Project Marco Polo” hosted
by Merrill under https://eu1.merrilcorp.com which was available to the Purchaser
from June 16, 2017 until July 12, 2017;

“Disclosed Information” shall mean:

(a) this Agreement and all of its Schedules and Exhibits;

 

- 6 -



--------------------------------------------------------------------------------

(b) any documents, materials or information contained in the Data Room to the
extent such information is in English, French, German or Romanian and properly
filed in a labeled folder which a reasonable person would expect would contain
such disclosed information and was available in the Data Room as of July 13,
2017 and any written answers provided through the Q&A process and such other
information as has been provided to the Purchaser and been stored on an
USB-stick which will be deposited with the acting notary; and

(c) any information in Purchaser’s Knowledge.

“Dispute” shall have the meaning set forth in Clause 15.1.2;

“Dispute Notice” shall have the meaning set forth in Clause 15.1.3;

“Disputed Matters” shall have the meaning set forth in Clause 6.2.3(a);

“Earn-Out” shall have the meaning set forth in Clause 9.9.1;

“Encumbrance” shall mean with respect to any property or asset, any material
claim, lien, pledge, charge, easement, security interest, deed of trust or
mortgage in respect of such property or asset;

“Enterprise Value” shall mean EUR 1,147,000,000.00;

“Environment” shall mean soil, surface water, groundwater, land, sediments,
surface or subsurface strata, ambient air, or indoor air structures;

“Environmental Permits” shall have the meaning set forth in Clause 7.20.1;

“Environmental Requirements” shall mean all requirements under Laws concerning
the protection of the Environment from contamination or pollution, or Hazardous
Substances;

“Equity Securities” of any person means (i) shares of capital stock, limited
liability company interests, partnership interests or other equity securities of
such person, (ii) subscriptions, calls, warrants, options or commitments of any
kind or character relating to, or entitling any person to purchase or otherwise
acquire, any capital stock, limited liability company interests, partnership
interests or other equity securities of such person, (iii) securities
convertible into or exercisable or exchangeable for shares of capital stock,
limited liability company interests, partnership interests or other equity
securities of such person and (iv) equity equivalents, interests in the
ownership or earnings of, or equity appreciation, phantom stock or other similar
rights of, or with respect to, such person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended;

 

- 7 -



--------------------------------------------------------------------------------

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and any successor United States federal statute, and the rules and
regulations thereunder which shall be in effect from time to time;

“Exhibit” shall mean an exhibit to a Schedule of this Agreement;

“Factoring Agreements” shall have the meaning set forth in Clause 11.11;

“Final Carve-Out Accounts” shall have the meaning set forth in Clause 11.5.4;

“Final Termination Accounts” shall have the meaning set forth in Clause 11.4.3;

“Financial Indebtedness” shall have the meaning set forth in Clause 3.1.2(b);

“Financial Statements” shall have the meaning set forth in Clause 7.7;

“Financing” shall have the meaning set forth in Clause 9.2.1;

“Financing Marketing Materials” shall have the meaning set forth in Clause
11.3.2(b);

“Financing Sources” means the persons (including the parties to the Purchaser
Financing Documents, but excluding Purchaser and its Affiliates) that have
committed to provide (directly or indirectly) or otherwise entered into
agreements in connection with the Financing, and any joinder agreements,
indentures or credit agreements entered into pursuant thereto or relating
thereto, including the agents, arrangers, lenders and other entities that have
committed to provide or arrange all or part of the Financing, together with
their Affiliates and representatives involved in the Financing and their
successors and assigns;

“Foreign Trade Laws” shall have the meaning set forth in Clause 7.14.2;

“Fraud and Bribery Laws” shall have the meaning set forth in Clause 7.14.1;

“Funds” shall have the meaning set forth in Clause 9.2.2;

“German GAAP” shall have the meaning set forth in Clause 11.4.3;

“Governmental Entity” means any United States or foreign (a) federal, state,
local, municipal or other government, (b) governmental or quasi-governmental
entity of any nature (including, without limitation, any governmental agency,
branch, department, official or entity and any court or other tribunal), or
(c) body exercising or entitled to exercise any public administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature, including, without limitation, any arbitral tribunal;

“GPC III” shall have the meaning set forth in Preamble (G);

 

- 8 -



--------------------------------------------------------------------------------

“GPC III Packaging” shall have the meaning set forth in Preamble (H);

“GPC III Packaging Share” shall have the meaning set forth in Preamble (H);

“GPC III Shares” shall have the meaning set forth in Preamble (G);

“Grafo” shall have the meaning set forth in Preamble (I);

“Grafo Share” shall have the meaning set forth in Preamble (I);

“Group Company Plans” shall have the meaning set forth in Clause 7.18.1;

“Group Companies” means the entities listed in Schedule (A) and Schedule (B);

“Guarantees” shall have the meaning set forth in Clause 11.13;

“H&N” shall have the meaning set forth in Preamble (B);

“H&N Claim” shall have the meaning set forth in Clause 11.4.15;

“H&N Fiscal Unity” shall have the meaning set forth in Clause 11.4.8;

“H&N Loss Compensation Obligation” shall have the meaning set forth in
Clause 11.4.4;

“H&N PLTA” shall have the meaning set forth in Clause 11.4.1;

“H&N Profit Transfer Obligation” shall have the meaning set forth in
Clause 11.4.5;

“H&N Relevant Tax Matter” shall have the meaning set forth in Clause 11.4.11;

“H&N Shares” shall have the meaning set forth in Preamble (B);

“H&N Suzhou” shall have the meaning set forth in Preamble (C);

“H&N Suzhou Share” shall have the meaning set forth in Preamble (C);

“H&N Tax Litigation” shall have the meaning set forth in Clause 11.4.13;

“H&N Tax Returns” shall have the meaning set forth in Clause 11.4.10;

“Hazardous Substances” shall mean any chemical, substance, waste, material,
pollutant, or contaminant, including those defined, listed, or identified as a
“hazardous substance,” “hazardous waste,” “toxic substance,” “toxic material” or
otherwise regulated under any Environmental Laws, including oil and petroleum
products or byproducts and any constituents thereof, urea formaldehyde
insulation, asbestos, and polychlorinated biphenyls;

 

- 9 -



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and any successor United States federal statute and the rules and
regulations thereunder which shall be in effect from time to time;

“I/C Payables” shall mean all intercompany payables by the Group Companies to
Seller 3 (as lender) as of the Closing Date including the outstanding principal
amounts plus accrued and unpaid interest as well as further items as set forth
in this Agreement and any other payables by the Group Companies to Sellers or
any of the Sellers’ Affiliates which are not Group Companies, the status of
which as of June 30, 2017 is set out in Schedule (D);

“I/C Payables Amount” shall have the meaning set forth in Clause 2.2.1;

“I/C Payables Purchase Price” shall have the meaning set forth in Clause 3.2;

“I/C Receivables” shall mean all intercompany receivables owed by Seller 3 (as
borrower) to the Group Companies as of the Closing Date including the
outstanding principal amounts plus accrued and unpaid interest as well as
further items as set forth in this Agreement and any other receivables owed to
the Group Companies by Sellers or any of the Sellers’ Affiliates which are not
Group Companies, the status of which as of June 30, 2017 is set out in
Schedule (E);

“I/C Receivables Amount” shall have the meaning set forth in Clause 2.3.2;

“IFRS” shall mean the International Financial Reporting Standards as adopted by
the European Union and as in effect at the time any applicable financial
statements were prepared;

“Insurance Policies” shall have the meaning set forth in Clause 7.21;

“Investors’ Rights Agreement” shall have the meaning set forth in Clause 5.2.14;

“Issue Price” shall mean EUR 65.40;

“IT TSA” shall have the meaning set forth in Clause 5.2.17(b);

“IT TSA Afripack” shall have the meaning set forth in Clause 5.2.17(c);

“IT TSA Grafo Regia” shall have the meaning set forth in Clause 5.2.17(d);

“Key Employees” shall have the meaning set forth in Clause 7.17.3;

“Labels Business” shall mean the business as conducted by the Group Companies as
well as the Afripack Labels Operations;

 

- 10 -



--------------------------------------------------------------------------------

“Labels Business Employee Plans” means, collectively, each Parent Plan and each
Group Company Plan;

“Labels Group” shall mean all Group Companies;

“Latest Balance Sheet” shall have the meaning set forth in Clause 7.7;

“Law” means any federal, state, local or foreign law, statute, ordinance, rule,
guideline, regulation, order, writ, decree, agency requirement, license or
permit of any Governmental Entity;

“Lease Agreements” shall have the meaning set forth in Clause 7.12.2;

“Leased Real Property” shall mean the real property that is not owned in fee
simple by a Material Group Company or Afripack that a Material Group Company or
Afripack either occupies or uses or has the right to occupy or use in connection
with the Labels Business and where the failure to lease such property would have
a material adverse effect on the respective Material Group Company or Afripack;

“Losses” shall have the meaning set forth in Clause 8.1.2;

“Material Group Companies” means the Companies and the entities listed in
Schedule (C);

“Material Intellectual Property Rights” shall mean all material and registered
(a) trade names, trademarks, trademark registrations, trademark applications,
service marks, service mark registrations; (b) copyrights, copyrightable works,
copyright registrations, copyright applications; (c) patent rights (including
issued patents, applications, divisions, continuations and
continuations-in-part, reissues, patents of addition, utility models and
inventors’ certificates); licenses and sublicenses with respect to any of the
foregoing; and (e) domain names and where the failure to hold such Intellectual
Property Rights would have a material adverse effect on the respective Group
Company;

“MCC Securities” shall have the meaning set forth in Clause 9.3.2;

“MCC Shares” means Common Shares of Purchaser;

“Notice of Disagreement” shall have the meaning set forth in Clause 6.2.1;

“Order” shall mean any decree (consent or otherwise), injunction, order, ruling,
writ, directive, notice of violation (but only a notice of violation pursuant to
Environmental Laws or Environmental Permits) quasi-judicial decision or award or
administrative decision or award of any federal, state, local, foreign or other
court, arbitrator, tribunal, administrative

 

- 11 -



--------------------------------------------------------------------------------

agency or Governmental Entity to which any person is a party or that is or may
be legally binding and enforceable on any person or its securities, assets or
business;

“Parent Plans” shall have the meaning set forth in Clause 7.18.1;

“Party” or “Parties” shall have the meaning set forth in the introduction;

“Pemara SPA” shall have the meaning set forth in Clause 9.9.1;

“Permits” shall mean all licenses, franchises, permits, approvals,
authorizations, exemptions, certificates, registrations, and similar documents
or instruments each of all Governmental Entities material to the operation of
the Labels Business or the business or Purchaser, as applicable, as it is
currently conducted;

“Permitted Exceptions” shall mean the following:

 

  (a) Encumbrances for Taxes, assessments and charges and other claims not yet
payable or the validity of which a Seller or Group Company is contesting in good
faith;

 

  (b) mechanic’s, workmen’s, repairmen’s, warehousemen’s or landlord’s and
carrier’s Encumbrances arising in the ordinary course of business consistent
with past practice;

 

  (c) all existing general utility easements serving the Owned Real Property and
all other instruments and encumbrances which affect the Owned Real Property and
are recorded in the public records where the Owned Real Property is located;

 

  (d) zoning Laws affecting the Owned Real Property;

 

  (e) Encumbrances under local financing based on general terms and conditions
entered into in the ordinary course of business; and

 

  (f) in the case of Sellers, the Encumbrances set forth on Schedule (F);

“PLTA” shall mean a profit and loss transfer agreement
(Gewinnabführungsvertrag);

“Post-Closing Date Period” shall mean the time period following the Closing Date
and, in cases of Taxes which are assessed on the basis of or for taxable periods
(Veranlagungs- bzw. Erhebungszeiträume), (i) any taxable period (Veranlagungs-
bzw. Erhebungszeitraum) beginning on the day following the Closing Date or any
time thereafter and (ii) in the case of any taxable period (Veranlagungs- bzw.
Erhebungszeitraum) commencing prior to the day following the Closing Date and
ending after the Closing Date, the portion thereof attributable to the period
following the Closing Date;

 

- 12 -



--------------------------------------------------------------------------------

“Pre-Closing Date Period” shall mean the time period up to and including the
Closing Date and, in cases of Taxes which are assessed on the basis of or for
taxable periods (Veranlagungs- bzw. Erhebungszeiträume), (i) any taxable period
(Veranlagungs- bzw. Erhebungszeitraum) ending on or before the Closing Date and
(ii) in the case of any taxable period (Veranlagungs- bzw. Erhebungszeitraum)
commencing prior to the Closing Date and ending after the Closing Date, the
portion thereof up to the Closing Date;

“Pre-Closing Date Taxes” shall have the meaning set forth in Clause 11.4.10;

“Preliminary Cash Purchase Price” means the Preliminary Purchase Price less the
Stock Value;

“Preliminary Purchase Price” shall have the meaning set forth in Clause 3.3;

“Proceeding” means any claim, action, litigation, suit, arbitration,
investigation or proceeding by or before any Governmental Entity or arbitrator;

“Purchase Price” shall have the meaning set forth in Clause 3.1.3;

“Purchase Price Items” shall have the meaning set forth in Clause 3.1.2;

“Purchaser” shall have the meaning set forth in the introduction;

“Purchaser Financing Documents” shall have the meaning set forth in Clause
9.2.1;

“Purchaser Financing Entity” shall have the meaning set forth in Clause 9.2.1;

“Purchaser Financing Party” shall have the meaning set forth in Clause 9.2.1;

“Purchaser’s Claim” shall have the meaning set forth in Clause 8.2;

“Purchaser’s Knowledge” shall have the meaning set forth in Clause 8.2.1;

“Reference Net Working Capital” means EUR 129,000,000 (in words: one hundred
twenty nine million Euros);

“Regulatory Clearances” shall have the meaning set forth in Clause 4.1;

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, pouring, emptying, escaping,
dumping, placing, discarding, abandonment, movement or migration of Hazardous
Substances, whether sudden or non-sudden and whether accidental or
non-accidental, or any “release”, “emission” or “discharge” as those terms are
defined pursuant to any applicable Environmental Law;

“Release Documentation” shall have the meaning set forth in Clause 5.2.13;

 

- 13 -



--------------------------------------------------------------------------------

“Relevant Security Interests” shall mean all guarantees and other security
interests granted in connection with the senior facilities agreement, dated
March 24, 2015, and amended on July 1, 2015 and September 30, 2016, entered into
between, inter alia, Constantia Lux Parent S.A. as Obligors’ Agent, UniCredit
Bank AG, London Branch as Common Agent and JPMorgan Chase Bank, N.A. as USD
Agent, either granted by a Group Company or granted by a shareholder of a Group
Company regarding the shares in such Group Company and all other security
interests, liens or charges encumbering the Sold Shares or the assets of the
Group Companies other than Permitted Exceptions;

“Required Financial Information” means (a) audited consolidated financial
statements of the Group Companies and the Afripack Labels Operation consisting
of audited consolidated balance sheets as of the last date of each of the three
(3) fiscal years of the Companies ended at least ninety (90) days prior to the
Closing Date and audited consolidated income statements and statements of
stockholders’ equity and cash flows including footnotes for each of the three
(3) fiscal years of the Group Companies and the Afripack Labels Operation ended
at least ninety (90) days prior to the Closing Date, and (b) the reviewed
balance sheets of the Group Companies and the Afripack Labels Operation as of
June 30, 2017 and the related reviewed consolidated income statements,
statements of stockholders equity and statement of cash flows including
footnotes for the six-month period then ended, and (c) a profit and loss
statements including footnotes of the Group Companies and the Afripack Labels
Operation as of June 30, 2017 for the three-month period then ended and
(d) reviewed profit and loss statements including footnotes of the Group
Companies and the Afripack Labels Operation for each fiscal quarter ended after
June 30, 2017 and at least forty-five (45) days prior to the Closing Date,
provided that the information pursuant to (d) shall only be delivered forty-five
(45) days upon receipt of a notice of the Purchaser after the end of such fiscal
quarter stating that Closing will not occur within forty-five (45) days after
the end of the respective fiscal quarter and that Sellers shall prepare such
statements;

“RETT” shall have the meaning set forth in Clause 16.2.1;

“RETT Notifications” shall have the meaning set forth in Clause 16.2.1;

“Sale and Assignment Agreement” shall have the meaning set forth in
Clause 2.2.1;

“Schedule” means a schedule to this Agreement;

“SEC” means the Securities and Exchange Commission;

“Securities Act” means the U.S. Securities Act of 1933, as amended and any
successor United States federal statute, and the rules and regulations
thereunder, which shall be in effect from time to time;

 

- 14 -



--------------------------------------------------------------------------------

“Seller 1” shall have the meaning set forth in the introduction;

“Seller 2” shall have the meaning set forth in the introduction;

“Seller 3” shall have the meaning set forth in the introduction;

“Seller 4” shall have the meaning set forth in the introduction;

“Sellers” shall have the meaning set forth in the introduction;

“Sellers’ Closing Account” shall have the meaning set forth in Clause 3.4.1;

“Seller Expenses” means, without duplication, and to the extent unpaid as of
00:01 CET am central european time on the the Closing Date, the aggregate amount
of liabilities payable by the Group Companies or for which any Group Company or
Purchaser could become liable on or after the Closing in connection with the
negotiation and consummation of the transactions contemplated by this Agreement
or the related documents for (a) the fees and expenses of any brokers, finders,
consultants, agents, legal advisors and other advisors, and (b) the amount of
stay bonuses, sale bonuses, change of control payments, retention payments or
other payments and the amount of the employer’s share of any employment, payroll
or social security Taxes with respect to the amounts set forth in this clause
(b) of this definition and each not forming part of Financial Indebtedness;

“Sellers’ Knowledge” shall have the meaning set forth in Clause 7.1.3;

“Sellers’ Representative” shall mean Seller 3;

“Sellers’ Retained Intellectual Property Rights” shall have the meaning set
forth in Clause 12.1;

“Service Agreements” shall have the meaning set forth in Clause 11.10.1;

“SGH” shall have the meaning as set forth in Preamble (D);

“SGH Shares” shall have the meaning as set forth in Preamble (D);

“Signing Date” shall mean the date of execution of this Agreement;

“Sold Shares” shall have the meaning set forth in Preamble (J);

“Stock Purchase Price” means such number of MCC Shares which would equal 19.9%
of the lesser of (a) the number of MCC Shares issued and outstanding as of the
close of business two Business Days prior to the Closing Date and (b) the number
of MCC Shares issued and outstanding immediately prior to giving effect to the
Closing;

 

- 15 -



--------------------------------------------------------------------------------

“Stock Value” means the aggregate value of (a) the Issue Price, multiplied by
(b) the number of MCC Shares constituting the Stock Purchase Price;

“Supplier Agreements” shall have the meaning set forth in Clause 11.9.1;

“Tax” or “Taxes” shall mean any taxes (Abgaben) and similar charges imposed in
accordance with the Law and paid to (or imposed for) Governmental Entities, in
particular any and all withholding taxes, income taxes, trade tax
(Gewerbesteuer) payroll and payroll related taxes, unclaimed property and
escheat taxes, stamp duties pursuant to the Stamp Duty Act (Gebührengesetz),
real estate transfer tax (Grunderwerbsteuer), capital transfer tax
(Kapitalverkehrsteuern), VAT, social security contributions (including, without
limitation, contributions for severance payments and statutory accident
insurance), social charges, custom duties, payments for taxes based on
contractual or secondary obligations (including interest, surcharges, ancillary
charges to taxes (steuerliche Nebenleistungen), and penalties associated
therewith), irrespective of whether it is federal, state, municipal, or Austrian
taxes or taxes of any other country and irrespective of whether disputed or not
and whether owed as debtor of the respective tax, or otherwise, including
amounts payable under a statutory sharing mechanism;

“Termination Accounts” shall have the meaning set forth in Clause 11.4.3;

“Termination Date” shall have the meaning set forth in Clause 11.4.1;

“Third Party Claim” shall have the meaning set forth in Clause 8.8;

“Transaction Costs” shall have the meaning set forth in Clause 7.23;

“Transferred Employees” has the meaning set forth in Clause 11.12;

“TSA” shall have the meaning set forth in Clause 5.2.17(a);

“UGB” means the Austrian Commercial Code (Unternehmensgesetzbuch);

“US Plans” shall have the meaning set forth in Clause 7.18.5;

“VAT” shall mean value added tax and similar tax in any jurisdiction, including,
but not limited to (i) any tax imposed in accordance with the EU Council
Directive of November 28, 2006 on the common system of value added tax (2006/112
EC); (ii) any other tax of a similar nature, including but not limited to any
goods and services, sales, use, gross receipts, business, consumption, stamp and
other similar taxes, levies, duties and charges whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in (i) above, or imposed elsewhere and (iii) general sales
taxes; and

 

- 16 -



--------------------------------------------------------------------------------

“Working Capital Adjustment” shall have the meaning set forth in
Clause 3.1.2(c).

 

1.2 Interpretation

 

1.2.1 The table of contents and the table of exhibits and schedules, as well as
the headings to Clauses and schedules, are for convenience only and do not
modify, alter, limit or affect in any other way the meaning or interpretation of
this Agreement.

 

1.2.2 The words “include”, “includes” and “including” shall be deemed to be
followed by the words “without limitation”.

 

1.2.3 The words “hereof”, “herein” and “hereunder” and any words of similar
import shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

 

1.2.4 Words denoting the singular include the plural and vice versa and words
importing gender or references to any gender include each gender.

 

1.2.5 References to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be amended,
modified or re-enacted except to the extent that any amendment or modification
made or coming into effect of any statute or statutory provision after the
Signing Date would increase the liability of the Sellers under this Agreement.

 

1.2.6 References to any Austrian legal concept or provision of Austrian
statutory law shall, in respect of any jurisdiction other than the Republic of
Austria, be deemed to refer to the equivalent concept or provision of statutory
law in such jurisdiction or, where there is no equivalent concept or provision
of statutory law, to that which most closely approximates to the Austrian legal
concept or provision of Austrian statutory law in such jurisdiction.

 

1.2.7 References to any point in time in this Agreement shall be construed as to
refer to the respective point in time CET.

 

1.2.8 References to a “person” shall be construed so as to include any
individual, firm, company, government, state or agency of a state, local or
municipal authority or government body or any joint venture, association or
partnership (whether or not having separate legal personality and whether or not
being incorporated) and its respective legal successors and assigns.

 

1.2.9 References to “guarantee” or “guarantees” shall be construed as a
guarantee pursuant to Section 880a second case ABGB; references to “procure”
shall mean “verpflichtet sich, dafür Sorge zu tragen” (Verwendungszusage).

 

1.2.10

References to “costs” and/or “expenses” incurred by a person shall not include
any amount in respect of VAT comprising such cost or expenses for which either
that person

 

- 17 -



--------------------------------------------------------------------------------

  or, if relevant, any other member of the VAT group to which that person
belongs is entitled to credit as input Tax (Vorsteuerabzug).

 

1.2.11 If an act or omission herein is subject to being permitted or in
accordance with “mandatory Law” this shall not be interpreted to prevent or
exclude the act or omission if the respective Party can effect such act or
omission being permitted by or being in accordance with mandatory Law by waiving
a right of confidentiality.

 

1.2.12 Each Party has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if jointly drafted by all Parties and no burden
of proof shall arise favouring or disfavouring any Party by virtue of authorship
of any of the provisions of this Agreement.

 

1.2.13 To the extent that a certain Schedule to this Agreement discloses or
describes any matters or things, such disclosure or description shall be deemed
to be disclosed or described in each other Schedule to the extent that the
relevance of such matter or thing to such other Schedule is readily apparent for
a diligent reader, the matter shall be deemed disclosed for purposes of each
such other Schedule. The fact that a matter has been disclosed in this Agreement
(including in a Schedule) shall not be used to construe the extent to which
disclosure is required pursuant to the provisions of this Agreement.

 

1.2.14 This English language version shall be determinative (in case a
translation is made), provided that where German expressions are used in
parentheses, the German expression shall be determinative.

 

2. SALE AND ASSIGNMENT OF SHARES AND I/C POSITIONS

 

2.1 Sale and Assignment of Shares

 

2.1.1 Seller 1 and Seller 2 hereby both sell, free and clear of all Encumbrances
as of the Closing, the C Labels Shares held by them as listed in Schedule (A);

Seller 1 and Seller 3 hereby both sell, free and clear of all Encumbrances as of
the Closing, the H&N Shares held by them as listed in Schedule (A);

Seller 2 hereby sells, free and clear of all Encumbrances as of the Closing, the
H&N Suzhou Shares held by it as listed in Schedule (A);

Seller 2 hereby sells, free and clear of all Encumbrances as of the Closing, the
SGH Shares held by it as listed in Schedule (A);

Seller 2 hereby sells, free and clear of all Encumbrances as of the Closing, the
CM Shares held by it as listed in Schedule (A);

 

- 18 -



--------------------------------------------------------------------------------

Seller 2 hereby sells, free and clear of all Encumbrances as of the Closing, the
CFAH Shares held by it as listed in Schedule (A);

Seller 4 hereby sells, free and clear of all Encumbrances as of the Closing, the
GPC III Shares held by it as listed in Schedule (A);

Seller 4 hereby sells, free and clear of all Encumbrances as of the Closing, the
GPC III Packaging Shares held by it as listed in Schedule (A); and

Seller 4 hereby sells, free and clear of all Encumbrances as of the Closing, the
Grafo Shares held by it as listed in Schedule (A)

to the Purchaser.

The Purchaser hereby purchases and accepts the sale of the Sold Shares.

 

2.1.2 Each sale of the Sold Shares as specified in Clause 2.1.1 shall occur as
of the expiry of the (zum Ende des) Closing Date and include all ancillary
rights and benefits as well as obligations associated with and arising from
those Sold Shares, including dividend rights to all profits not yet distributed
to the Sellers with effect as of the expiry of the (zum Ende des) Closing Date.

 

2.1.3 The Sellers and the Purchaser undertake, subject to the occurrence or
waiver of the Closing Conditions, to transfer and assign the Sold Shares from
the Sellers to the Purchaser as of the expiry of the (zum Ende des) Closing Date
by performing the measures set forth in Schedule 2.1.3 prior to and at the
Closing Date.

 

2.2 Transfer of Claims underlying I/C Payables

 

2.2.1 Seller 3 and the Purchaser undertake, subject to the occurrence or waiver
of the Closing Conditions, to transfer the claims underlying the I/C Payables
from Seller 3 to the Purchaser on the Closing Date, e.g., (a) by entering into a
sale and assignment agreement in the form attached as Schedule 2.2.1 on the
Closing Date for the sale and assignment of the claims underlying the I/C
Payables by Seller 3 to the Purchaser (“Sale and Assignment Agreement”) or
(b) by another means agreed until then (see Clause 2.4 below).

 

2.2.2 The Sellers shall provide to the Purchaser not less than ten (10) Business
Days before the Closing Date, the outstanding amounts under the I/C Payables as
of the Closing Date (together the “I/C Payables Amount”) and it shall then be
mutually decided by what means the transfer of the claims underlying the I/C
Payables from Seller 3 to the Purchaser shall occur (see Clause 2.4 below).

 

2.2.3 The transfer of the I/C Payables shall occur as of the expiry of the (zum
Ende des) Closing Date.

 

- 19 -



--------------------------------------------------------------------------------

2.3 Assumption of Debt Obligations underlying I/C Receivables

 

2.3.1 The Sellers and the Purchaser undertake, subject to the occurrence or
waiver of the Closing Conditions, to enter into an assignment and assumption
agreement in the form attached as Schedule 2.3.1 with debt discharging effect
(“Assignment and Assumption Agreement”).

 

2.3.2 The Purchaser undertakes, subject to the occurrence or waiver of the
Closing Conditions, to assume all debt obligations underlying I/C Receivables
(privative Schuldübernahme). The Sellers shall provide the Purchaser not less
than ten (10) Business Days before the Closing Date with the outstanding amounts
under the I/C Receivables as of the Closing Date (together the “I/C Receivables
Amount”).

 

2.3.3 The assumption of the I/C Receivables shall occur as of the expiry of the
(zum Ende des) Closing Date.

 

2.4 Alternative Measures

The Sellers and Purchaser agree that they may discuss and agree on alternative
options for the sale and assignment or novation of claims underlying the I/C
Payables (Clause 2.2.1) and debt obligations underlying the I/C Receivables
(Clause 2.2.1) prior to Closing Date, among other, by means of payment of the
I/C Payables to the respective Seller or its Affiliates or vice versa to the
Group Companies and request of ex lege assignment according to section 1422
ABGB.

 

3. PURCHASE PRICE

 

3.1 Purchase Price

The Purchaser shall pay, in accordance with Clause 3.4, as consideration for the
transfer of the Sold Shares and all further assets of the Labels Business, the
aggregate of:

 

3.1.1 the Stock Purchase Price and a cash amount equal to the Base Cash Purchase
Price, in each case the value of which shall be attributed to the Sold Shares
and the other assets of the Labels Business in accordance with Schedule 3.1.1;

 

3.1.2 plus or minus, as the case may be, as of the expiry of the (zum Ende des)
Closing Date,

 

  (a) plus the aggregate amount of cash as defined in Schedule 3.1.2(a)
(“Cash”),

 

  (b) less the aggregate amount of financial indebtedness as defined in Schedule
3.1.2(b) (“Financial Indebtedness”),

 

  (c)

plus or less, as the case may be, any amount, by which the aggregate amount of
net working capital as defined in Schedule 3.1.2(c)-1 (“Net Working Capital”)
exceeds

 

- 20 -



--------------------------------------------------------------------------------

  or falls short of the Reference Net Working Capital by more than EUR 100,000
(such amount, if any, the “Working Capital Adjustment”),

 

  (d) less the I/C Payables Amount,

 

  (e) plus the I/C Receivables Amount,

 

  (f) plus the H&N Loss Compensation Obligation or less the H&N Profit Transfer
Obligation,

 

  (g) less the Afripack Purchase Price,

 

  (h) less the Seller Expenses.

(the items set forth under Clauses 3.1.2(a) through 3.1.2(g) the “Purchase Price
Items”);

 

3.1.3 for the avoidance of doubt, no amounts resulting from identical
circumstances shall be taken into account more than once

(the “Purchase Price”).

An exemplary calcuation of the Purchase Price is attached hereto as
Schedule 3.1.3.

 

3.2 I/C Payables Purchase Price

As consideration for the transfer of the claims underlying the I/C Payables and
the assumption of the debt obligations underlying the I/C Receivables, the
Purchaser shall pay to Seller 3 the I/C Payables Amount minus the I/C
Receivables Amount (the “I/C Payables Purchase Price” and together with the
Purchase Price the “Consideration”).

 

3.3 Preliminary Purchase Price

 

3.3.1 At the latest ten (10) Business Days prior to Closing, the Sellers shall
prepare and deliver to the Purchaser a certificate signed by the chief financial
officer or other executive officer of Seller 1 setting out the Sellers’ good
faith estimate of the Purchase Price Items as of the Closing Date (the
“Preliminary Closing Purchase Price Items”) and of the estimated I/C Payables
Purchase Price, prepared in accordance with the Accounting Principles and
(iii) taking into consideration the Preliminary Closing Purchase Price Items,
Sellers’ estimate of the Purchase Price (the “Preliminary Purchase Price”).

On the Business Day prior to the Closing Date, Purchaser shall prepare in good
faith and deliver to the Company a certificate signed by the chief financial
officer or other executive officer of Purchaser setting forth (y) the number of
MCC Shares issued and outstanding as of the close of business two (2) Business
Days prior to the Closing Date, and (z) a

 

- 21 -



--------------------------------------------------------------------------------

calculation of the number of MCC Shares to be included in the Stock Purchase
Price and the amount of the Preliminary Cash Purchase Price.

The final Purchase Price shall be determined in accordance with Clause 6.

 

3.4 Payment of the Preliminary Purchase Price under the Agreement

 

3.4.1 On the Closing Date and in accordance with Clause 5.2, the Purchaser shall
pay the Preliminary Cash Purchase Price plus the I/C Payables Purchase Price,
into the bank account identified by the Sellers to the Purchaser in writing no
less than five (5) Business Days prior to the Closing Date in full satisfaction
of its obligations to the Sellers under Clauses 3.1 and 3.2 (mit
schuldbefreiender Wirkung) for value on the Closing Date (the “Sellers’ Closing
Account”) and shall transfer and issue the MCC Shares corresponding to Stock
Purchase Price to Seller 1 as further set forth in Clause 5.2.

 

3.4.2 All cash payments under or in connection with this Agreement shall be made
by irrevocable wire transfer of immediately available euro-denominated funds,
free and clear of all Taxes, costs, bank charges and other deductions.

 

3.4.3 If any payment under or in connection with this Agreement

 

  (a) falls due on a Saturday, Sunday or public holiday in Frankfurt am Main,
London, New York or Vienna, then such payment shall be payable on the next
Business Day; or

 

  (b) is not made in full when due, then the outstanding amount shall bear
interest at the interest rate of 12% per annum, from and including the date the
payment was due up to and including the date of actual payment.

 

3.4.4 The Parties are of the opinion that the transactions contemplated by this
Agreement are not subject to VAT. To the extent that contrary to the opinion of
the Parties the transactions contemplated in this Agreement are subject to VAT,
the Purchaser shall pay such VAT in addition to the Purchase Price and/or the
I/C Payables Purchase Price unless and to the extent the reverse charge
mechanism applies. The Parties hereby irrevocably undertake not to waive any VAT
exemption. VAT is due for payment as soon as the Purchaser has received from the
respective Seller an invoice which complies with the provisions of applicable
Value Added Tax Act or the respective comparable provisions in other
jurisdictions, as applicable. Any interest, penalties or similar charges levied
on, or in connection with, VAT if any, shall be borne by the Purchaser.

 

3.4.5

Seller 2, or in case the Purchaser nominates a Chinese entity to acquire the H&N
Suzhou Shares, such entity, shall notify the local Chinese transfer agreement to
the competent Chinese Tax authorities (Chinese State Administration of Tax; SAT)
and comply with applicable Laws as regards notification and Tax payment
obligations in China and shall

 

- 22 -



--------------------------------------------------------------------------------

  notify the Purchaser thereof, including any tax assessment of the SAT, and
provide copies of the relevant correspondence with and decisions of the SAT, to
the Purchaser without undue delay. Should Seller 2, or, as the case may be, the
Chinese entity nominated by the Purchaser, not comply with its obligations in
China, the Seller shall indemnify the Purchaser against all cost and expenses
resulting from such noncompliance.

 

3.4.6 All payments or other performance to be made by any of the Parties under
or in connection with this Agreement (irrespective of how the underlying
receivables are settled) shall be treated as Purchase Price and/or I/C Payables
Purchase Price or adjustments of the Purchase Price and/or I/C Payables Purchase
Price, as the case may be, in each case for Tax purposes. To the extent payments
are made to a Group Company, they constitute an abbreviation of the payment only
and shall be treated as having been made to the Purchaser and contributed by the
Purchaser to the respective Group Company for Tax purposes.

 

3.5 Restricted Securities

The Parties acknowledge and agree that the MCC Shares to be issued pursuant to
this Clause 3 will not, at the time of issuance, be registered under the
Securities Act, or under any state securities Laws, and are being offered and
sold in reliance upon United States federal and state exemptions for
transactions not involving any public offering. Each certificate representing
MCC Shares covered by this Agreement (if such shares are certificated) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER
SAID ACT OR LAWS.

In the event that any of the MCC Shares to be issued pursuant to this Agreement
(i) become registered under the Securities Act or (ii) are eligible to be
transferred without restriction in accordance with Rule 144 or another exemption
from registration under the Securities Act, Purchaser shall issue new
certificates or other instruments representing such MCC Shares, which shall not
contain the legend in this Clause 3.5 and shall instruct its transfer agent to
make any necessary notations in the share register book of Purchaser to reflect
the removal of such legend; provided such Seller surrenders to Purchaser the
previously issued certificates or other instruments, if any, together, in the
case of clause (ii) of this paragraph, with a customary representation letter or
opinion of counsel regarding such person’s eligibility to sell under Rule 144 or
such other exemption. Sellers

 

- 23 -



--------------------------------------------------------------------------------

acknowledge that MCC Shares shall be subject to additional restrictions as set
forth in the Investors’ Rights Agreement.

 

3.6 Adjustments to Prevent Dilution

If, between the Signing Date and the Closing Date, there is a change in the
number of outstanding MCC Shares by reason of a reclassification,
recapitalization, stock split, split-up, stock dividend, combination or exchange
of shares with respect to, or rights issued in respect of, shares of MCC Shares,
the Stock Value shall be appropriately adjusted to provide to the Parties the
same economic effect as contemplated by this Agreement prior to such event.

 

4. CLOSING CONDITIONS

The respective obligations of the Sellers and the Purchaser to effect the
consummation of the transactions contemplated hereby and to perform the Closing
Actions shall be subject to the fulfillment or waiver of the following
condition(s) precedent (aufschiebende Bedingung(en)) (the “Closing Conditions”):

 

4.1 Conditions to the Obligations of Sellers and Purchaser

Each of Sellers’ and Purchaser’s obligations to close the transaction
contemplated by this Agreement shall be subject to the fulfillment or waiver of
the following condition(s) precedent (aufschiebende Bedingung(en)):

Approval of the transaction by all relevant authorities in respect of the
filings or approvals specified in Schedule 4.1, whether or not conditions or
obligations are imposed which could affect the Purchaser, and/or all applicable
waiting periods in connection therewith having expired or terminated (the
“Regulatory Clearances”).

 

4.2 Conditions to the Obligations of Sellers

Sellers’ obligations to close the transaction contemplated by this Agreement
shall be subject to the fulfillment or waiver of the following condition(s)
precedent (aufschiebende Bedingung(en)):

The warranties and representations made by Purchaser in Clause 9.1 shall be true
and correct on and as of the Closing Date (except to the extent expressly made
as of an earlier date, in which case as of such date) with the same effect as if
such warranties and representations had been made on and as of the Closing Date;
provided that this condition shall be deemed fulfilled despite a breach so long
as the Losses to Seller that would result from such breach are less than or
equal to EUR 30,000,000 (in words: thirty million Euros) or such breach is cured
within ten (10) days of the date on which the Purchaser is notified by any
Seller, or Purchaser notifies any Seller, thereof.

 

- 24 -



--------------------------------------------------------------------------------

4.3 Conditions to the Obligations of Purchaser

Purchaser’s obligations to close the transaction contemplated by this Agreement
shall be subject to the fulfillment or waiver of the following condition(s)
precedent (aufschiebende Bedingung(en)):

 

4.3.1 The warranties and representations made by Sellers in Clauses 7.2, 7.3,
and 7.4 shall be true and correct on and as of the Closing Date (except to the
extent expressly made as of an earlier date, in which case as of such date) with
the same effect as if such warranties and representations had been made on and
as of the Closing Date; provided that this condition shall be deemed fulfilled
despite a breach so long as the Losses to Purchaser that would result from such
breach are less than or equal to EUR 30,000,000 (in words: thirty million Euros)
or such breach is cured within ten (10) days of the date on which the Purchaser
is notified by any Seller, or Purchaser notifies any Seller, thereof;

 

4.3.2 Simultaneously with Closing, Haendler et Natermann Beleux BVBA shall have
acquired right, title and interest in and to all shares held by Paverco
Management & Investment cvba in Verstraete in mould labels N.V.; and

 

4.3.3 The Sellers shall have delivered to Purchaser not later than September 8,
2017 the following financial information: (i) audited consolidated financial
statements of the Group Companies and the Afripack Labels Operation consisting
of audited consolidated balance sheets, income statements, statements of
shareholders equity and statements of cash flows including footnotes as of the
last date of each of the last three (3) fiscal years substantially in the form
to the drafts as attached hereto as Schedule 4.3.3. “Substantially in the form”
shall mean the audit report of PwC Wirtschaftsprüfungs GmbH or any other
reputable audit firm with respect to the Labels Business for the fiscal years
ended December 31, 2014, 2015 and 2016 is in its material parts and content
similar to the draft audit report of PwC Wirtschaftsprüfungs GmbH dated July 7,
2017 and the financial statements attached thereto shall be comparable in
material aspects to the drafts attached hereto as Schedule 4.3.3; (ii) the
reviewed consolidated financial statements of the Group Companies and the
Afripack Labels Operation as of June 30, 2017 consisting of balance sheets,
income statements, statements of shareholders equity and statements of cash
flows including footnotes for the six-month period then ended, and (iii) a
profit and loss statement of the Group Companies and the Afripack Labels
Operation as of June 30, 2017 for the three-month period then ended.

 

4.4 Status of Closing Conditions / Waiver

The Parties shall keep each other informed on the progress and status of the
fulfillment of the Closing Conditions and each Party shall immediately notify
the other Parties in writing with respect to the satisfaction of a (part of) the
Closing Conditions and shall present

 

- 25 -



--------------------------------------------------------------------------------

to the other Party documents evidencing, to the reasonable satisfaction of the
other Party, the fulfillment of the respective Closing Conditions.

The Sellers may fully or partially waive the Closing Conditions pursuant to
Clause 4.2, provided that such a waiver shall not be deemed a waiver of the
underlying obligations in relation to the respective Closing Condition. The
Purchaser may fully or partially waive the Closing Conditions pursuant to Clause
4.3 provided that such a waiver shall not be deemed a waiver of the underlying
obligations in relation to the respective Closing Condition.

 

5. CLOSING

 

5.1 Place and Time of Closing

Subject to the terms and conditions of this Agreement, the transactions
contemplated by this Agreement shall be consummated (“Closing”) on the later of
(i) October 2, 2017, and (ii) following such date, the last calendar day of the
month in which the Closing Conditions have been satisfied, provided that there
are at least ten (10) Business Days between the date when the last Closing
Condition has been satisfied and the relevant last calendar day and otherwise
the last calendar day of the following month or on such other day as may be
agreed upon by the Parties in writing (message by facsimile to be sufficient)
(“Closing Date”) at the offices of Freshfields Bruckhaus Deringer LLP,
Bockenheimer Anlage 44, 60322 Frankfurt am Main, Germany or any other day as
mutually agreed by the Purchaser and the Sellers.

 

5.2 Closing Actions

At Closing, or in each respective Party’s discretion prior to Closing, the
Parties shall take the following actions and measures or cause such actions and
measures to be effected simultaneously as set out below (“Closing Actions”):

 

5.2.1 Purchaser shall pay the Preliminary Cash Purchase Price plus the I/C
Payables Purchase Price to the Sellers’ Closing Account.

 

5.2.2 Purchaser shall deliver certificates (or, at the option of Purchaser,
evidence of shares in book-entry form) for the Stock Purchase Price to Seller 1
being entitled to receive such Stock Purchase Price pursuant to Schedule 3.1.1.
or as otherwise instructed by Sellers.

 

5.2.3 Seller 1, Seller 2 and the Purchaser shall enter into the share transfer
deed substantially in the form attached hereto as Schedule 5.2.3, regarding the
assignment of the C Labels Shares before a notary in Germany and thereby
unconditionally and validly transfer the ownership in the C Labels Shares to the
Purchaser.

 

- 26 -



--------------------------------------------------------------------------------

5.2.4 Seller 1, Seller 3 and the Purchaser shall enter into the share transfer
deed substantially in the form attached hereto as Schedule 5.2.4, regarding the
assignment of the H&N Shares before a notary in Germany and thereby
unconditionally and validly transfer the ownership in the H&N Shares to the
Purchaser.

 

5.2.5 Seller 2 and the Purchaser shall file the transfer deed substantially in
the form attached hereto as Schedule 5.2.5 or such other form as agreed to by
Seller 2 and the Purchaser, regarding the assignment of the H&N Suzhou Share
with the Administration of Industry and Commerce and thereby unconditionally and
validly transfer the ownership in the H&N Suzhou Share to the Purchaser.

 

5.2.6 Seller 2 and the Purchaser shall enter into the stock transfer forms
substantially in the form attached hereto as Schedule 5.2.6 or such other form
as agreed to by Seller 2 and the Purchaser, regarding the assignment of the SGH
Shares and thereby unconditionally and validly transfer the ownership in the SGH
Shares to the Purchaser.

 

5.2.7 Seller 2 and the Purchaser shall submit the Form 105 substantially in the
form attached hereto as Schedule 5.2.7 or such other form as agreed to by Seller
2 and the Purchaser, regarding the assignment of the CM Shares to the Malaysian
Stamp Office and thereby unconditionally and validly transfer the ownership in
the CM Shares to the Purchaser.

 

5.2.8 Seller 2 and the Purchaser shall enter into the share transfer deed
substantially in the form attached hereto as Schedule 5.2.8, regarding the
assignment of the CFAH Shares and thereby unconditionally and validly transfer
the ownership in the CFAH Shares to the Purchaser.

 

5.2.9 Seller 4 and the Purchaser shall enter into the share transfer deed
substantially in the form attached hereto as Schedule 5.2.9 or such other form
as agreed to by Seller 4 and the Purchaser, regarding the assignment of the GPC
III Shares and thereby unconditionally and validly transfer the ownership in the
GPC III Shares to the Purchaser.

 

5.2.10 Seller 4 shall, and shall cause GPC III to, enter into the share transfer
deed with the Purchaser substantially in the form as agreed to by Seller 4 and
the Purchaser, regarding the assignment of the GPC III Packaging Share and
thereby unconditionally and validly transfer the ownership in the GPC III
Packaging Share to the Purchaser, to the extent legally required.

 

5.2.11 Seller 4 shall, and shall cause GPC III Packaging to enter into the share
transfer deed with the Purchaser substantially in the form as agreed to by
Seller 4 and the Purchaser, regarding the assignment of the Grafo Share and
thereby unconditionally and validly transfer the ownership in the Grafo Share to
the Purchaser, to the extent legally required.

 

- 27 -



--------------------------------------------------------------------------------

5.2.12 Seller 3 and the Purchaser shall enter into the Sale and Assignment
Agreement and thereby unconditionally and validly assign the claims under the
I/C Payables to the Purchaser or unconditionally and validly effect the transfer
of the claims under the I/C Payables by other means as agreed until then in
accordance with Clause 2.4.

 

5.2.13 Seller 3 and the Purchaser shall enter into the Assignment and Assumption
Agreement.

 

5.2.14 Purchaser and each Seller to whom the Stock Purchase Price is issued at
Closing shall enter into the investors’ rights agreement in the form and
substance attached hereto as Schedule 5.2.14 regarding the Stock Purchase Price
(“Investors’ Rights Agreement”).

 

5.2.15 Purchaser shall submit a copy of one or more executed security release
agreement(s) to the Seller by which the Relevant Security Interests are released
subject to the occurrence of the Closing Date (“Release Documentation”).

 

5.2.16 The Sellers shall provide duly executed resignation letters

 

  (a) from Mr. Alexander Baumgartner regarding his position as director of
Verstraete in mould labels N.V.;

 

  (b) from Mr. Stephan Jacoby regarding his position as director of Constantia
CM Label SDN BHD;

 

  (c) from Mr. Martin Schneeweiß and Dr. Florian Koller regarding their position
as directors of GPC III;

 

  (d) from Mr. Steven Frederick Saull regarding his position as director of GPC
III Packaging;

 

  (e) from Dr. Florian Koller regarding his position as director of CFAH;

 

  (f) from Dr. Florian Koller regarding his position as director of Constantia
Flexibles Australia Pty. Ltd.; and

 

  (g) from each other person requested by Purchaser no later than 10 Business
Days prior to the Closing who is not a Business Employee.

 

5.2.17 The Sellers and the Purchaser shall enter into (or procure that their
Affiliates enter into, as the case may be):

 

  (a) the transitional services agreement substantially in the form as set out
in Schedule 5.2.17(a) (the “TSA”);

 

  (b) the IT-transitional service agreement substantially in the form as set out
in Schedule 5.2.17(b) (the “IT TSA”);

 

- 28 -



--------------------------------------------------------------------------------

  (c) the IT-transitional service agreement regarding the Afripack Labels
Operations substantially in the form as set out in Schedule 5.2.17(b) (the “IT
TSA Afripack”);

 

  (d) the IT-transitional service agreement regarding Grafo substantially in the
form as set out in Schedule 5.2.17(d) (the “IT TSA Grafo Regia”);

 

  (e) a supply agreement substantially in the form as set out in Schedule
5.2.17(e); and

 

  (f) the non-competition, non-solicitation and non-disclosure agreement
substantially in the form as set out in Schedule 5.2.17(f) (the “Restrictive
Covenant Agreement”).

 

5.2.18 The Sellers shall provide a properly executed certificate pursuant to
Section 1445 of the Code and the Treasury Regulations thereunder, stating that
the Sold Shares are not “United States Real Property Interests”, in a form and
manner reasonably satisfactory to Purchaser.

 

5.2.19 The Sellers may fully or partially waive the Closing Conditions pursuant
to Clause 4.2 and the Purchaser pursuant to Clause 4.3, provided that such a
waiver shall not be deemed a waiver of the underlying obligations in relation to
the respective Closing Condition.

 

5.2.20 The Sellers may fully or partially waive the right to have the Closing
Actions pursuant to Clauses 5.2.1 and 5.2.2, and the Purchaser pursuant to
Clauses 5.2.3 through 5.2.11, 5.2.16 and 5.2.18, provided that such a waiver
shall not be deemed a waiver of the underlying obligations in relation to the
respective Closing Action.

 

5.3 Closing Memorandum

After performance or waiver of the obligations set out in Clause 5.2, the
Parties shall execute a Closing Memorandum substantially in the form set out in
Schedule 5.2.18 confirming that the Closing Actions have been completed and that
Closing has occurred (the “Closing Memorandum”).

 

6. DETERMINATION OF FINAL PURCHASE PRICE

 

6.1 Closing Financial Statements

 

6.1.1 The Purchase Price shall be finally and irrevocably determined based on
the Closing Financial Statements.

 

6.1.2 The Closing Financial Statements shall include:

 

  (a) the consolidated pro forma balance (Bilanz) of the Labels Group;

 

  (b) the consolidated profit and loss statements (Gewinn- und Verlustrechnung);

 

- 29 -



--------------------------------------------------------------------------------

  (c) a statement of the Purchase Price Items; and

 

  (d) the Purchase Price resulting thereof pursuant to this Agreement and the
deviation (if any) from the Preliminary Purchase Price,

and shall be prepared in accordance with the Accounting Principles (the “Closing
Financial Statements”).

 

6.1.3 The Sellers shall prepare the Closing Financial Statements after the
Closing and shall have them reviewed by PWC Wirtschaftsprüfungs GmbH, and shall
submit them to the Purchaser as soon as reasonably possible, but not before the
Final Termination Accounts and the Final Carve-Out Accounts have been adopted.

 

6.2 Notice of Disagreement

 

6.2.1 The Closing Financial Statements shall be deemed accepted by the Purchaser
and shall become binding upon the Parties unless the Purchaser, within thirty
(30) Business Days following the receipt of the Closing Financial Statements
from the Sellers, objects to the Sellers in writing, describing the deviations
in fixed amounts and in detail the backgrounds and reasons for each of those
items to which the Purchaser objects (the “Notice of Disagreement”). The
Purchaser shall be deemed to have agreed with all items and amounts to which it
does not object in the Notice of Disagreement, which items and amounts shall
become binding among the Parties.

 

6.2.2 In the event the Purchaser delivers a Notice of Disagreement within the
time period set out in Clause 6.2.1, the Parties shall use reasonable good faith
efforts to resolve the dispute within ten (10) Business Days after the delivery
of the Notice of Disagreement.

 

6.2.3 If the Sellers and the Purchaser are unable to resolve such dispute within
such ten (10) Business Days, then the following provisions shall apply:

 

  (a) The items that are set out in the Notice of Disagreement and which have
not been resolved (the “Disputed Matters”) may be submitted by any Party to an
internationally recognized accounting firm mutually acceptable to Purchaser and
Sellers (the “Accounting Firm”). The Parties will agree in good faith on a scope
of assignment for the Accounting Firm.

 

  (b)

If the Accounting Firm does not confirm that it will act as the accounting firm
in accordance with the provisions set forth herein within ten (10) Business Days
after the Disputed Matters have been submitted to it, another internationally
recognized firm of independent public accountants shall act as the Accounting
Firm either as mutually agreed between the Sellers and the Purchaser or, if such
an agreement is not reached within an additional ten (10) Business Days, as
appointed, upon the request of either the Sellers or the Purchaser, by the
President of the Austrian Chamber

 

- 30 -



--------------------------------------------------------------------------------

  of Accountants, Vienna (Kammer der Wirtschaftstreuhänder) on terms reasonably
acceptable to such Accounting Firm.

 

  (c) The Purchaser, the Sellers and the Accounting Firm shall be given
reasonable access to all relevant records of the Group Companies to calculate
Cash, Financial Indebtedness and Net Working Capital as well as the other
Purchase Price Items as of the Closing Date.

 

  (d) The Sellers and the Purchaser will have an opportunity to present to the
Accounting Firm any material relating to the determination of the Disputed
Matters and to discuss such matters with the Accounting Firm.

 

  (e) The Accounting Firm shall be instructed to promptly deliver to the other
Parties copies of all documents and other data made available to the Accounting
Firm by the Sellers or the Purchaser, as applicable.

 

  (f) The Accounting Firm shall act as an expert (Schiedsgutachter), and not as
an arbitrator (Schiedsrichter), to calculate, based solely on the written
submissions by the Parties and not by independent investigation, the Purchase
Price Items as of the Closing Date and shall be instructed that its calculation
(i) must be made in accordance with the standards and definitions in this
Agreement, and (ii) with respect to each item in dispute, must be within the
range of values established for such item by the Notice of Disagreement and the
Closing Financial Statements. The Accounting Firm shall submit such calculation
to the Parties as soon as practicable, but in any event within thirty
(30) Business Days after the Disputed Matters are submitted to the Accounting
Firm. Absent manifest errors, the determination by the Accounting Firm of the
Purchase Price Items as set forth in a written notice delivered to the Sellers
and the Purchaser by the Accounting Firm in accordance with this Agreement shall
be final, binding and conclusive upon the Parties and shall not be subject to
any appeal.

The Sellers and the Purchaser shall each pay their internal costs and expenses
in connection with the preparation, review and agreement or determination of the
Closing Financial Statements. All fees and disbursements of the Accounting Firm
due in connection with the provision of the services contemplated hereunder
shall be shared between the Sellers and the Purchaser in the proportion they
have prevailed in or lost their case, thereby applying the provisions of
Sections 41 et. seq. of the Austrian Code of Civil Procedures
(Zivilprozessordnung) by analogy. In its expert opinion, the Accounting Firm
shall finally decide in which proportion the Parties shall bear the Accounting
Firm’s fees and to the extent disputed between the Parties, the Accounting Firm
shall further decide in which proportion the Parties

 

- 31 -



--------------------------------------------------------------------------------

shall bear the reasonable external costs of the Sellers and the Purchaser in
connection with the Closing Financial Statements.

 

6.3 Settlement of Final Purchase Price

 

6.3.1 The Sellers shall repay to the Purchaser any payment made by the Purchaser
in excess of the Purchase Price if applicable and, in the event the Purchase
Price exceeds the Preliminary Purchase Price, the Purchaser shall pay to the
Sellers an amount equivalent to the difference. Such payment shall be made into
the Sellers’ Closing Account or such account(s) as notified by Purchaser no
later than five (5) Business Days from the date upon which the determination of
the final Purchase Price becomes binding in accordance with this Clause 6.

 

6.3.2 To the extent the determination of any I/C Payables pursuant to Clause 6
deviates from the amount of the relevant Purchase Price Items as set forth in
the Preliminary Purchase Price, the amount determined pursuant to Clause 6 shall
also be final and binding for the I/C Payables Purchase Price pursuant to Clause
3.2. Any such deviations of the amount of the I/C Payables Purchase Price shall
be settled within five (5) Business Days from the date upon which the
determination of the final Purchase Price becomes binding.

 

7. THE SELLERS’ REPRESENTATIONS AND WARRANTIES

 

7.1 Nature of Representations and Warranties

 

7.1.1 The Parties have discussed and negotiated if, and to what extent, the
Sellers shall be liable for defects relating to the Sold Shares, or the business
of the Labels Group and have decided to depart from the statutory warranties
regarding goods (gesetzliche Gewährleistung). They have agreed to replace the
statutory system and provide for an independent catalogue of specific rights of
the Purchaser individually agreed and set forth in Clauses 7 and 8.

 

7.1.2

The Purchaser confirms that it has had access to detailed information from and
about the Group Companies and has completed a due diligence review prior to the
signing of this Agreement. Consequently, the Sellers make no representations and
warranties except those expressly set out in Clauses 7.2 to 7.23 of this
Agreement. The Sellers shall not be liable for any other representation or
warranty or indemnity or guarantee, express or implied or for the absence or the
existence or any other circumstances, events or matters of fact relating to the
Sold Shares, the Group Companies or in relation to the business of the Labels
Group, even if such circumstances, events or matters of fact could be reasonably
expected to exist or to be absent (gewöhnlich vorausgesetzte Eigenschaften) or
if the Purchaser could have reasonably concluded from statements made by the
Sellers (other than those expressly set out in Clauses 7.2 to 7.23 of this
Agreement) or any person acting on Sellers’ behalf that such circumstances,
events or matters of fact exist or are absent. The

 

- 32 -



--------------------------------------------------------------------------------

  Sellers, inter alia, do respectively not give or accept any representation,
warranty or liability of whatever nature as to (i) the accuracy or completeness
of budgets, business plans, forecasts, plannings or management accounts,
(ii) the collectability of any accounts receivables of the Group Companies,
including the loans/credits of the Group Companies, or the solvability of any
customer or supplier of the Group Companies (other than the I/C Payables), (iii)
a specific economic development, profitability and/or earning-capacity value of
the Group Companies or (iv) future relations of the Purchaser or the Group
Companies vis-à -vis customers, suppliers, employees or affiliates of the
Sellers, if not otherwise explicitly agreed in Clauses 7.2 to 7.23. Any
liability of Sellers arising hereunder shall be exclusively governed by this
Agreement. Subject to the limitations of liabilities (including certain
deductibles or caps) and the explicit restrictions of certain legal rights, in
particular (but not limited to these) under Clause 8, which limitations and
restrictions shall form an integral part of each warranty and representation,
the Sellers hereby exclusively represent and warrant to the Purchaser, that the
statements set out in Clauses 7.2 to 7.23 are true and correct as of the Signing
Date except in each case where such statement is made with respect to a specific
point in time, in which case such statement shall be made as of that specific
point in time. With respect to the statements pursuant to Clauses 7.2, 7.3, and
7.4, each Seller represents and warrants that the statements set out therein are
true and correct at the date hereof and at the Closing Date.

 

7.1.3 The Sellers’ representations and warranties which are qualified by the
expression “Sellers’ Knowledge” shall only be deemed untrue or incorrect if any
of the individuals listed in Schedule 7.1.3 have actual knowledge. Any liability
with respect to constructive knowledge (fahrlässige Unkenntnis, Kennenmüssen) or
with respect to information available in any files (aktenmäßig verfügbare aber
nicht positive Kenntnis) of the Group Companies or the Sellers, but not actually
known by the Sellers, shall be explicitly excluded and waived and therefore do
not form part of the Sellers’ Knowledge.

 

7.2 Corporate Status of the Sellers

 

7.2.1 As of the Signing Date and as of the Closing Date, each Seller has been
duly incorporated (ordnungsgemäß gegründet) and is validly existing.

 

7.2.2 As of the Signing Date and as of the Closing Date, the Sellers have the
full corporate power and legal authority to enter into this Agreement and to
carry out the transaction. The Sellers obtained all required (corporate)
approvals for the execution of this Agreement and the consummation of the
transactions contemplated hereunder.

 

7.2.3 This Agreement and all other agreements executed in connection therewith,
whether on the Signing Date or the Closing Date, have been or, upon execution
will be, duly executed by or on behalf of the Sellers and constitute binding
obligations of the Sellers, enforceable against the Sellers in accordance with
their respective terms and conditions.

 

- 33 -



--------------------------------------------------------------------------------

7.2.4 As of the Signing Date and as of the Closing Date, no insolvency
Proceedings (Insolvenzverfahren) have been commenced, are pending or have been
rejected on account of lack of assets in relation to any of the Sellers, and
there are no circumstances that would justify the opening of or would oblige the
management of any of the Sellers to apply for the opening of bankruptcy or
insolvency Proceedings with respect to any of the Sellers as a result of being
unable to pay its debts (zahlungsunfähig) or being over-indebted (überschuldet).
There are no insolvency Proceedings or investigations whatsoever pending or
threatened against any of the Sellers, which seek to prevent or delay the
consummation of the transactions contemplated under this Agreement.

 

7.2.5 There is no material Proceeding pending or, to the Sellers’ Knowledge,
threatened against the Sellers before any court or arbitrator or any
Governmental Entity which challenges or seeks to prevent the transactions
contemplated hereunder.

 

7.2.6 Each of Schedule (A) and Schedule (B) accurately list the owner of each
Group Company, both the authorized and the issued and outstanding share capital
of each Group Company.

 

7.3 Title to Sold Shares

 

7.3.1 As of the Signing Date and as of the Closing Date, the Companies have been
duly incorporated (ordnungsgemäß gegründet) and are validly existing.

 

7.3.2 The statements in Preamble (A) through Preamble (I) in respect of the
Companies are true and correct.

 

7.3.3 As of the Signing Date and as of the Closing Date, (a) the Sold Shares are
duly authorized, validly issued and the contributions thereon (Einlagen) are
fully paid up and (b) there are no obligations to make further contributions
(keine Nachschusspflichten) on the Sold Shares.

 

7.3.4 Each of the Sellers is the owner of the Sold Shares sold by it pursuant to
Clause 2.1.

 

7.3.5 As of the Signing Date and as of the Closing Date, there are no agreements
or commitments, providing for the issuance of additional shares in the
Companies.

 

7.3.6 At the Closing, the Sold Shares will be, subject to the due fulfillment of
all actions set forth in the Release Documentation, unencumbered and free from
any third parties’ rights, except for

 

  (a) the survival or creation of third party rights which have been caused (in
whole or in part) by the Purchaser or its Financing Sources, in particular if
the Purchaser creates new third party rights; or

 

- 34 -



--------------------------------------------------------------------------------

  (b) Permitted Exceptions.

 

7.4 Title to Shares of Group Companies

 

7.4.1 As of the Signing Date and as of the Closing Date, the Group Companies
have been duly incorporated (ordnungsgemäß gegründet) and are validly existing
under the Laws of their respective jurisdictions of incorporation or formation
and have the full corporate power and authority to carry on their business as
now being conducted.

 

7.4.2 As of the Signing Date and as of the Closing Date, (a) the shares in the
Group Companies listed in Schedules (A) and (B) are duly authorized, validly
issued and the contributions thereon (Einlagen) are fully paid up and (b) there
are no obligations to make further contributions (keine Nachschusspflichten).

 

7.5 No Insolvency of Material Group Companies

As of the Signing Date and as of the Closing Date, none of the Material Group
Companies is insolvent or illiquid or over-indebted with insolvency Proceedings
having to be initiated or opened due to such insolvency or over-indebtedness and
no insolvency Proceedings have been initiated or opened with respect to any of
the Material Group Companies. To the Sellers’ Knowledge, there are no
circumstances that would justify the opening of or would oblige the management
of any Material Group Company to apply for the opening of bankruptcy or
insolvency Proceedings with respect to any Material Group Company as a result of
being unable to pay its debts (zahlungsunfähig) or being over-indebted
(überschuldet).

 

7.6 Stock Purchase Price

Seller 1 (i) is acquiring the Stock Purchase Price solely for its own account
for investment purposes and not with a view to the distribution thereof, (ii) is
a sophisticated investor with knowledge and experience in business and financial
matters, (iii) has received certain information in order to evaluate the merits
and the risks inherent in acquiring and holding Stock Purchase Price, (iv) is
able to bear the economic risk and lack of liquidity inherent in holding Stock
Purchase Price, and (v) is an accredited investor within the meaning of Rule 501
of the Securities Act.

None of the Sellers nor any of their Affiliates or associates (as defined in
Chapter 1704 of the Ohio Revised Code) beneficially owns (within the meaning of
(A) Section 13 of the Exchange Act and the rules and regulations promulgated
thereunder or (B) Chapter 1704 of the Ohio Revised Code), or will prior to the
Closing Date beneficially own, any shares of capital stock of Purchaser, or is a
party, or will prior to the Closing Date become a party, to any contract,
arrangement or understanding (other than this Agreement) for the

 

- 35 -



--------------------------------------------------------------------------------

purpose of acquiring, holding, voting or disposing of any shares of capital
stock of Purchaser.

 

7.7 Financial Statements

The draft financial statements of the Labels Business as of December 31, 2016,
copies of which are attached as Schedule 7.7 (the “Financial Statements”) have
been prepared, in all material respects, in accordance with the Accounting
Principles and consistent with past practice, and provide, in all material
respects, a true and fair view of the respective Labels Business, and the
relevant companies’ assets and liabilities, the financial condition and results
of operation as of the periods covered thereby in all material respects.

 

7.8 Company Agreements

Except as set forth in Schedule 7.8, as of the Signing Date, no Group Company is
a party to any company agreement (Unternehmensverträge) within the meaning of
Section 238 of the Austrian Stock Corporation Act (AktG) or Section 291 et seq.
of the German Stock Corporation Act (Aktiengesetz).

 

7.9 No Conflict

Except as set forth on Schedule 7.9, the execution, delivery and performance of
this Agreement and each other agreement contemplated hereby by each Seller does
not and will not, after the giving of notice, or the lapse of time, or
otherwise, (i) conflict with, result in any violation of, or constitute a
default under, (A) the organizational or governing documents of such Seller or
any Material Group Company, or (B), any Law; or (ii) result in the creation of
any Encumbrance on the Sold Shares except for Regulatory Clearances.

 

7.10 Material Changes in the Business

Since December 31, 2016, (i) the Labels Business has been conducted, in all
material respects, in the ordinary course of business, consistent with past
practice, and (ii) there has been no change in the financial condition or
operating results of the Business which is reasonably expected to have a
material adverse effect on the Labels Business taken as a whole.

 

- 36 -



--------------------------------------------------------------------------------

7.11 Completeness of Assets

Except for (i) services to be provided under the TSA and the IT TSA, and
(ii) the assets and agreements of the Afripack Labels Operations to be purchased
pursuant to Clause 11.7, the Group Companies own or hold lawful possession of
all material assets which are necessary to carry out the Labels Business in
substantially the same fashion and manner as conducted as of the Signing Date,
the lack of which would have a material adverse effect on the Group Companies
taken as a whole.

 

7.12 Real Property

 

7.12.1 As of the date hereof and as of the Closing Date, the Group Companies are
registered as owners of the properties as listed in Schedule 7.12.1-1 (the
“Owned Real Property”). The title to these properties is free from Encumbrances
and/or limitations registered in the land register, except for those
Encumbrances and/or limitations as listed in Schedule 7.12.1-2.

 

7.12.2 Schedule 7.12.2 contains a complete list of all lease agreements with
respect to the Leased Real Property (the “Lease Agreements”) of any Material
Group Company. With respect to the Leased Real Property, except as set forth in
Schedule 7.12.2, to the Sellers’ Knowledge, the Lease Agreements are valid and
binding obligations of the applicable Material Group Company.

 

7.13 Compliance with Laws

To the Sellers’ Knowledge, no Group Company is in material violation of any Law,
Permit or Order applicable to the Labels Business, the violation of which would
result into a material adverse effect for such respective Group Company.

 

7.14 No Improper Payments to Foreign Officials; Compliance with Trade Laws.

 

7.14.1 To the Sellers’ Knowledge, since 26 March 2015, (i) the Group Companies
have complied in all material respects with the U.S. Foreign Corrupt Practices
Act of 1977, as amended (15 U.S.C. §§ 78a et seq. (1997 and 2000)) and any other
applicable foreign or domestic anticorruption or anti-bribery Laws, each as
mandatorily applicable to the respective Group Company or the persons set forth
below (collectively, the “Fraud and Bribery Laws”), and (ii) to the Sellers’
Knowledge, no Group Company, directors, or officers, nor any employees, agents
or other representatives acting on behalf of any Group Company have, directly or
indirectly materially violated the Fraud and Bribery Laws.

 

7.14.2

To the Sellers’ Knowledge, since 26 March 2015, the Group Companies have
complied in all material respects with all applicable Laws (as applicable to the
respective Group Company collectively, the “Foreign Trade Laws”) (i) governing
imports, exports, deemed exports, and transfers of goods, services, technology,
software, or any other items

 

- 37 -



--------------------------------------------------------------------------------

  into or from the United States or any foreign country (including without
limitation, the Export Administration Regulations and the International Traffic
in Arms Regulations), and (ii) relating to economic sanctions or embargoes
(including without limitation, U.S. sanctions regulations administered by the
U.S. Department of Treasury, Office of Foreign Assets Control), corrupt
practices, money laundering, and compliance with unsanctioned foreign boycotts.

 

7.14.3 No Governmental Entity has notified any Group Company of any actual or
alleged violation or breach of the Fraud and Bribery Laws or Foreign Trade Laws.
To the Sellers’ Knowledge, no Group Company is under investigation for alleged
violation(s) of the Fraud and Bribery Laws or Foreign Trade Laws.

 

7.15 Litigation

No Group Company is a party, including as plaintiff, defendant or otherwise, to
any court or arbitration or public authority Proceedings involving an amount in
dispute in excess of EUR 500,000 in an individual case, except as specified in
Schedule 7.15, and no such litigation has, to the Sellers’ Knowledge, been
threatened to any of the Group Companies.

 

7.16 Subsidies

Except as set forth in Schedule 7.16, to the Sellers’ Knowledge, no Group
Company has received or applied for any subsidies (Subventionen) including any
employment related benefits on a subsidy or grant basis or public grants
(Zuschüsse) within the last three (3) years prior to the Signing Date. The
consummation of the transaction will not trigger any repayment obligations or
termination rights in relation to such subsidies or benefits or public grants.

 

7.17 Employment and Labor Matters

 

7.17.1 Schedule 7.17.1 contains a list of each material collective bargaining,
works council or other material labor union or bargaining representative
contract or material labor arrangement covering any Business Employee which in
aggregate would constitute an annual obligation exceeding EUR 1,500,000,
excluding general salary fixing tariff agreements (Gehaltstarifverträge) (the
“Collective Agreements”). Each of Sellers and the Group Companies are in
compliance, in all material respects, with the terms of the Collective
Agreements.

 

7.17.2 There are no Proceedings involving any labor union to organize or
represent any such Business Employees; and (ii) since January 1, 2017, there has
been no material labor strike, threatened in writing or pending any collective
labor dispute, slowdown, picketing, or work stoppage involving any Group Company
pending or, to the Sellers’ Knowledge, overtly threatened.

 

- 38 -



--------------------------------------------------------------------------------

7.17.3 Schedule 7.17.3 contains a list of all managing directors and employees
of the Group Companies whose gross annual base salary exceeds EUR 200,000 (the
“Key Employees”). To the Sellers’ Knowledge, (i) no Key Employee has given
notice of his/her employment or service agreement or has resigned from his/her
office and (ii) no employment or service agreement of a Key Employee has been
terminated.

 

7.18 Employee Benefit Matters

 

7.18.1 Schedule 7.18.1 sets forth a list of each material Benefit Arrangement
(a) which is maintained, administered, contributed to or sponsored by the
Sellers or any of the Affiliates (other than the Group Companies) for the
benefit of the Business Employees (the “Parent Plans”), or (b) which are
maintained, contributed to or sponsored by the Group Companies (the “Group
Company Plans”).

 

7.18.2 To the Sellers’ Knowledge, each Group Company Plan has been maintained in
all material respects in compliance with its terms and with the requirements
prescribed by applicable Laws.

 

7.18.3 To the Sellers’ Knowledge, there are no pending or threatened
investigations by any Governmental Entity involving or relating to a Group
Company Plan, no threatened or pending claims (except for claims for benefits
payable in the normal operation of the Group Company Plan), suits or other
Proceedings against any Group Company Plan or asserting any rights or claims to
benefits under the Group Company Plan that could give rise a material liability.

 

7.18.4 No Group Company that employs US Business Employees, nor any predecessor
thereof, contributes to, or has since 26 March 2015, contributed to, any
(i) multiemployer plan, as defined in Section 3(37) of ERISA, or
(ii) multiemployer welfare arrangement as defined in Section 3(40) of ERISA, or
(iii) a plan that is subject to Title IV of ERISA.

 

7.18.5 Each Labels Business Employee Plan which is intended to be qualified
under Section 401(a) of the Code (each a “U.S. Plan”) has received a favorable
determination letter, or has pending or has time remaining in which to file, an
application for such determination from the Internal Revenue Service or with
respect to a prototype plan, can rely on an opinion letter from the Internal
Revenue Service to the prototype plan sponsor, to the effect that such U.S. Plan
is so qualified and to the Sellers’ Knowledge, no conditions exist that would
reasonably be expected to result in the revocation of such letter.

 

7.19 Taxes

 

7.19.1 To the Sellers’ Knowledge, all Tax Returns required to be filed by any
Group Company have been timely filed with the appropriate Tax authorities and
are correct in all material respects.

 

- 39 -



--------------------------------------------------------------------------------

7.19.2 All Taxes that have become due and payable by the Group Companies for Tax
assessment periods ending on or before the Closing Date have been paid as and
when the same became due. There are no Taxes of C Labels resulting from the
attribution of income of the Carve-Out Companies pursuant to the German
Organschaft (fiscal unity) among C Labels and the Carve-Out Companies which have
not been paid on or prior to the Closing Date and which will not be fully shown
as a provision for Taxes in the Closing Financial Statements.

 

7.20 Environmental Matters

 

7.20.1 The Group Companies are not in material violation of, nor, to the
Sellers’ Knowledge, have any material liability under, any applicable
Environmental Laws with respect to the Labels Business or the Business Real
Property the violation of which or which liability would have a material adverse
effect on the respective Group Company. In addition, the Group Companies
currently and validly hold all material Permits which are required under
applicable Environmental Laws for the operation of the Labels Business and the
Business Real Property as currently conducted, the lack of which would have a
material effect on the respective Group Company (collectively, “Environmental
Permits”). No Group Company is in violation of any material Environmental
Permits, in any material respect the violation of which would have a material
adverse effect on the respective Group Company.

 

7.21 Insurance

Schedule 7.21 sets forth insurance policies concluded by entities outside the
Labels Group and covering any Group Companies (the “Insurance Policies”). To the
Sellers’ Knowledge, such insurance policies are in full force and effect and are
not void or voidable and all premiums payable to date have been paid.

 

7.22 Material Intellectual Property

 

7.22.1 Effective as of the Closing, the Group Companies will own or will have a
valid license to all Material Intellectual Property Rights used in connection
with the Labels Business.

 

7.22.2 To the Sellers’ Knowledge, no third party has challenged in writing any
Material Intellectual Rights owned by the Group Companies.

 

7.22.3 To the Sellers’ Knowledge, no third party has asserted in writing that
the Group Companies would infringe any Material Intellectual Property Rights of
any third party.

 

7.22.4 No material claims are pending before a Governmental Entity or, to the
Sellers’ Knowledge, threatened in writing against any Seller or Group Company
with respect to the ownership, use or validity of any of the Material
Intellectual Property Rights of the Labels Business.

 

- 40 -



--------------------------------------------------------------------------------

7.23 No Transaction Costs, No Exit Bonuses

Except as set forth in Schedule 7.23, the Group Companies have no obligations or
liabilities to pay (i) any fees or commissions to any advisor, broker or finder,
or any (ii) severance or similar benefit or transaction, exit or other bonuses
to any director or employee of the Labels Business in each case of (i) and (ii)
in connection with the transaction contemplated hereunder or the execution of
this Agreement and (iii) any Taxes in relation to the foregoing (“Transaction
Costs”).

 

8. LIMITATION OF LIABILITY

 

8.1 Breach, Losses

 

8.1.1 The Purchaser may claim monetary compensation (Schadensersatz in Geld)
from the Sellers, on a joint and several basis, for any Losses (as defined
below) suffered by the Purchaser as a result of any of the statements made by
the Sellers in Clauses 7.2 to 7.23 above being incorrect in whole or in part or
claims or any breach of covenant, obligation or agreement contained in or in
connection with this Agreement (each a “Breach”) (i) subject to the provisions
contained in Clause 7.1.2 and this Clause 8 and (ii) provided that (A) the
Sellers have not restored the position of the parties to what it would have been
had the Breach not occurred (Naturalrestitution), within thirty (30) Business
Days or (B) such restitution is impossible, has been refused by the Sellers or
the Breach underlying the claim is objectively incurable.

If a Breach affects the level of a Group Company, any Losses to be compensated
by the Sellers in accordance with the foregoing in this Clause 8, if any shall
be limited to the actual Losses, for not wholly-owned Group Companies on a pro
rata beneficial owner basis. There shall, for the avoidance of doubt, not be any
double-counting/double-compensation of Losses.

 

8.1.2 For the purposes of this Agreement, “Losses” shall mean all actual
positive damages (unmittelbare positive Schäden) suffered by the Purchaser or
any Group Company, not taking into account and excluding, in particular,
indirect damages, any potential or actual reduction (Minderung) in the value of
the Sold Shares, and shall in no event include or take into account any
consequential damages (Folgeschäden) except to the extent such damages were
reasonably foreseeable, loss of profits (entgangener Gewinn), multiple damages
or damages/losses to goodwill, lost opportunities (entgangene Geschäftschancen),
frustrated expenses (vergebliche Aufwendungen), reputational damages, internal
administrative and overhead costs, any compensation for damages based on the
application, or alleged application, of any purchase price multiple or based on
any argument or reasoning to the effect that the Purchase Price has been
determined based on an incorrect assumption or would otherwise have been
different in the absence of such Breach or any multiple-based calculation in
relation to the value of the Sold Shares.

 

- 41 -



--------------------------------------------------------------------------------

8.1.3 Any amounts payable to Purchaser pursuant to this Clause 8 shall be paid
by Sellers within five (5) Business Days after such Losses are agreed to by
Sellers or finally adjudicated pursuant to this Clause 8.

 

8.2 Limitation of the Sellers’ Liability

The Purchaser shall not be entitled to bring any claim (including, but not
limited to, a Breach) against any of the Sellers under, or in connection with,
this Agreement (a “Purchaser’s Claim”) and the Sellers shall not be liable to
the extent:

 

8.2.1 the underlying facts, circumstances or events which could form the basis
of a (potential) Purchaser’s Claim were actually known as of the date hereof,
any of the persons listed in Schedule 8.2.1 (the “Purchaser’s Knowledge”); and
provided that, without limiting the generality of this Clause 8.2.1, the
Purchaser shall in particular be deemed to have knowledge of all facts,
circumstances or events which

 

  (a) are fairly disclosed or fairly described in the Disclosed Information; or

 

  (b) are expressly accrued for or otherwise stated in

 

  (i) the Financial Statements; or

 

  (ii) to the extent applied in the Closing Financial Statements as a reduction
of the Consideration; or

 

8.2.2 the Purchaser fails to

 

  (a) inform the Sellers in writing without undue delay, but in no event later
than fifteen (15) days after becoming aware of any alleged Purchaser’s Claim,
whereby the Sellers shall be informed on matters and circumstances which involve
official time limits (e.g. court orders or lawsuits in connection with Third
Party Claims) immediately unless such failure or delay to timely inform Sellers
has not adversely affected the Sellers’ ability to defend against, settle,
mitigate or satisfy the Purchaser’s Claim;

 

  (b) describe in the Claim Notification the potential claim and the factual
circumstances underlying such claim in reasonable detail and state the estimate
of the amount of such claim to the extent known to the Purchaser;

 

  (c) give the Sellers the opportunity to remedy the Purchaser’s Claim pursuant
to Clause 8.1 within the agreed thirty (30) Business Day time period; or

 

  (d) comply with its obligations pursuant to Clause 8.8 or as otherwise set
forth in this Agreement;

 

- 42 -



--------------------------------------------------------------------------------

provided, however that in each case, Purchaser shall only be prohibited from
bringing a Purchaser’s Claim with respect to the portion of any Losses arising
from Purchaser’s failure to comply with its obligations pursuant to this Clause
8.2.2; or

 

8.2.3 the Purchaser fails to use commercially reasonable efforts to mitigate the
Losses;

 

8.2.4 the damage giving rise to such claim are actually recovered under an
insurance policy of any Group Company or could have been recovered if diligently
pursued;

 

8.2.5 the Purchaser or any Group Company has received compensation of, or
indemnification from, the damage against a third party or such compensation
could have been recovered if diligently pursued;

 

8.2.6 the relevant Purchaser’s Claim arises, or the amount of the relevant
Purchaser’s Claim is increased, as a result of changes in circumstances or
changes in the legal position (including changes in case law (Rechtsprechung) or
administrative practice (Verwaltungspraxis)) which occurred after the date of
this Agreement; or

 

8.2.7 in respect of any claim to the extent of any cash benefits or cash
equivalents accruing or attributable to the Purchaser or any Group Company on
account of the matters or circumstances giving rise to such claim, including Tax
benefits.

 

8.3 Further Limitations

The Sellers shall not be liable for any Purchaser’s Claim to the extent that it
would not have arisen but for any voluntary act, omission or transaction carried
out:

 

8.3.1 after Closing, by the Purchaser or its Affiliates or its respective
directors, employees or agents or successors in title outside the ordinary and
usual course of business of a member of the Labels Group as at Closing; or

 

8.3.2 before Closing, by any of the Sellers’ or any Group Company acting at the
written direction or written request of the Purchaser or its Affiliates.

 

8.4 No Double Recovery

 

8.4.1 The Purchaser shall not be entitled to recover from the Sellers more than
once in respect of the same damage suffered. In particular, without limitation,
the foregoing shall apply where one and the same set of facts (Sachverhalt)
qualifies under more than one provision entitling the Purchaser to a claim or
remedy under or in connection with this Agreement.

 

8.4.2

The Purchaser shall not be entitled to recover damages or obtain payment,
reimbursement or restitution more than once in respect of any liability, loss,
cost, shortfall, damage, deficiency,

 

- 43 -



--------------------------------------------------------------------------------

  breach or other set of circumstances which gives rise to more than one claim
under this Agreement. In particular, the foregoing shall apply where one and the
same set of facts or circumstances qualifies under more than one provision
entitling the Purchaser to a claim or remedy under or in connection with this
Agreement; the breach of more than one representation or warranty, which is
based on the same facts and circumstances shall therefore form the basis of one
single claim only and does not entitle the Purchaser to multiple compensation.

 

8.5 De minimis, Deductible, Cap

The liability of the Sellers for the Purchaser’s Claims pursuant to Clause 8.1.1
shall further be limited as follows:

 

8.5.1 The Purchaser is entitled to bring a Purchaser’s Claim under or in
connection with this Agreement only to the extent and in such amount in which

 

  (a) any individual claim awarded exceeds EUR 250,000, except in each case
where an individual representation and warranty provides for a higher threshold;
and

 

  (b) the sum of all such claims exceeds EUR 5,000,000 (Deductible), in which
event the Sellers shall be liable only for the excess over such amount;

provided, however, that the limitation set forth in this Clause 8.5.1 shall not
apply to any claims brought against the Sellers under Clauses 7.2, 7.3, 7.4,
7.19.2 and 7.23.

 

8.5.2 The Sellers’ liability for Breaches shall in no event exceed EUR
30,000,000 (the “Cap”) except for claims brought against the Sellers under
Clauses 7.2, 7.3, 7.4 and 7.23, in which case the overall cap shall be 100% of
the proceeds of the Purchase Price received by the Sellers and further provided
that Sellers may return the MCC Shares at the Stock Value as received at Closing
if the Losses exceed the Base Cash Purchase Price.

 

8.5.3 For claims with respect to fraud or willful misconduct by the Sellers (not
including any other persons or entities acting on their behalf), the statutory
rules shall apply.

 

8.6 Reimbursements and Excess Recoveries

 

8.6.1

Any payments actually made by any Seller to discharge a liability under or in
connection with this Agreement which is or becomes excluded, limited or reduced
under this Clause 8 shall be refunded by the Purchaser to the Sellers promptly
upon the event triggering such exclusion, limitation or reduction of liability
becoming known. The preceding sentence shall apply mutatis mutandis to any other
remediation measures actually undertaken by any Seller with respect to which
liability is or becomes excluded, limited or reduced under this Clause 8, in
which case the Purchaser shall compensate the Sellers for such remediation
measures in cash. The Purchaser undertakes to inform the Sellers

 

- 44 -



--------------------------------------------------------------------------------

  without undue delay (unverzüglich) about any event which may trigger an
exclusion, limitation or reduction of liability under this Clause 8.

 

8.6.2 Without limiting the generality of Clause 8.6.1, if the Purchaser recovers
from a third party for Losses for which it (or the relevant Group Company) was
already compensated in whole or in part by any Seller under or in connection
with this Agreement, the Purchaser undertakes to pay to the Sellers the amount
of such excess recovery within ten (10) Business Days of its receipt.

 

8.7 Statute of Limitations

 

8.7.1 All Purchaser’s Claims shall be time barred and lapse on the fifteen
(15) month anniversary of this Agreement, except for claims based on breaches of
the representations and warranties in Clauses 7.2, 7.3, 7.4, 7.14 and 7.23 which
shall be time barred and lapse on the three (3) year anniversary of this
Agreement.

 

8.7.2 These limitation periods shall be suspended (gehemmt) only by the
Purchaser instituting legal Proceedings against the Sellers within the meaning
of Section 1497 ABGB in respect thereof before the competent court,
respectively, the arbitral tribunal.

 

8.8 Third Party Claims

In the event that any action, potential claim, demand or Proceeding with respect
to which the Sellers might be liable under this Agreement (a “Third Party
Claim”) is asserted or announced by any third party (including any Governmental
Entity) against the Purchaser or any Group Company (the “Claim Addressee”):

 

8.8.1 The Purchaser shall, without undue delay but no later than ten
(10) Business Days upon becoming aware thereof, notify the Sellers of a Third
Party Claim and give, or cause to be given, the Sellers the opportunity to
defend the Claim Addressee against such Third Party Claim; provided, however
that any failure or delay to timely inform Sellers shall not prejudice
Purchaser’s rights herunder if such failure or delay has not adversely affected
the Sellers’ ability to defend against, settle, mitigate or satisfy the Third
Party Claim.

 

8.8.2

The Sellers shall have the right to defend the Claim Addressee by all actions
and shall have, at any time during the Proceedings, the sole power to direct and
control such defense. In particular, the Sellers may participate in and direct
all negotiations and correspondence with the third party, choose and appoint and
instruct counsel and request that the Third Party Claim be litigated or settled
in accordance with the Sellers’ instructions. No action by the Sellers or their
representatives in connection with the defense shall be construed as an
acknowledgement (whether express or implied) of the Purchaser’s Claim under this
Agreement or of any underlying facts related to such claim. Notwithstanding
Sellers’ right to defend the Claim Addressee, Sellers shall not enter into any
settlement of

 

- 45 -



--------------------------------------------------------------------------------

  a Third Party Claim without the prior written consent of the Purchaser, which
consent shall not be unreasonably withheld or delayed. Purchaser shall have the
right, at its own cost and expense, to participate in the defense of any Third
Party Claim with counsel selected by it subject to the Sellers’ right to control
the defense thereof.

 

8.8.3 To the extent that the Sellers are in Breach, all costs and expenses
incurred by the Sellers in defending the Third Party Claim shall be borne by
Sellers. Otherwise any reasonable out of pocket costs and expenses including
reasonable attorney fees incurred by the Seller in connection with the defense
of a Third Party Claim shall be borne by the Purchaser.

 

8.8.4 The Purchaser agrees, and shall cause the Claim Addressee,

 

  (a) to fully cooperate with the Sellers in the defense of any Third Party
Claim;

 

  (b) to diligently conduct the defense and upon the Sellers’ request, exhaust
all reasonable legally admissible appeals and remedies (including petitions to
courts of public law or equivalent courts) (to the extent that the Sellers are
not in control of the defense) in order to keep the Losses as low as possible;

 

  (c) not to acknowledge or settle the Third Party Claim or make any admission
of liability, agreement or compromise with any third person in relation to any
such Third Party Claim without prior consultation with and the Sellers’ prior
written consent;

 

  (d) to provide the Sellers’ representatives reasonable access, upon reasonable
advance notice and during normal business hours, to all relevant books and
records, other information, premises and personnel of the Group Companies as the
Sellers request in connection with such Third Party Claim;

 

  (e) to procure that the auditors (both past and then current) of the Claim
Addressee make available their audit working papers in respect of audits of the
Claim Addressee’s accounts for any relevant accounting period in connection with
such Third Party Claim;

 

  (f) to take all actions as the Sellers may request to avoid, dispute, resist,
appeal, compromise or defend such Third Party Claim or any adjudication in
respect thereof; and

 

  (g) to keep the Sellers continuously (in writing) informed (i) of any action
intended to be taken in adequate and reasonable time in advance (ii) of the
progress of any such action taken, (iii) of proposed meetings or discussions
with any relevant third person and allow an observer appointed by the Sellers to
attend such meetings or discussions and (iv) inform the Sellers of the outcome
of meetings and discussions at which any such observer was not present.

 

- 46 -



--------------------------------------------------------------------------------

8.8.5 The failure of any Claim Addressee to comply with any of its obligations
under this Clause 8.8 shall release the Sellers from their obligations
hereunder, to the extent such failure or breach has adversely affected the
Sellers.

 

8.9 Obligation to Mitigate and Third Party Recovery

 

8.9.1 The Purchaser shall, by operation of this Agreement and by operation of
the general obligations under the ABGB, be responsible to mitigate any loss or
damage the Purchaser may suffer in consequences of any Breach by the Sellers of
the terms of this Agreement or any fact, matter, event or circumstance giving
rise to a Purchaser’s Claim and nothing in this Agreement shall in any way limit
or restrict such obligation to mitigate any loss or damage. The Purchaser’s
obligation to mitigate (as set out in the preceding sentence) includes an
obligation to use commercially reasonable efforts to cause the Group Companies
take every action necessary or advisable to so mitigate. Exclusively reasonable
external expenses and costs incurred thereby by the Purchaser or the Group
Companies (and evidenced by corresponding receipts) shall be reimbursed by the
Sellers.

 

8.9.2 Without prejudice to the foregoing, any compensation or recovery by an
insurance or other third person which the Purchaser and/or the Group Companies,
respectively, have received in respect of a specific claim shall be credited to
and set off against the Purchaser’s Claim. The Purchaser shall, and shall use
commercially reasonable efforts to cause the Group Companies to also, take every
reasonable action necessary or advisable to receive compensation or recovery by
an insurance or by a third person. The Sellers shall indemnify the Purchaser
and/or the Group Companies for all expenses and costs reasonably incurred in
respect of such recoveries or compensation actions.

 

8.9.3 If any claim shall arise by reason of some liability which, at the time
that the claim is notified to the Sellers, is contingent only, the Sellers shall
not be under any obligation to make any payment to the Purchaser or the Group
Companies in respect of such claim until such time as the contingent liability
ceases to be so contingent.

 

8.9.4 Unless explicitly agreed otherwise in this Agreement, or in any other
document or contractual arrangement regarding the transaction, or in the service
arrangements in force at Closing for the respective person, the Purchaser
(i) confirms that it has no rights or claims against and (ii) undertakes that it
will not, and procures that its Affiliates (including, following the Closing,
the Group Companies), shall not, exercise any right or make any claim against,
any employee, director, officer or advisor, of the Seller or of any Group
Companies on whom it may have relied before agreeing to any term of this
Agreement.

 

- 47 -



--------------------------------------------------------------------------------

8.10 Acknowledgment of the Purchaser

The Purchaser acknowledges and agrees that

 

8.10.1 the Sellers make no warranty as to the accuracy of any forecasts,
estimates, projections, statements of intent or statements of opinion (including
the reasonableness of the assumptions underlying the same) contained in the
Disclosed Information or otherwise provided to the Purchaser or its
representatives;

 

8.10.2 the Purchaser has made its own evaluation of the adequacy and accuracy of
such forecasts, estimates, projections, statements of intent or statements of
opinion (including the reasonableness of the assumptions underlying the same);

 

8.10.3 to the Purchaser’s Knowledge there is no fact or circumstance which
constitutes a Breach; and

 

8.10.4 no representative, director or employee of the Sellers and /or the Group
Companies is or was at any time authorized to act on behalf of, or as agent for,
the Sellers in the performance of their duties as the Sellers or under this
Agreement (Erfüllungsgehilfe) and Purchaser waives any right to attribute any
actions, notices or other measures of such a person to a Seller.

 

8.11 No Additional Rights or Remedies

 

8.11.1 Except and to the extent expressly stated herein, any right of the
Purchaser to rescind or withdraw from this Agreement shall be excluded.

 

8.11.2

Any claims and rights of the Purchaser beyond the representations and warranties
provided for in Clause 7 and the covenants and agreements contained in this
Agreement are hereby excluded and the Purchaser expressly waives all such rights
or remedies, in particular, without prejudice to Clause 8.1.1, the Purchaser
shall have no right or remedy (and hereby expressly waives all such rights and
remedies), to claim for damages (in particular in respect of consequential
damages (Mangelfolgeschaden) indirect damages and lost profits), Damages under
the principles of culpa in contrahendo. The Parties expressly exclude the
application of Section 934 ABGB concerning “Verkürzung über die Hälfte” (laesio
enormis) and the rescission (Wandlung), cancellation (Rücktritt) or voidance
(Anfechtung) of this Agreement for any breach of a representation or warranty or
on grounds of error (Irrtum) or in case of a material change of circumstances
(Wegfall der Geschäftsgrundlage) or any other ground or to request a
modification of the terms and the consideration agreed herein on the basis of
any such ground, except (i) in the event of fraudulent intent (Arglist) or
willful misconduct (Vorsatz) or (ii) in case otherwise agreed upon the Parties
in this Agreement. The legal assumption pursuant to Section 924 second

 

- 48 -



--------------------------------------------------------------------------------

  sentence ABGB shall be excluded. The Purchaser declares that it is an
entrepreneur within the meaning of Section 351 UGB.

 

8.12 No Contract for the Benefit of a Third Party

The Parties agree that no provision of this Agreement, except as explicitly set
forth herein, constitutes a contract for the benefit of a third party within the
meaning of Section 881 ABGB or otherwise (kein Vertrag zugunsten Dritter oder
mit Schutzwirkung für Dritte).

 

8.13 Data Room USB Sticks

For documentary purposes, the USB sticks containing the Data Room including the
Q&A documentation (each as part of the Disclosed Information) as well as certain
other information that has been provided to the Purchaser and been stored on an
USB-stick have been delivered to the acting notary with the instruction to store
the same for the purpose of evidence for a period of sixty-six (66) months from
the date hereof or until receipt of joint instructions by the Parties as to the
further use thereof, whichever the earlier. The Parties shall each receive a
copy of such USB sticks (including a confirmation from the data room provider
that the Disclosed Documents have remained unchanged as of July 13, 2017). The
acting notary shall preserve the USB sticks in accordance with deposit
instructions attached hereto as Schedule 8.13.

 

8.14 Exclusion of Claims against Individuals

Except in the case of fraud or willful misconduct and as against any individual
or entity who has acted fraudulently or willfully, the Sellers agree and
undertake with the Purchaser that neither any Seller nor any Affiliate of any
Seller has any rights against, and will waive and shall not make any claim
against, any director, officer, employee, adviser or agent of any of the Group
Companies, on whom the Sellers may have relied before agreeing to any term of
this Agreement or before entering into this Agreement.

Except in the case of fraud willful misconduct and as against any individual or
entity who has acted fraudulently and willfully, the Purchaser agrees and
undertakes with the Sellers that neither it nor any Affiliate of the Purchaser
has any rights against, and will waive and shall not make any claim against, any
employee, director, officer, employee, adviser or agent of any of the Group
Companies, the Sellers or any Affiliates of the Sellers not being Group
Companies, on whom the Purchaser may have relied before agreeing to any term of
this Agreement or before entering into this Agreement. The Purchaser
acknowledges the discharge (Entlastung) of the individuals listed in Clause
5.2.16 prior to the execution of this Agreement by the respective
shareholder(s).

 

- 49 -



--------------------------------------------------------------------------------

9. THE PURCHASER’S REPRESENTATIONS AND WARRANTIES

The Parties have discussed and negotiated if, and to what extent, the Purchaser
shall be liable for defects related to Purchaser and have decided to depart from
the statutory warranties regarding goods (gesetzliche Gewährleistung). They have
agreed to replace the statutory system and provide for an independent catalogue
of specific rights of the Sellers individually agreed and set forth in this
Clauses 9.

The Purchaser hereby represents and warrants to the Sellers that the statements
set forth in this Clause 9 are true and correct as of the Signing Date (other
than the statements in Clauses 9.1 and 9.3.1 which shall be true and correct as
of the Signing Date and as of the Closing Date). The representations and
warranties in Clauses 9.1 through 9.7 below shall constitute separate,
independent obligations of the Purchaser and the scope and content of each
representation and warranty and any liability arising hereunder shall be
exclusively defined by the provisions of this Clause 9, which provisions form an
integral part of such representations and warranties.

 

9.1 Corporate Status of the Purchaser

 

9.1.1 The Purchaser has the full corporate power and authority to enter into
this Agreement and all agreements and documents contemplated hereby, and to
consummate the transactions contemplated hereby and thereby, and such
transactions have been duly authorized by all necessary and requisite corporate
action on the part of the Purchaser. This Agreement has been duly executed on
behalf of the Purchaser and constitutes binding obligations.

 

9.1.2 There is no material Proceeding pending against, or, to Purchaser’s
knowledge, threatened against the Purchaser before any court or arbitrator or
any Governmental Entity or other third party which in any manner challenges or
seeks to prevent the transactions contemplated hereby.

 

9.1.3 The execution and performance by the Purchaser of this Agreement and the
consummation of the transactions contemplated hereby require no prior approval
by or filing with any Governmental Entity or third party, save only for the
Regulatory Clearances and approvals or filings the failure of which to obtain
would not have a material adverse effect on Purchaser or the Labels Business.

 

9.1.4 The Purchaser is not insolvent and no insolvency Proceedings have been
initiated or opened, or rejected because of a lack of assets, and no
circumstances exist which would justify the initiation or opening of such
insolvency Proceedings.

 

9.1.5 The Purchaser enters into and consummates the transactions contemplated by
this Agreement for its own account and not (also not indirectly) as trustee or
agent or otherwise on someone else’s account.

 

- 50 -



--------------------------------------------------------------------------------

9.2 Financial Capability

The Purchaser has at its disposal immediately available funds as set forth in
Clause 9.2.1 for the benefit of the Sellers required in order to fulfill its
obligations under this Agreement.

 

9.2.1 The Purchaser has received as of the date of this Agreement, binding
commitments to provide loan facilities to the Purchaser on a certain funds basis
(the “Financing”) pursuant to an executed commitment letter (the “Commitment
Letter”) to which an agreed version of an interim credit agreement is attached,
an executed general fee letter, and an executed agency fee letter, in each case
dated on or prior to the date of this Agreement, among Purchaser (the “Purchaser
Financing Parties”) and the Financing Sources (the “Purchaser Financing
Documents”), copies of which have been provided to Sellers (with the fee letters
redacted in a customary manner solely with respect to fee amounts and “market
flex” economic terms (and none of the redacted provisions would allow the
Financing Sources to reduce the amount of funding to be provided under the
Purchaser Financing Documents or change the conditions on which such funding is
available), the proceeds of which shall be on-lent or otherwise transferred by
the Purchaser Financing Parties to Purchaser or each wholly owned subsidiary
that will purchase the Sold Shares (as expressly permitted herein) and all
further assets of the Labels Business at or prior to Closing in accordance with
the terms of this Agreement (the “Purchasing Entities”), in each case pursuant
to Clause 2.

 

9.2.2 At Closing, the Purchaser or the applicable Purchasing Entities will have
the necessary immediately available funds (the “Funds”) to pay the Base Cash
Purchase Price and the I/C Payables Purchase Price and to meet its other
obligations under this Agreement.

 

9.2.3

The Purchaser undertakes to the Sellers not to: (a) change, amend or otherwise
modify or terminate any of the Purchaser Financing Documents in a manner that
(i) reduces the aggregate amount of the Financing (including by increasing the
amount of fees to be paid) to an amount that is insufficient to consummate the
transactions contemplated by this Agreement, (ii) imposes additional conditions
or materially and adversely modifies any of the the conditions precedent to the
Financing (expressly excluding any waiver of the conditions precedent to the
Financing), (iii) would reasonably be expected to prevent, impede or delay
(A) the occurrence of Closing or (B) the satisfaction or waiver of the
conditions precedent to the Financing, or (iv) adversely impacts the ability of
Purchaser or the Purchaser Financing Parties to (1) enforce their rights against
any other party to any Purchaser Financing Document or (2) consummate the
transactions contemplated by this Agreement; provided, however, that no such
consent from Sellers shall be required for any change, amendment or restatement,
of any Purchaser Financing Document that (x) is limited to adding or replacing
lenders, lead arrangers, bookrunners, syndication agents or similar entities
that have not executed such document as of the date of this

 

- 51 -



--------------------------------------------------------------------------------

  Agreement, (y) increases the commitments or the amount of indebtedness
thereunder or (z) is de minimis or technical in nature and does not otherwise
adversely affect the certainty of, the conditions for utilization of, or amount
of, the Financing in any respect, or (b) waive or agree to waive any of its
rights under Purchaser Financing Documents without the prior written consent of
the Sellers or to use the Funds for any purpose other than for the financing of
its obligations as contemplated under this Agreement; provided, however, that no
such consent from Sellers shall be required for any waiver or agreement to waive
that is de minimis or technical in nature and does not otherwise adversely
affect the certainty of, the conditions for utilization of, or amount of, the
Financing in any respect.

 

9.2.4 The Purchaser will comply with all its rights and obligations under the
Purchaser Financing Documents and undertakes to the Sellers that it

 

  (a) will take all actions required to draw down the Funds and exercise all
rights under and in connection with the Purchaser Financing Documents enabling
it to make all payments due to be made pursuant to terms of this Agreement, and

 

  (b) shall not, and will procure that no other Affiliate of the Purchaser
shall, take any action or fail to take any steps which might result in the Funds
or any part of the Funds not being available when required or prejudice the
ability of the Purchaser to draw down the Funds to comply with its obligations
under this Agreement.

 

9.2.5 Notwithstanding anything in this Agreement to the contrary, Purchaser
acknowledges and agrees that the obtaining of the Financing is not a condition
to Closing or the consummation of the transactions contemplated in this
Agreement, and that, irrespective and independently of the availability of the
Financing, Purchaser shall be obligated to pay the Purchase Price and the I/C
Payables Purchase Price and to meet its other obligations under this Agreement,
subject only to the satisfaction or waiver of the conditions set forth in Clause
4.

 

9.3 Capitalization

 

9.3.1 The MCC SEC Reports set forth the authorized Equity Securities and, as of
the Signing Date, the outstanding Equity Securities of Purchaser. All the MCC
Shares which may be issued in connection with the Stock Purchase Price, when
issued in accordance with the terms hereof, will be duly authorized, validly
issued, fully paid and non-assessable free and clear of any Encumbrances (other
than Encumbrances arising under this Agreement or the Investors’ Rights
Agreement or under applicable securities Laws) and will not be subject to any
preemptive rights created by Law, Purchaser’s articles of incorporation or any
contract to which Purchaser is a party.

 

9.3.2

All outstanding shares of capital stock, limited liability company interests,
partnership interests or other equity securities of Purchaser and each
subsidiary of Purchaser have

 

- 52 -



--------------------------------------------------------------------------------

  been duly authorized and validly issued and are fully paid and non-assessable.
Except as set forth in the MCC SEC Reports, as of the Signing Date, there are no
outstanding (i) Equity Securities or voting securities of Purchaser,
(ii) securities of Purchaser convertible into or exchangeable for shares of
Equity Securities or voting securities of Purchaser or (iii) options or other
rights to acquire from Purchaser, or other obligations of Purchaser to issue,
any Equity Securities, voting securities or securities convertible into or
exchangeable for Equity Securities or voting securities of MCC (the items in
clauses (i), (ii) and (iii) being referred to collectively as the “MCC
Securities”). As of the Signing Date, there are no outstanding obligations of
Purchaser or any subsidiary of Purchaser to repurchase, redeem or otherwise
acquire any MCC Securities (or equivalent securities or equity equivalents of
any MCC Subsidiary). As of the Signing Date, there are no “phantom” stock or
equity rights outstanding pursuant to which Purchaser or any subsidiary of
Purchaser could be required to issue MCC Securities (or equivalent securities or
equity equivalents of any MCC Subsidiary) or make payments measured by or with
respect to MCC Securities (or equivalent securities or equity equivalents of any
MCC Subsidiary).

 

9.4 SEC Reports; Financial Statements

 

9.4.1 Purchaser has timely filed with the SEC all materials and documents
required to be filed since January 1, 2017 by Purchaser under the Securities Act
and under the Exchange Act. All such materials and documents filed by Purchaser
since January 1, 2017 and publicly available prior to the Signing Date are
hereinafter referred to as the “MCC SEC Reports.” The MCC SEC Reports are true
and correct in all material respects, including the financial statements and
other financial information contained therein, and do not omit to state any
material fact necessary to make the statements in such MCC SEC Reports, in light
of the circumstances in which they were made, not misleading. As of their
respective dates, the MCC SEC Reports complied in all material respects with the
requirements of the Securities Act or the Exchange Act, as the case may be,
applicable to such MCC SEC Reports. There are no outstanding comments from the
SEC with respect to any of the MCC SEC Reports. Each filing that will be made by
Purchaser after the Signing Date and prior to the Closing, when filed with the
SEC, will conform in all material respects with the requirements of the Exchange
Act and will not, when filed with the SEC, contain any untrue statement of
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.

 

9.4.2

The financial statements included in the MCC SEC Reports were prepared in
accordance with GAAP, applied on a consistent basis for the periods involved
(except as otherwise indicated in such statements), and fairly present, in all
material respects, the financial condition, results of operations, cash flows
and changes in stockholders’ equity of Purchaser as of the respective dates
thereof and for the respective periods covered thereby

 

- 53 -



--------------------------------------------------------------------------------

  (subject to normal year-end adjustments and the absence of notes in the case
of any interim financial statements).

 

9.4.3 Neither Purchaser nor any subsidiary of Purchaser has any obligations or
liabilities of any nature (matured or unmatured, fixed or contingent) of a
character required under GAAP to be reflected or reserved against on a balance
sheet, other than (i) obligations or liabilities reflected or reserved against
on the financial statements included in the MCC SEC Reports, (ii) obligations or
liabilities incurred since January 1, 2017 in the ordinary course of business,
consistent with past practice, (iii) obligations or liabilities arising out of
this Agreement or incurred at the prior written request or with the prior
written consent of the Sellers, or (iv) obligations or liabilities that would
not reasonably be expected, individually or in the aggregate, to be materially
adverse to Purchaser and its Subsidiaries, taken as a whole.

 

9.4.4 Purchaser and the subsidiaries of Purchaser have established and
maintained a system of internal accounting controls that are sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements (including the financial statements
included in the MCC SEC Reports) in accordance with GAAP.

 

9.5 Litigation

Neither Purchaser nor any subsidiary of Purchaser is a party, including as
plaintiff, defendant or otherwise, to any court or arbitration or public
authority Proceedings involving an amount in dispute in excess of EUR 500,000 in
an individual case, and no such litigation has, to the Purchaser’s knowledge,
been threatened to Purchaser or any of its subsidiaries.

 

9.6 Compliance with Laws

To Purchaser’s Knowledge, Purchaser is not in material violation of any Law,
Permit or Order applicable to Purchaser.

 

9.7 Offering of Securities

Neither Purchaser nor any person acting on its behalf has taken any action
(including any offering of any securities of Purchaser under circumstances which
would require integration of such offering with the offering of any MCC Shares
to be issued pursuant to this Agreement under the Securities Act) which might
subject the offering and issuance of any of the MCC Shares to the Sellers
pursuant to this Agreement to registration requirements of the Securities Act.

 

- 54 -



--------------------------------------------------------------------------------

9.8 Indemnification

 

9.8.1 In the event that the Purchaser is in breach of any of the above
warranties or undertakings pursuant to this Clause 9, the Purchaser shall
indemnify and hold harmless the Sellers from any Losses incurred or suffered by
any of the Sellers as result of such breach.

 

9.8.2 The Sellers are entitled to bring a claim against Purchaser (a “Sellers
Claim”) under or in connection with this Agreement only to the extent and in
such amount in which

 

  (a) any individual claim awarded exceeds EUR 250,000, except in each case
where an individual representation and warranty provides for a higher threshold;
and

 

  (b) the sum of all such claims exceeds EUR 5,000,000 (Deductible), in which
event the Purchaser shall be liable only for the excess over such amount;

provided, however, that the limitation set forth in this Clause 9.8.2 shall not
apply to any claims brought against the Sellers under Clause 9.1.

 

9.8.3 The Purchaser’s liability for Breaches shall in no event exceed the Cap
except for claims brought against the Sellers under Clause 9.1, in which case
the overall cap shall be 100% of the Purchase Price.

 

9.8.4 For claims with respect to fraud or willful misconduct by the Purchaser
(not including any other persons or entities acting on their behalf), the
statutory rules shall apply.

 

9.8.5 All Sellers Claims shall be time barred and lapse on the fifteen
(15) month anniversary of this Agreement, except for claims based on
(a) breaches of the representations and warranties in Clause 9.1 and 9.3.1 which
shall be time barred and lapse on the three (3) year anniversary of this
Agreement. These limitation periods shall be suspended (gehemmt) only by a
Seller instituting legal Proceedings against the Purchaser within the meaning of
Section 1497 ABGB in respect thereof before the competent court, respectively,
the arbitral tribunal.

 

9.8.6 Regarding the limitations of Purchaser’s liability and double recovery,
Clauses 8.2.2, 8.2.3, 8.2.5, 8.4, 8.6, and 8.9 shall apply mutatis mutandis. For
the avoidance of doubt, if any claim of the Sellers against the Purchaser causes
a further Loss, such Loss shall be a Loss.

 

9.9 Indemnification regarding Earn-Out Cunamara

 

9.9.1

Constantia Flexibles Australia Pty Ltd as purchaser and Retoric Pty. Ltd. as
seller entered into a share purchase agreement relating to all shares in
Cunamara Investments Pty. Ltd. dated October 29, 2015 (the “Pemara SPA”). The
Pemara SPA, provides for a potential payment of an additional purchase price in
case certain conditions are met (the “Earn-

 

- 55 -



--------------------------------------------------------------------------------

  Out”). Seller 2 has guaranteed to the sellers under the Pemara SPA the due
fulfillment of any obligations under the Pemara SPA, including payment of the
Earn-Out if and when due.

 

9.9.2 The Purchaser hereby indemnifies Seller 2 for and holds Seller 2 fully
harmless from and against any payment obligations, costs, damages and expenses
in connection with the Earn-Out.

 

9.9.3 Any such claim by Seller 2 for indemnification or being held harmless
shall not be subject to any limitations under this Agreement and shall only
lapse after expiration of two (2) years after any claim in connection with the
Earn-Out has been raised in writing against Seller 2.

 

9.10 Indemnification regarding Return of Contributions

The Purchaser unconditionally and irrevocably agrees to indemnify and pay to the
Sellers or any Affiliate of the Sellers within ten (10) Business Days from the
first written demand, an amount equal to any liability that the Sellers or
Affiliate of the Sellers may incur as a result or of in connection with any
return of contributions (Einlagenrückgewähr) or similar concepts under foreign
Law, whether in cash or in kind, paid or made by any Group Company to the
Sellers or any Affiliate of the Sellers not in accordance with applicable
Austrian or foreign Law provided that such return of contributions
(Einlagenrückgewähr) or repayment according to similar concepts under foreign
Law has been effected prior to the Closing Date; provided, however that this
Clause 9.10 shall not apply in the case of (i) any Proceeding for the winding
up, bankruptcy or insolvency of any Group Company; or (ii) if the liability is
based on a claim brought by a Group Company which at the time the claim is made
has ceased to be a subsidiary or Affiliate of Purchaser.

 

10. BENEFICIARIES

 

10.1 Indemnification of the Sellers’ Beneficiaries

 

10.1.1 If, after the Closing Date,

 

  (a) any of the Sellers’ Beneficiaries or any present or former board members
(i.e. managing director of any Group Company or any of the directors, employees,
advisers or other representatives of any Group Company (each a “Beneficiary” and
collectively the “Beneficiaries”)) are held liable by a third party (including a
Group Company) for any existing or future (known or unknown, actual or
contingent, accrued or unaccrued) liability or obligation of any Group Company
or any liability or obligation arising out of or in connection with the conduct
of the business of any Group Company, or

 

- 56 -



--------------------------------------------------------------------------------

  (b) any Group Company asserts any claims against any Beneficiary,

the Purchaser shall, and shall procure in each case to the extent such liability
or obligation is based on facts that have occurred prior to Closing, indemnify
and hold harmless the Beneficiaries in respect of the relevant liability or
obligation unless and except to the extent (x) the respective Seller is liable
for such a matter vis-à-vis the Purchaser under the terms of this Agreement,
(y) the liability of the respective Seller or the Beneficiaries results from
fraud (Arglist) or willful misconduct (Vorsatz), or (z) the liability or
obligations results from or relates to a breach of this Agreement.

To the extent that the above provisions of this Clause 10 impose or give rise to
obligations on the part of the Purchaser with regard to persons and parties
other than the Sellers, such provisions shall constitute contracts for the
benefit of such persons or parties (echter Vertrag zugunsten Dritter).

 

10.2 Resignation and Discharge

 

10.2.1 Schedule 10.2.1 contains a waiver of the Group Companies for any claims
for which the Beneficiaries could be held liable for any existing or future
(known or unknown, actual or contingent, accrued or not accrued) liability or
obligation by any Group Company or any liability or obligation arising out of or
in connection with the conduct of the business of any Group Company prior to the
Closing Date except to the extent resulting from or relating to any breach of
this Agreement.

 

10.2.2 The Purchaser shall ensure that no Group Company raises or asserts any
claim whatsoever relating to periods prior to the Closing Date against the
Sellers or any Beneficiary after Closing except to the extent provided for in
this Agreement.

 

11. COVENANTS

 

11.1 Conduct of Business between Signing Date and Closing Date

The Sellers shall issue an instruction to the managing directors of the
Companies stating that, and so far as legally permissible, from the date hereof
until the Closing Date the Group Companies shall, except (i) as otherwise
set-forth in this Agreement, or (ii) as permitted in Schedule 11.1, or (iii) if
and to the extent being within their ordinary course of business, or (iv) upon
prior approval of the Purchaser (which approval shall not be unreasonably
withheld or delayed and such approval to be deemed to have been granted by the
Purchaser in case the Sellers have not received a written objection in
accordance with Clause 16.6 within three (3) Business Days):

 

11.1.1

conduct their business in all material respects in the ordinary course of
business consistent with past practice and use its reasonable best efforts to
preserve intact its business

 

- 57 -



--------------------------------------------------------------------------------

  organizations and relationships with third parties and to keep available the
services of its present officers and employees;

 

11.1.2 not carry out or effect material investments in excess of EUR 1,000,000
in aggregate per calendar month other than any amounts either already approved
in any relevant budget or respective capital expenditure plan of any Group
Company or as disclosed in Schedule 11.1.2;

 

11.1.3 not dispose of any fixed assets for a value exceeding EUR 1,000,000 other
than in the ordinary course of business consistent with past practice;

 

11.1.4 maintain insurance protection material for the business of the Labels
Group broadly comparable to that existing at the date hereof;

 

11.1.5 not hire, dismiss or give notice of termination to any Key Employee
(except for termination for cause (aus wichtigem Grund)) or increase any
compensation or benefit (including any incentive scheme) of any of the Key
Employees by more than 3%;

 

11.1.6 not change the Labels Business’s material accounting or financial
reporting methods, principles or practices, other than changes required by IFRS
or mandatory Law;

 

11.1.7 not make or change any Tax election, change an annual accounting period,
adopt a new or change any existing accounting method, file any amended Tax
return, enter into any closing agreement, settle any Tax claim or assessment
relating to the Labels Business, surrender any right to claim a refund of Taxes,
or consent to any extension or waiver of the limitation period applicable to any
Tax claim or assessment relating to the Labels Business if such election,
agreement, settlement, surrender, adoption, change, amendment or consent (i) has
the effect of increasing the Tax liability of the Labels Business for the
Post-Closing Date Period, (ii) is not required by mandatory Law, and (iii) is
not in accordance with past practice;

 

11.1.8 unless in the ordinary course of business or reflected in business plans
as presented to the Purchaser, not establish, or increase the benefits payable
or to be provided under, any Labels Business Employee Plan or establish any new
bonus, insurance, severance, deferred compensation, pension, retirement, profit
sharing or other plan, program or arrangement for current or former employees,
consultants or directors of the Labels Business;

 

11.1.9 not enter into any employment or severance agreement with any current Key
Employees of any Group Company or the Labels Business or modify or terminate any
Labels Business Employee Plan, except in the ordinary course of business with
terms and conditions that are consistent with past practice;

 

11.1.10 not acquire or agree to acquire any shares or other interest in any
company or corporate partnership, except for treasury stock;

 

- 58 -



--------------------------------------------------------------------------------

11.1.11 not amend any of their constitutional documents, issue any shares,
equity securities or securities convertible into shares or equity securities or
agree upon such issuance or dispose of shares or grant any option or encumbrance
in respect of or over shares or any such securities; and

 

11.1.12 not enter into any agreement, or otherwise become obligated, to do any
action prohibited hereunder.

 

11.2 Discontinuation of Cash Pools

 

11.2.1 The Sellers shall and shall procure, as the case may be, that not less
than ten (10) Business Days before Closing the participation in the cash pools
or the cash pool agreements, as the case may be, which are listed in Schedule
11.2.1 (“Cash Pool Agreements”), shall be terminated.

 

11.2.2 The balances under the Cash Pool Agreements shall be (i) repaid, (ii)
contributed into the free capital reserves of the respective company, or
(iii) novated into shareholder loans or debt, as the case may be, at nominal
value plus accrued interest at Closing.

 

11.2.3 The Sellers will notify the Purchaser of the settlement of balances under
the Cash Pool Agreements pursuant to Clause 11.2.2 (i) or Clause 11.2.2 (ii)
and/or of the amounts to be novated pursuant to Clause 11.2.2 (iii), at the
latest ten (10) Business Days before Closing.

 

11.2.4 To the extent balances under the cash pool agreements have been novated
pursuant to Clause 11.2.2 (iii), these shall be treated in all aspects under or
in connection with this Agreement in accordance with the provisions governing
I/C Receivables or, as the case may be, I/C Payables.

 

11.3 Cooperation and Information Exchange

 

11.3.1 The Sellers shall no later than fifteen (15) Business Days after the
Signing Date make all such filings and give all such notices as regards the
filings Sellers are required to undertake under the HSR Act, provided that the
Purchaser is supplied with a copy of such filings and notices in advance. If
Sellers’ filings include competitively-sensitive information, Sellers’
obligations to provide copies under this section will be satisfied by a copy
provided on an “outside counsel only” basis. The Purchaser shall provide to the
Sellers all information in their possession which the Sellers reasonably request
for this purpose.

 

11.3.2

The Sellers agree that, prior to the Closing Date, the Purchaser shall, at the
Purchaser’s cost and expense and each only to the extent permissible under all
applicable Laws, including any applicable antitrust and merger control Laws and
regulations, be entitled to receive such required information on the businesses
and operations of the Group Companies

 

- 59 -



--------------------------------------------------------------------------------

  and have access to the facilities of the Labels Business as it reasonably
requests for the purpose of (i) preparing the Closing, or (ii) the financing of
the transaction intended hereunder. Without limitation to the foregoing, without
undue delay following each month-end between the Signing Date and the Closing
Date, the Sellers shall deliver to the Purchaser a copy of all monthly
management reports for the Group Companies as prepared in the ordinary course of
business at the level of the Group Companies and in aggregated form. Any such
information requests and any exchange of information shall take place during
regular business hours and under reasonable circumstances without unreasonable
interference with the business operations of the Group Companies and in full
compliance with applicable Law. Information requests shall be exclusively
addressed to the individuals designated in Part A of Schedule 11.3.1 and any
discussions and other direct contacts with the Group Companies shall on the
Purchaser’s side be pursued by the individuals designated in Part B of
Schedule 11.3.1. The Sellers shall reasonably cooperate, and shall cause the
Company to reasonably cooperate, therein. Without limiting the generality of the
foregoing, Sellers shall, and shall cause their respective Affiliates to, use
reasonable best efforts to provide, such assistance and cooperation as Purchaser
may reasonably request and that is reasonably necessary or customary in
connection with the arrangement of the Financing, including:

 

  (a) causing their respective advisors and auditors to provide the Purchaser
Financing Parties and the Financing Sources with customary supplemental due
diligence information which the Purchaser Financing Parties may reasonably
require to complete such Financing and such other information as is reasonably
necessary in connection with the Financing and which can be provided without
unreasonable effort or expense of Sellers; provided that any such information of
a financial nature shall be limited to the Required Financial Information or,
solely in connection with customary auditor comfort letters provided pursuant to
Clause (c) below, limited to, derived from or based on, the Required Financial
Information;

 

  (b) providing reasonable assistance in the preparation of customary
information memorandums, offering memorandums, prospectuses and supplements (the
“Financing Marketing Materials”) thereto and related marketing materials and
ancillary documents, in each case to be used in connection with the Financing,
and providing, to the extent such information is reasonably available to such
Person, customary information in respect of the Labels Business for inclusion in
any such marketing material (in the case of any marketing materials to be used
in connection with the issuance of securities, having regard to the requirements
of applicable securities laws and market practice in the context of a Rule
144A/Regulation S offering of securities); provided that to the extent that any
financial information is provided by or addressed by Sellers or any of its
Affiliates or Representatives in connection with any of the foregoing, such
information shall be limited to the Required Financial Information;

 

- 60 -



--------------------------------------------------------------------------------

  (c) delivering and providing reasonable assistance in the preparation of the
Required Financial Information; and using reasonable efforts to cause the
applicable auditors to deliver (i) customary audit reports (limited solely to
audit reports in respect of the Audited Financial Statements), review reports
and customary SAS 72 comfort letters and other customary cooperation by the
auditors in connection with the preparation of the Financing Marketing Materials
with respect to such Required Financial Information and (ii) any customary SAS
72 or equivalent negative assurance in connection with the preparation of the
Financing Marketing Materials as Purchaser may reasonably request;

 

  (d) making their respective officers and advisors available from time to time
following reasonable notice to attend, prepare written materials for, and make a
reasonable number of presentations regarding the Labels Business, as appropriate
at due diligence meetings (including in respect of any bring-down due
diligence), roadshows and before analysts and rating agencies (and Sellers
consent and shall cause its Affiliates to, consent to Standard & Poor’s Ratings
Services and Moody’s Investors Service, Inc. providing issuer and/or debt
ratings to the Purchaser for the Financing); provided that to the extent that
any financial information is provided by or addressed by Sellers or any of their
respective Affiliates or representatives in connection with the foregoing, such
information shall be limited to the Required Financial Information;

 

  (e) causing the Group Companies to execute and deliver, customary definitive
documentation in respect of the Financing, including customary closing
certificates (other than solvency certificates) reasonably required by such
Purchaser Financing Documents and reasonably requested by Purchaser; provided
that the Group Companies shall not be required to execute or deliver, or take
any corporate or other action to adopt or approve, any document, agreement,
collateral, certificate, notice or instrument with respect to the Financing,
including any pledge agreements, security documents, and closing certificates,
other than those applicable only to the Group Companies and that are effective
no earlier than, and conditioned on the occurrence of, the Closing;

 

  (f) complying with, and cause their applicable Affiliates to comply, with
customary publicity guidelines for a Rule 144A/Regulation S offering of debt
securities with respect to the Financing, including (unless required by rules
and regulations of an applicable securities exchange on which its shares are
listed, in which case Purchaser shall be informed sufficiently in advance)
refraining from public comment regarding any such Financing without the prior
written consent of Purchaser (such consent not to be unreasonably conditioned,
delayed or withheld); and

 

- 61 -



--------------------------------------------------------------------------------

  (g) assisting Purchaser in causing to be prepared prior to the Closing Date,
the financial statements that Purchaser is required to file with the U.S.
Securities and Exchange Commission pursuant to Form 8-K, Rule 3-05 and/or
Article 11 of Regulation S-X under the Exchange Act (the “Purchaser SEC
Financial Statements”). In connection with the preparation of the Purchaser SEC
Financial Statements, Sellers shall cause the Group Companies and their auditors
to reasonably assist Purchaser and its auditors in converting the presentation
of the Required Financial Information from IFRS or GAAP, as the case may be, to
United States Generally Accepted Accounting Principles consistently applied (“US
GAAP”). Sellers also shall cause the auditors of the Labels Business to deliver
consents and comfort letters with respect to the Purchaser SEC Financial
Statements prior to the Closing Date.

each of (a) through (g) provided that (i) in the event that pursuant to the
assessment of Seller, after due inquiry with its advisors, any of the
information requested under this Clause 11.3.2 qualifies as “Highly Confidential
Information” as defined in the “Clean Team Agreement” dated May 31, 2017 between
the Seller and the Purchaser (the “CTA”) such information shall only be provided
pursuant to the terms and conditions as set forth in the CTA and (ii) neither
the Purchaser nor any Affiliate of the Purchaser has any rights against, and
will waive and shall not make any claim against, any employee, director,
officer, employee, adviser or agent of any of the Sellers or of any Affiliates
of the Sellers or of the Group Companies in connection with any information or
measure provided or undertaken under or in connection with the cooperation
obligations pursuant to this Clause 11.3.2.

 

11.3.3 The Purchaser and Sellers shall use their best efforts to ensure that the
Closing Condition set forth in Clause 4.1 is satisfied as soon as possible after
the date hereof (in particular that the Regulatory Clearances are obtained
without any conditions or obligations being attached thereto) and in particular:

 

  (a) The Purchaser shall no later than fifteen (15) Business Days after the
Signing Date make all such filings and give all such notices as may be required
or advisable to apply for the Regulatory Clearances, provided that the Sellers
are supplied with a copy of such filings and notices in advance. If Purchaser’s
filings include competitively-sensitive information, Purchaser’s obligations to
provide copies under this section will be satisfied by a copy provided on an
“outside counsel only” basis. The Sellers shall provide, and shall use all
reasonable efforts in their capacity as shareholders of the Group Companies to
cause the Group Companies, to provide to the Purchaser all information in their
possession which the Purchaser reasonably requests for this purpose.

 

- 62 -



--------------------------------------------------------------------------------

  (b) The Purchaser shall promptly, correctly and fully satisfy any requests of
the relevant authorities and shall keep the Sellers promptly informed as to
progress and shall provide to the Sellers copies of all correspondence with the
relevant authorities; provided, however, if such correspondence contains
competitively-sensitive information, it may be provided on an “outside counsel
only” basis.. The Purchaser shall not participate in any substantive meetings,
conference calls or similar discussions with such authorities or provide any
information or otherwise communicate with any relevant authority without, to the
extent practicable (i) first consulting with the Sellers and taking into account
their reasonable requirements and (ii) to the extent not prohibited by Law and
permitted by the relevant authorities, ensuring that the Sellers can, if they so
wish, attend or be represented in any such meeting, conference call or similar
discussion. Unless Purchaser reasonably determines such information is required
or advisable, no information relating to any of the Sellers or to any companies,
funds or entities associated or affiliated, controlled or managed by or under
common control or management with any of them, or to their respective businesses
shall be given to any relevant authority without the prior written consent of
the Sellers.

 

  (c) If the Purchaser becomes aware that it is reasonably likely that the
Closing Condition in Clause 4.1 will not be satisfied or that conditions or
obligations may be imposed which could affect any of the Sellers or hinder or
delay the Closing, it shall promptly notify the Sellers in writing.

 

  (d) Without limitation to the Sellers’ right of rescission pursuant to Clause
13.1, the Purchaser’s obligation to use its best efforts as provided in this
Clause 11.3.3 shall include its unconditional commitment, after complying with a
formal Request for Additional Information and Documentary Materials (aka a
“second request”) issued under the HSR Act or the commencement of a second phase
investigation by any Governmental Entity, to offer, consent, and comply with any
obligations or conditions (Auflagen oder Bedingungen) including committing to
and effecting without undue delay the sale, divestiture or disposition of any of
its assets, properties or businesses or of any assets, properties or businesses
of the Group Companies, agreeing to change or modify any course or conduct
regarding future operations of the Group Companies or the Purchaser’s affiliates
and entering into such other arrangements of any nature as are necessary or
useful to avoid a material delay or a failure in obtaining the Regulatory
Clearances or any other undertakings required by any competent merger control
authority, provided that the Purchaser shall not be obliged hereunder to
litigate against any Governmental Entity to obtain any Regulatory Clearance.

 

  (e)

If there is a disagreement about antitrust strategy, the Purchaser’s decision
shall control. Notwithstanding anything to the contrary in this Agreement,
Purchaser has

 

- 63 -



--------------------------------------------------------------------------------

  the sole right to control and direct antitrust strategy in connection with
review of the transaction by any relevant merger control authority (including
the ability to determine, after consultation with Sellers, the jurisdictions in
which filings are required or advisable), or any litigation by, or negotiations
with, any antitrust authority or other person relating to the transaction and
will take the lead in all meetings, discussions, submissions, and communications
with any relevant merger control authority relating to obtaining antitrust
approval for the transaction. The other paragraphs of Clause 11.3.3 shall, for
the avoidance of doubt, prevail over this paragraph (e).

 

  (f) With respect to any Regulatory Clearances, if the consummation of the
Closing is prohibited by any Governmental Entity, the Parties shall, without
limitation to the Sellers’ right of rescission pursuant to Clause 13.1, contest
such decision (including by way of litigation) and use their best efforts to
ensure that the Closing may be consummated as contemplated by this Agreement and
as timely as reasonably practicable.

 

  (g) The Purchaser may not request any adjustment or repayment of the Purchase
Price or other amendment of this Agreement as a result of any divestiture or
other action pursuant to this Clause 11.3.3.

 

11.3.4 From the Closing Date and for a period not to exceed five (5) years, the
Purchaser will afford to each Seller and the Sellers’ legal counsel and
representatives access, upon reasonable advance notice and at Sellers’ expense,
to books and records, as well as to other information of the Group Companies and
the Group Companies’ representatives as long as and to the extent necessary or
reasonably useful to the Sellers in connection with any audit, investigation,
dispute, or litigation (including under or in connection with this Agreement) or
any other reasonable business purpose of the respective Sellers but in any event
to the extent requested in connection with the Sellers’ obligation to prepare
the Closing Financial Statements and have them reviewed. If and to the extent
any Seller requires original documents, the Purchaser shall forward such books
and records, or cause (steht dafür ein) that such books and records be
forwarded, at the respective Seller’s expense, to the respective Seller, and the
respective Seller shall return such books and records after the respective
requirement to be in possession of original documents no longer applies.

 

11.3.5

The Purchaser shall cause (steht dafür ein) the Group Companies to keep and
maintain all books and records relating to any period prior to the Closing Date
at least for the retention periods provided for under applicable mandatory Law.
Furthermore, the Purchaser shall use commercially reasonable efforts to cause
(steht dafür ein) the Group Companies to give each Seller reasonable advance
notice prior to destroying or disposing of any books and records relating to any
period prior to the Closing Date, in particular relating to

 

- 64 -



--------------------------------------------------------------------------------

  matters which may be relevant with respect to any indemnification obligation
or other liability of any Seller under or in connection with this Agreement and,
if any Seller so requests, to deliver such books and records to the respective
Seller at the respective Seller’s expense. These provisions shall apply mutatis
mutandis should the Purchaser intend to dispose of a Group Company, in which
case the Sellers may only be entitled to demand copies of the relevant books and
records.

 

11.3.6 The Purchaser undertakes to take all actions, and to provide all
information, as required or expedient in order to enable the Sellers to deliver
the Release Documentation. The Parties shall use all commercially reasonable
efforts that the consultation process required to agree on the final wording of
the Release Documentation will be commenced without undue delay after the date
of this Agreement.

 

11.3.7 Subject to the terms and conditions of this Agreement and subject to
reimbursement of any related costs and expenses of the other Party arising in
connection with such cooperation (including upon request reasonable advances for
such costs and expenses), each of the Parties hereto shall cooperate with the
other Parties and use their respective commercially reasonable efforts to
promptly (i) take, or cause to be taken, all actions, and do, or cause to be
done, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated under this Agreement, including preparing and filing without undue
delay and fully all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents (including any required or recommended filings under
applicable antitrust Laws), and (ii) obtain all governmental approvals or other
approvals, consents, registrations, authorizations and other confirmations from
any Governmental Entity or third party necessary, proper or advisable to
consummate the transactions contemplated under this Agreement.

 

11.4 Termination of H&N PLTA

 

11.4.1 Seller 1 and Seller 3 shall take, and shall cause H&N to take, all
actions reasonably necessary to terminate in writing the PLTA between H&N as
dominated company and Seller 1 as dominating company (such PLTA the “H&N PLTA”)
effective with the expiry of the (zum Ende des) Closing Date (“Termination
Date”). Such actions shall in any event include the adoption of written
shareholders’ resolutions of H&N and Seller 1 on the approval of the termination
of the PLTA.

 

11.4.2 Seller 1 and Seller 3 shall take, and shall cause H&N to take, all
actions reasonably necessary to change the fiscal year of H&N to end as of the
expiry of the (zum Ende des) Termination Date.

 

11.4.3

The Purchaser procures that within forty-five (45) Business Days after the
Closing Date H&N prepares its financial statements as of the Termination Date in
accordance with

 

- 65 -



--------------------------------------------------------------------------------

  German generally accepted accounting principles (“German GAAP”) consistently
applied with the same accounting principles, policies, practices, evaluation
rules and procedures, methods and bases as are applied in the German GAAP
individual financial statements of H&N and have them audited (“Termination
Accounts”). The Purchaser shall provide the drafts of the Termination Accounts
to Seller 1 within forty (40) Business Days after the Closing Date. The
Purchaser procures that H&N will amend the draft Termination Accounts in
accordance with Seller 1’s instructions if and to the extent such instructions
(i) are issued in writing to the Purchaser within ten (10) Business Days after
Seller 1 has received the draft Termination Accounts and (ii) are compliant with
German GAAP and do not infringe mandatory Law. Within a further period of ten
(10) Business Days after having provided Seller 1 with the draft Termination
Accounts, the Purchaser procures that (i) H&N prepares the final Termination
Accounts and that (ii) its management adopts the finalized Termination Accounts
(after their adoption the “Final Termination Accounts”). The Purchaser shall
provide Seller 1 with the Final Termination Accounts.

 

11.4.4 If, on the basis of the Final Termination Accounts, Seller 1 has a loss
compensation obligation vis-à -vis H&N (“H&N Loss Compensation Obligation”),
Seller 1 shall, within five (5) Business Days after having been provided with
the Final Termination Accounts, make a payment free of any costs and charges in
the amount of the H&N Loss Compensation Obligation to H&N.

 

11.4.5 If, on the basis of the Final Termination Accounts, H&N has a profit
transfer obligation vis-à -vis Seller 1 (“H&N Profit Transfer Obligation”), the
Purchaser shall ensure that H&N shall, within five (5) Business Days after the
Final Termination Accounts have been adopted, make a payment free of any costs
and charges in the amount of the H&N Profit Transfer Obligation to Seller 1.

 

11.4.6 The Purchaser shall, and shall procure that the Group Companies will,
indemnify and hold harmless the Sellers from any claims for the granting of
collateral under Section 303 German Stock Corporation Act (deutsches
Aktiengesetz) by third parties. Clause 11.13 shall apply mutatis mutandis.

 

11.4.7 Seller 1, Seller 3 and the Purchaser shall treat the H&N Profit Transfer
Obligation of H&N or H&N Loss Compensation Obligation of Seller 1 as resulting
from the Final Termination Accounts as final between them. To the extent any
justified claims are raised against H&N for further profit transfer or repayment
of excessive loss compensation, and to the extent H&N raises any justified
claims against Seller 1 for further loss compensation or repayment of excessive
profit transfer, Seller 1 and the Purchaser shall make such payments or shall
ensure that such payment is made and shall indemnify each other against such
payment so as if any such claims against or by H&N as had not been raised.

 

- 66 -



--------------------------------------------------------------------------------

11.4.8 The Parties agree that the H&N PLTA shall be performed in accordance with
its terms (tatsächlich durchgeführt) to ensure that the fiscal unity
(Organschaft) for German corporate income Tax (deutsche Körperschaftsteuer) and
German trade Tax (deutsche Gewerbesteuer) purposes between Seller 1 and H&N
(“H&N Fiscal Unity”) will not be adversely affected; the Purchaser shall
(i) procure that H&N follows Seller 1’s instructions on the performance of the
H&N PLTA in accordance with its terms (tatsächliche Durchführung) to be made in
writing, if such instructions are compliant with applicable Law, and (ii) if any
notice is received by the Purchaser or H&N from an advisor or a Tax authority
pursuant to which there is a risk that the H&N PLTA had not been performed in
accordance with its terms (tatsächlich durchgeführt), inform Seller 1 of and
provide Seller 1 with such notice without undue delay.

 

11.4.9 The Purchaser shall procure that upon Seller 1’s request to be made in
writing H&N shall take all reasonable measures upon written instructions by
Seller 1 and at the cost and expense of Seller 1, provided that these measures
are necessary to safeguard the performance in accordance with the terms of the
H&N PLTA (tatsächliche Durchführung) and the acceptance of the H&N Fiscal Unity
by the competent Tax authority. To the extent that the performance in accordance
with the terms of the H&N PLTA (tatsächliche Durchführung) and the acceptance of
the H&N Fiscal Unity by the competent Tax authority requires that (i) Seller 1
makes any payments to H&N relating to Pre-Closing Date Periods, the Purchaser
will pay to Seller 1 an amount equal to such payment by wire transfer in
immediately available funds to a bank account designated by the Purchaser at the
same time (Zug um Zug) payment from Seller 1 to H&N is made, unless such amount
has already been reflected in the Closing Financial Statements as receivable and
has been taken into account as an increase item in calculating the Purchase
Price, or (ii) H&N makes any payments to Seller 1 relating to Pre-Closing Date
Periods, Seller 1 will pay to the Purchaser an amount equal to such payment by
wire transfer in immediately available funds to a bank account designated by the
Purchaser at the same time (Zug um Zug) payment from H&N to Seller is made,
unless such amount has already been reflected in the Closing Financial
Statements as liability or provision and has been taken into account as
deduction item in calculating the Purchase Price.

 

11.4.10

After the Closing Date, the Purchaser shall cause H&N to prepare and file, when
due, all returns, declarations, reports, claims for refund, notices, forms or
information relating to Taxes relating to Pre-Closing Date Periods (“Pre-Closing
Date Taxes”) to the extent the fiscal unity for corporate income Tax and trade
Tax among Seller 3 and H&N is concerned required to be filed by or on behalf of
H&N (“H&N Tax Returns”). Such H&N Tax Returns shall be prepared on a consistent
basis, applying (to the extent in accordance with mandatory Law (the
interpretation of which shall be inter alia based upon decisions of Tax courts))
the same policies, procedures, practices and election rights as applied in the
preparation of the H&N Tax Returns for previous Tax periods of H&N. The
Purchaser shall provide, or cause to be provided, Seller 1 with drafts of such
H&N Tax Returns

 

- 67 -



--------------------------------------------------------------------------------

  as timely prior to the relevant filing date as reasonably appropriate but in
any event not later than (i) fifteen (15) Business Days before the filing due
date of the relevant H&N Tax Return or (ii) in case of emergency filings (e.g.
filings that are required to be made without undue delay) five (5) Business Days
prior to the filing due date. No such H&N Tax Returns and no amendment of such
H&N Tax Returns shall be filed without the prior written consent of Seller 1,
which shall not be unreasonably withheld, delayed or conditioned and which is
deemed to be granted if Seller 1 does not provide the Purchaser within ten
(10) Business Days (in case of sentence 3 (i)) and within four (4) Business Days
(in case of sentence 3 (ii)) after having received the draft H&N Tax Return with
reasonably detailed, written instructions in respect of the filing of the H&N
Tax Return.

 

11.4.11 After the Closing Date, the Purchaser shall within five (5) Business
Days after receipt provide (or cause H&N to provide) Seller 1 with copies of all
Tax assessment notices (Steuerbescheide), other decisions, notices of any Tax
audit, Proceeding or investigation and any other written communication, which is
received by H&N, the Purchaser or any Purchaser’s Affiliate from any Tax
authority, court or other third party and which relates to Pre-Closing Date
Taxes of H&N to the extent the fiscal unity for corporate income Tax and trade
Tax among Seller 3 and H&N is concerned (“H&N Relevant Tax Matter”). Such notice
shall be accompanied by evidence reasonably necessary to determine the relevant
facts and amounts. After the Closing Date, the Purchaser shall procure that the
substantive terms of any H&N Relevant Tax Matter is not discussed with a
competent Tax authority or other third party raising claims for Pre-Closing Date
Taxes against H&N other than in (i) writing with Seller 1’s prior written
consent, which must not be withheld, delayed or conditioned unreasonably, or
(ii) to the extent permitted by applicable Law, in pre-scheduled meetings with
the competent Tax authority or other third party if Seller 1 has been given the
opportunity to participate in such meeting at its own expense either through its
representatives or through advisors bound by professional secrecy. Seller 1
shall provide the Purchaser with drafts of written communication on H&N Relevant
Tax Matters with the competent Tax authority or other third party raising claims
for Pre-Closing Date Taxes against H&N at least seven (7) Business Days prior to
submitting such correspondence to the competent Tax authority or other third
party raising claims for Pre-Closing Date Taxes against H&N. If Seller 1 does
not raise written objections against the submission of the correspondence within
seven (7) Business Days after receipt of the draft, Seller 1’s consent to the
draft is deemed as having been granted. In case of meetings with the competent
Tax authority or other third party raising claims for Pre-Closing Date Taxes
against H&N, Seller 1 shall be informed at least six (6) Business Days prior to
the date of such meeting.

 

11.4.12

The Purchaser shall procure that, to the extent permitted by Law (i) Seller 1
and Seller 1’s advisors bound to professional secrecy are granted the right to
participate in meetings, discussions and correspondence with the relevant Tax
authorities or other third party raising claims for Pre-Closing Date Taxes
against H&N, including in connection with any

 

- 68 -



--------------------------------------------------------------------------------

  Tax audits, (ii) all written questions or information requests by the Tax
authorities, including Tax auditors, and other third party raising claims for
Pre-Closing Date Taxes against H&N are forwarded to Seller 1 as soon as
reasonably practical for evaluation and comments and (iii) such comments are
duly incorporated by H&N in its statement to the Tax authority or other third
party raising claims for Pre-Closing Date Taxes against H&N as far as such
comments comply with mandatory Law (the interpretation of which shall be inter
alia based upon decisions of Tax courts), in each case of (i) to (iii) to the
extent relating to H&N Relevant Tax Matters. The Purchaser shall not and shall
ensure that H&N will not settle, concede or give their consent to the findings
of any Tax audit relating to any H&N Relevant Tax Matter or to any claims of any
Tax authority or other third party for Pre-Closing Date Taxes against H&N and
will not enter into any agreements on claims or facts underlying claims of any
Tax authority or other third party for Pre-Closing Date Taxes against H&N
without the prior written consent of Seller 1 which shall not be unreasonably
withheld, delayed or conditioned and is deemed as having been granted if
Seller 1 does not raise any written objections four (4) Business Days after it
has received the written request for consent from the Purchaser.

 

11.4.13 The Purchaser shall procure that, upon written request of Seller 1,
objections are filed and legal Proceedings are instituted and conducted against
any Tax assessments or other decisions of the Tax authorities with respect to
H&N Relevant Tax Matters or claims of other third party for Pre-Closing Date
Taxes against H&N (herein collectively “H&N Tax Litigation”) in accordance with
Seller 1’s directions, except if and to the extent that these directions do not
comply with mandatory Law. If Seller 1 has the right and elects to direct a H&N
Tax Litigation then the Purchaser shall cooperate and follow Seller 1’s
instructions and shall cause H&N to cooperate and follow Seller 1’s instructions
in each phase of such H&N Tax Litigation as far as such instructions comply with
mandatory Law. The Purchaser shall not settle, and shall ensure that H&N will
not settle, any H&N Tax Litigation without prior written consent of Seller 1
which shall not be unreasonably withheld, delayed or conditioned and is deemed
as having been granted if Seller 1 does not raise any written objections ten
(10) Business Days after it has received the written request for consent from
the Purchaser. Seller 1 shall indemnify Purchaser from any reasonable out of
pocket expenses incurred as a direct result of an instruction by Seller 1.

 

11.4.14

After the Closing Date, the Purchaser shall cooperate, and shall to cause H&N
and their representatives to cooperate, in all respects with Seller 1 in
connection with all H&N Relevant Tax Matters, including the preparation and
filing of any H&N Tax Return or the conducting of any Tax audit, investigation,
dispute or appeal or any other communication with any Tax authority. Such
cooperation shall include (but shall not be limited to) Seller 1’s review of all
books, records and information, and the reasonable assistance of all officers
and employees of H&N, to the extent necessary in connection with H&N Relevant
Tax Matters. The Purchaser agrees to cause H&N to give Seller 1 reasonable
notice prior to transferring, discarding or destroying any books and records
relating to H&N

 

- 69 -



--------------------------------------------------------------------------------

  Relevant Tax Matters and, if Seller 1 so requests, to allow Seller 1 to take
possession of such books and records. Seller 1 shall indemnify Purchaser from
any reasonable out of pocket expenses incurred as a direct result of a request
for cooperation by Seller 1.

 

11.4.15 If the Purchaser fails to comply with any obligation or covenant set
forth in Clauses 11.4.8 through 11.4.14, or denies the fulfillment of any of the
obligations or covenants set forth in Clauses 11.4.8 through 11.4.14, the
Purchaser shall indemnify and hold harmless Seller 1 from and against Taxes
payable by Seller 1 or any of Seller 1’s Affiliates (hereinafter referred to as
“H&N Claim”). Seller 1 shall have no H&N claim if and to the extent the
Purchaser proves that the relevant failure or denial has neither caused the
relevant Tax nor has resulted in the Seller 1’s ability to mitigate such Tax
being prejudiced. For purposes of this Clause 11.4.15. Taxes payable by Seller 1
or any of Seller 1’s Affiliates shall be calculated as if the income of H&N
attributable to Seller 1 or any of Seller 1’s Affiliates due to the H&N Fiscal
Unity for corporate income and trade Tax purposes were the only taxable events
of the fiscal year for which the attribution is made. The H&N Claim shall become
due and payable ten (10) the Purchaser has been notified in writing by Seller 1
about the payment obligation.

 

11.5 Carve-Out of Constantia Nusser GmbH and Constantia Ebert GmbH

 

11.5.1 Seller 1 and Seller 2 shall procure that C Labels sells and transfers all
of its 90% shareholding in each Constantia Nusser GmbH and Constantia Ebert GmbH
(together “Carve-Out Companies”), to Seller 1 or another entity, which is not
part of the Group Companies on or before the Closing Date (the date of the
transfer of the shares the “Carve-Out Date”), for a consideration of

 

  (a) 90% of the enterprise value of the Carve-Out Companies (the enterprise
value being EUR 71,836,724 for Constantia Nusser GmbH and EUR 18,157,247 for
Constantia Ebert GmbH)

 

  (b) plus 90% of the cash or less 90% of the net debt in each case on the
Carve-Out Date (but excluding any claims and liabilities under lit (c) below)

 

  (c) plus the Carve-Out Loss Compensation Obligation or less the Carve-Out
Profit Transfer Obligation

(“Carve-Out Purchase Price”) and at substantially the terms and conditions as
set forth in the share purchase agreement attached hereto as Schedule 11.5.1.

Seller 1 and Seller 2 shall pay to the Purchaser, on a pro rata basis, an amount
equal to the Taxes, including, in particular, the German Corporate Income Tax
(Körperschaftsteuer), German Solidarity Surcharge (Solidaritätszuschlag) and
German Trade Tax

 

- 70 -



--------------------------------------------------------------------------------

(Gewerbesteuer) on the capital gain (Veräußerungsgewinn), if any, realized by
C Labels on the sale and transfer of the shares in the Carve-Out Companies.

 

11.5.2 Seller 1, Seller 2 and Seller 3 shall take, and shall cause the Carve-Out
Companies to take, without undue delay all actions reasonably necessary to
terminate the respective PLTA between the respective Carve-Out Company as
dominated company and C Labels as dominating company effective with the expiry
of the (zum Ende des) Carve-Out Date.

 

11.5.3 Seller 1, Seller 2 and Seller 3 shall take, and shall cause the Carve-Out
Companies to take, without undue delay all actions reasonably necessary to
change the fiscal year of each of the Carve-Out Companies to end as of the
expiry of the (zum Ende des) Carve-Out Date.

 

11.5.4 Seller 1 and Seller 3 procure that within forty-five (45) Business Days
after the Closing Date the Carve-Out Companies prepare their financial
statements as of the Carve-Out Date in accordance with German GAAP consistently
applied with the same accounting principles, policies, practices, evaluation
rules and procedures, methods and bases as are applied in the German GAAP
individual financial statements of the respective Carve-Out Company and have
them audited (“Carve-Out Accounts”). Seller 1 and Seller 3 shall provide the
drafts of the Carve-Out Accounts to the Purchaser within forty (40) Business
Days after the Closing Date. Seller 1 and Seller 3 procure that each Carve-Out
Company will amend the draft Carve-Out Accounts in accordance with the
Purchaser’s reasonable instructions if and to the extent such instructions
(i) are issued in writing to Seller 1 and Seller 3 within ten (10) Business Days
after the Purchaser has received the draft Carve-Out Accounts and (ii) are
compliant with German GAAP and do not infringe on other mandatory Law.
Instructions are deemed to infringe on mandatory Law if the auditor determines
such infringement. Within a further period of ten (10) Business Days after
having provided the Purchaser with the draft Carve-Out Accounts, Seller 1 and
Seller 3 procure that (i) the respective Carve-Out Company prepares its final
Carve-Out Accounts and that (ii) its management adopts the finalized Carve-Out
Accounts (after their adoption the “Final Carve-Out Accounts”. Seller 1 and
Seller 3 shall provide the Purchaser with the Final Carve-Out Accounts.

 

11.5.5 If, on the basis of the Carve-Out Accounts, C Labels has a loss
compensation obligation vis-à -vis any of the Carve-Out Companies (“Carve-Out
Loss Compensation Obligation”), the Purchaser shall ensure that C Labels shall
within five (5) Business Days after the Final Carve-Out Accounts have been
adopted make a payment free of any costs and charges in the amount of the
Carve-Out Loss Compensation Obligation to the respective Carve-Out Company.

 

11.5.6

The Sellers shall, and shall procure that the Carve-Out Companies will,
indemnify and hold harmless the Purchaser and C Labels from any claims for the
granting of collateral

 

- 71 -



--------------------------------------------------------------------------------

  under Section 303 German Stock Corporation Act (deutsches Aktiengesetz) by
third parties. Clause 11.13 shall apply mutatis mutandis.

 

11.5.7 If, on the basis of the Carve-Out Accounts, any of the Carve-Out
Companies has a profit transfer obligation vis-à-vis C Labels (“Carve-Out Profit
Transfer Obligation”), Seller 1 and Seller 3 shall ensure that the respective
Carve-Out Company pays an amount equal to such Carve-Out Profit Transfer
Obligation within five (5) Business Days after having been provided with the
Final Termination Accounts, free of any costs and charges.

 

11.5.8 Seller 1 and Seller 3 shall, and Seller 1 and Seller 3 shall procure that
the respective Carve-Out Company will, and the Purchaser shall, and the
Purchaser shall ensure that C Labels will, treat any Carve-Out Profit Transfer
Obligation of a Carve-Out Company or any Carve-Out Loss Compensation Obligation
of C Labels as resulting from the Carve-Out Accounts as final between them. To
the extent any justified claims are raised against any Carve-Out Company for
further profit transfer or repayment of excessive loss compensation, and to the
extent any Carve-Out Company raises any justified claims against C Labels for
further loss compensation or repayment of excessive profit transfer, Seller 1
and Seller 3 and the Purchaser shall make such payment or shall ensure that such
payment is made and shall indemnify each other against such payment so as to if
any such claims against or by any Carve-Out Company had not been raised.

 

11.5.9 In any case, Seller 1 and Seller 3, and Seller 1 and Seller 3 shall
procure that the respective Carve-Out Company will, and the Purchaser shall, and
the Purchaser shall ensure that C Labels will, cooperate and undertake all
measures necessary after the Closing Date to effect the implementation of the
PLTAs mentioned under Clause 11.5.1 until and including the Closing Date.

 

11.5.10 Regarding the cooperation rights and obligations of Seller 1, Seller 2,
Seller 3 and the Purchaser, Clause 11.4.8 to Clause 11.4.14 shall apply mutatis
mutandis.

 

11.6 Aluprint

GPC III shall sell and transfer the Aluprint Share to an entity outside the
Labels Group nominated by Seller 3 prior to Closing for an purchase price of
EUR 4,000.

 

11.7 Sim’Edit SAS

The Sellers shall use their best efforts to procure that the share transfer
register (registre de mouvements de titres) and the shareholders’ accounts
(comptes individuels d’actionnaires) of Sim’Edit SAS be amended to accurately
reflect past shares transfers until Closing and, in particular, the transfer of
286 shares from Mrs Elisabeth Simoneau and, respectively, 277 shares from Claire
Simoneau to H&N that took place on 27 January 2000.

 

- 72 -



--------------------------------------------------------------------------------

11.7 Afripack

The Sellers shall use all reasonable efforts to procure that Afripack sells and
transfers and the Purchaser shall use all reasonable efforts to procure that an
entity nominated by the Purchaser purchases and acquires all agreements and
assets of the Afripack Labels Operations on or prior to the Closing Date. The
Parties shall cooperate and provide all relevant information as may be requested
to ensure the approval of Nozala Packaging Holdings Pty. Ltd. to such
transaction. The Parties assume that the purchase price for the Afripack Labels
Operations will be approximately EUR 13,000,000.00 or any other purchase price
as the Parties may mutually agree. Prior to the execution of the definite
agreements regarding the Afripack Labels Operations, Afripack and the Purchaser
shall agree on the exact purchase price (the “Afripack Purchase Price”). In case
Afripack and the Purchaser cannot agree on an exact purchase price, either Party
shall have the right to request an valuation of such assets and agreements by an
international reputable audit firm, whose decision shall be binding for the
Parties.

 

11.8 Transfer of Customer Agreements

 

11.8.1 Seller 2 and the Purchaser will jointly endeavour to obtain from the
counterparties under the customer agreements listed in Schedule 11.8.1
(“Customer Agreements”) the consents required for the assumption of such
contractual relationship by the relevant Group Company servicing such agreement
or to negotiate new terms and conditions of such relationship, in each case
effective as of the Closing Date.

In case a Customer Agreement is being serviced not only by the Labels Group, but
also by other subsidiaries of Seller 2, Seller 2 and the Purchaser shall use
reasonable efforts to negotiate a split or duplication of the relevant Customer
Agreement. For the avoidance of doubt, any information disclosed to the
Purchaser in this context and any joint negotiation, shall be strictly limited
to the Labels Business, and all remaining business areas affected by such
contract shall remain the sole responsibility of Seller 2.

 

11.8.2 Seller 2 and the Purchaser shall jointly agree upon scheduled dates to
approach the counterparties under the Customer Agreements and, for a period of
twelve (12) months following the Closing Date, shall use reasonable efforts to
effect the relevant assumption, novation, duplication or split of the Customer
Agreements.

 

11.8.3 In case Seller 2 and the Purchaser fail to obtain consent from any
counterparties under the Customer Agreements for the assumption, novation,
duplication or split before the Closing Date the following shall apply:

 

  (a)

If the relevant Customer Agreement permits Seller 2 to assign parts of the
Customer Agreement to third parties or use third parties in fulfillment of its
obligations, Seller 2 shall continue to be party to the Customer Agreement in
respect of the external

 

- 73 -



--------------------------------------------------------------------------------

  relationship (im Außenverhältnis) and the relevant Group Company shall
continue to administer the Customer Agreement at its own costs and for its own
account for the purpose of their internal relationship (im Innenverhältnis)
provided that such Group Company is also receiving the benefit of such Customer
Agreement. Seller 2 and the Purchaser will continue to use their reasonable
efforts to obtain the relevant consent for the assumption, novation, duplication
or split of the relevant Customer Agreement. Until such consent shall have been
received, Seller 2 and the Purchaser shall treat each other as if the
assumption, novation, duplication or split has taken place on the Closing Date.
In particular, (i) the Purchaser shall indemnify Seller 2 against any obligation
and liability or out-of-pocket costs and expenses arising from and in connection
with such Customer Agreement, (ii) Seller 2 shall indemnify Purchaser and the
applicable Group Company for any obligation or liability of any other subsidiary
of Seller 2 (other than a Group Company), and (iii) Seller 2 shall pay to the
Purchaser any financial benefit in discharge of the relevant obligation under
the Customer Agreement received by Seller 2.

 

  (b) If the relevant Customer Agreement does not permit Seller 2 to assign
parts of the Customer Agreement to third parties or use third parties in
fulfillment of its obligations, Seller 2 may terminate such Customer Agreement
with effect at the first possible termination date following the Closing Date,
which shall not relieve Seller 2 of its obligations under Clause 11.8.2.

 

  (c) Seller 2 shall be under no obligation to prolong or agree to a
prolongation of the term of such Customer Agreement and may terminate such
Customer Agreement ordinarily (ordentliche Kündigung) with effect at the first
possible termination date following the Closing Date. In any case, the
obligations stipulated in this Clause 11.8.3 shall terminate on the first
anniversary of the Closing Date.

 

11.9 Transfer of Supplier Agreements

 

11.9.1 The Sellers, and, to the extent applicable, shall procure that their
subsidiaries, and the Purchaser will jointly endeavour to obtain from the
counterparties under the supplier agreements listed in Schedule 11.9.1
(“Supplier Agreements”) the consents required for the assumption of such
contractual relationship by the relevant Group Company servicing such agreement
or to negotiate new terms and conditions of such relationship, in each case
effective as of the Closing Date.

In case a Supplier Agreement is being serviced not only by the Labels Group, but
also by other subsidiaries, the Sellers, Seller 2 and the Purchaser shall use
reasonable efforts to negotiate a split or duplication of the relevant Supplier
Agreement. For the avoidance of doubt, any information disclosed to the
Purchaser in this context and any joint negotiations shall be strictly limited
to the part of the contract that relates to the Labels Business,

 

- 74 -



--------------------------------------------------------------------------------

and all remaining business areas affected by such contract shall remain the sole
responsibility of Seller 2.

 

11.9.2 The Sellers and the Purchaser shall jointly agree upon scheduled dates to
approach the counterparties under the Supplier Agreements and shall use
reasonable efforts to effect the relevant assumption, novation, duplication or
split of the Supplier Agreements for a period of twelve (12) months following
the Closing Date.

 

11.9.3 In case the Sellers and the Purchaser fail to obtain consent from any
counterparties under the Customer Agreements for the assumption, novation or
split before the Closing Date:

 

  (a) Clause 11.8.3(a) shall apply mutatis mutandis.

 

  (b) If the relevant Supplier Agreement does not permit the relevant Seller to
assign parts of the Supplier Agreement to third parties or that the relevant
Seller may demand delivery to third parties, the relevant Seller shall continue
to procure goods and raw materials, but not services, as notified by the
Purchaser and shall procure delivery to the entities nominated by the Purchaser.
The Sellers may terminate such Supplier Agreement with effect at the first
possible termination date following the Closing Date which shall not relieve
Sellers of its obligations under Clause 11.8.2.

 

  (c) Clause 11.8.3(c) shall apply mutatis mutandis.

 

11.10 Termination of Intercompany Service Agreements

 

11.10.1 The Sellers shall, and shall procure that the service agreements set
forth on Schedule 11.10.1 between the Group Companies and affiliated companies
of the Sellers (“Service Agreements”) will, be terminated with effect as of the
end of the Closing Date.

 

11.10.2 This Clause 11.10 shall not apply to any Service Agreements that the
Parties have explicitly agreed in writing shall be continued after the Closing
Date.

 

11.10.3 The Parties agree that no rights and obligations and no costs shall
arise under or in connection with Service Agreements that have not been
terminated as of the Closing Date.

 

11.10.4 For the avoidance of doubt, nothing in this Clause 11.10 shall be
construed as a waiver regarding any rights and obligations under or in
connection with the Service Agreements that have come into existence prior to
the Closing Date.

 

11.11 Treatment of Factoring Agreements

Following the Signing Date, Sellers and Purchaser shall work together in good
faith (and with applicable third parties as appropriate) to provide for the
termination, extension or

 

- 75 -



--------------------------------------------------------------------------------

other agreeable relationship with respect to the factoring agreements listed in
Schedule 11.11 (“Factoring Agreements”).

 

11.12 Transfer of Employees

 

11.12.1 It is intended that with effect as of the Closing Date, subject to their
consent, the employees listed in Schedule 11.12.1 (the “Transferred Employees”)
shall be transferred to entities (i) within the Labels Group or the Purchaser as
determined by the Purchaser with respect to the employees who are set forth to
be transferred to the Labels Group and (ii) other than within the Labels Group
as determined by the Sellers with respect to the employees who are set forth to
be transferred to entities outside the Labels Group.

 

11.12.2 The Parties shall undertake reasonable efforts to effect the transfers
of the employees as set forth in and as determined in accordance with Clause
11.12.1. In particular, but not limited to, the employees shall be offered
employment at the new entities at substantially the same terms and conditions,
with the same responsibilities and seniority as under their current employment
agreements.

 

11.13 Release of Guarantees

The Parties acknowledge that Seller 3 has issued the guarantees listed in
Schedule 11.13 for obligations of the Group Companies towards third parties
(“Guarantees”). The Purchaser shall undertake reasonable best efforts to release
such Guarantees as soon as possible after the Closing Date, including, for the
avoidance of doubt, by offering the third party a bank guarantee in the same
amount.

To the extent the Purchaser cannot effect such release of any Guarantee, the
Purchaser shall procure that the relevant Group Company terminates the
underlying agreement at the next possible date. The Purchaser hereby indemnifies
and agrees to hold Seller 3 harmless against any and all liabilities,
obligations and costs arising after the Closing Date under or in connection with
such Guarantee.

 

- 76 -



--------------------------------------------------------------------------------

11.14 Tax Planning

Prior to the Closing, and upon Purchaser’s written request Sellers shall use,
and Sellers shall cause the Group Companies to use, reasonable efforts to
cooperate in Purchaser’s development and implementation of a comprehensive Tax
planning strategy for Purchaser and the Group Companies for the period following
the Closing Date; provided that Purchaser shall be obligated to pay all out-of
pocket fees or expenses (including any incremental Taxes) of Sellers, (prior to
Closing) any Group Company and Sellers’ Affiliates in connection with any such
cooperation or requests.

 

11.15 Additional Purchaser Entities

No later than ten (10) Business Days prior to the Closing, Purchaser may
designate, by written notice to Sellers, one or more subsidiaries of Purchaser
(each of which will be deemed a Purchaser hereunder) to purchase Sold Shares, or
any other assets to be purchased hereunder. Purchaser will cause each such
subsidiary (a) to duly execute and deliver all documents, agreements, and
instruments required to be executed and delivered by such subsidiary as a
Purchaser under Clause 5.2 or otherwise under this Agreement, and (b) if
requested in writing by Sellers or any Governmental Entity, to execute a joinder
to this Agreement. Purchaser will indemnify the Sellers against and hold
harmless the Sellers from any Losses or Taxes arising in connection with or
resulting from such designation. Purchaser shall provide Sellers with a proposed
designation of Purchasers for review and comment and in the event Seller informs
Purchaser promptly after receive thereafter, that Sellers expect to incur
additional expense as a result of the designation of such Purchaser beyond what
otherwise would have been incurred by such Seller, Purchaser reimburse the
Sellers from any additional Taxes arising in connection with or resulting from
such designation as opposed to Purchaser purchasing such Shares.

 

11.16 Insurance

 

11.16.1

Sellers shall, as regards occurrence-based (and not claims-made based)
insurances use commercially reasonable efforts to (x) maintain or cause to be
maintained in full force and effect all liability, property or casualty
Insurance Policies covering the Labels Business until the Closing; (y) for a
period concluding on the third anniversary of the Closing Date, file, notice and
otherwise continue to pursue any applicable claims for events occurring prior to
the Closing on behalf of the Labels Business under any applicable insurance
policy for the Labels Business to the extent in effect at the time of such
event; and (z) enable Purchaser and its Affiliates or the Labels Business to
recover, on behalf of any Group Company or the Labels Business, proceeds under
the terms of such insurance policies (including recovery of such proceeds after
the Closing, but only to the extent such policies would otherwise permit such
recovery by Sellers) to the extent that Purchaser has suffered Losses in respect
of such event and such Losses were not taken into account in

 

- 77 -



--------------------------------------------------------------------------------

  determining the final Purchase Price as determined based on the Closing
Financial Statements; in each case, provided that:

 

  (a) Purchaser or any Group Company shall promptly notify Sellers’ Risk
Management Department of all such claims and/or efforts to seek recovery and
Sellers shall cooperate and use commercially reasonable efforts in pursuing all
such claims;

 

  (b) To the extent Purchaser or any Group Company provide timely notice to
Sellers of any claim, Sellers shall be solely responsible for timely notifying
any and all insurance companies of such claims and complying with all policy
conditions for such claims; and

 

  (c) Purchaser and/or the Group Companies shall exclusively bear and be liable
(and Sellers shall have no obligation to repay and reimburse Purchaser and/or
the Group Companies) for all deductibles and retentions, self-insured and
uninsured, uncovered, unavailable or uncollectible amounts relating to or
associated with such claims, whether made by the Group Companies, their
employees or third parties. In the event that any Seller or an Affiliate of any
Seller pays any deductible, retention, self-insured and uninsured, uncovered,
unavailable or uncollectible amounts relating to or associated with such claims
that is to be borne by Purchaser and/or the Group Companies, Purchaser agrees to
reimburse Sellers for such amounts within ten (10) Business Days of Seller’s
written request therefore.

For the avoidance of doubt, from and after the Closing, (A) the Labels Business
shall cease to be insured by Sellers’ or its Affiliates’ current and historical
insurance policies or programs (other than its insurance policies in accordance
with the terms of this Clause 11.16), (B) none of Purchaser or its subsidiaries
(including the Group Companies) shall have any access, right, title or interest
to or in any such policies or programs except as described in this Clause 11.16,
and (C) Purchaser shall be solely responsible for providing insurance to the
Labels Business for any events occurring on or after the Closing.

 

11.16.2 Sellers, Purchaser and the Group Companies (i) shall cooperate with each
other to share such information as is reasonably necessary in order to permit
Sellers to manage and conduct its insurance matters in accordance with this
Clause 11.16 and otherwise as Sellers deem appropriate and (ii) hereby give
consent for Sellers to inform any affected insurer of this Agreement and to
provide such insurer with a copy of this Agreement with respect to the claims
made insurances policies and claims made local level insurance policies.

 

11.16.3 Following the Signing Date and prior to the Closing Date, Sellers shall
work with Purchaser to identify any local-level insurance policies maintained by
or for the benefit of the Labels Business and take appropriate steps to allow
Purchaser to procure such tail policies as determined by Purchaser.

 

- 78 -



--------------------------------------------------------------------------------

11.16.4 Sellers shall, and shall cause the Group Companies to, provide Purchaser
with such reasonable assistance as Purchaser shall reasonably request in
obtaining representations and warranties and indemnification insurance coverage
on such terms and in such amounts as Purchaser shall deem appropriate (for the
avoidance of doubt, Purchaser shall pay all fees and expenses associated with
such insurance or in connection with the assistance of the Sellers or their
Affiliates or the Group Companies), which such assistance shall include, without
limitation (a) permitting insurers or potential insurers access to any online or
virtual data room which has been provided to Purchaser and providing such
insurers or potential insurers Vendor Due Diligence reports which have been
provided to Purchaser, (b) permitting insurers or potential insurers access to
other diligence materials and to Sellers’ counsel prior to Closing,
(c) participation by Sellers and Sellers’ counsel in meetings with
representatives of the potential insurers and (d) cooperation by Sellers and
Sellers’ counsel with other customary requests in connection with obtaining such
insurance; provided however, that the Sellers, any of their Affiliates and the
Group Companies shall not be obligated to assume or undertake any potential
liability or costs or expenses to the provider of such insurance or to Purchaser
or to take any action which would create any conditionality of Closing and
further provided that strict confidentiality relating the transaction is
procured.

 

11.17 Purchase Price Allocation

The parties shall work together in good faith to agree upon the allocation of
the Purchase Price Items among the Sold Shares and further assets of the Labels
Business, which allocation shall be acknowledged by the parties in writing prior
to Closing. Each party agrees for all Tax reporting purposes to report the
transactions consistently with the allocation agreed upon by Sellers and
Purchaser. The parties shall make appropriate adjustments to such allocations to
reflect any adjustments to the Purchase Price. Neither Sellers nor Purchaser
shall take any position (whether in audits, tax returns or otherwise) that is
inconsistent with such allocation unless required to do so by applicable Law.

 

11.18 Tax Matters

 

11.18.1

Purchaser, on one hand, and the Sellers, on the other hand, agree to furnish or
cause to be furnished to the other, upon request, as promptly as practicable,
such information and assistance related to the Group Companies and the further
assets of the Labels Business, including access to books and records in its
possession, as is reasonably necessary for the filing of all Tax Returns by
Purchaser or Sellers, the making of any election related to Taxes, the
preparation for any audit by any Tax authority, and the prosecution or defense
of any claim, suit or proceeding related to any Taxes. Each of Purchaser, on one
hand, and the Sellers, on the other hand, shall retain all books and records
with respect to Taxes pertaining to the Group Companies and the further assets
of the Labels Business until the applicable statute of limitation period has
expired. Purchaser, on one hand, and the

 

- 79 -



--------------------------------------------------------------------------------

  Sellers, on the other hand, shall cooperate fully with the other in the
conduct of any audit, litigation or other Proceeding related to Taxes involving
the Group Companies and the assets of the Labels Business. Purchaser, on one
hand, and the Sellers, on the other hand, further agree, upon request from one
party and provided that it does not create (and might not potentially create)
any significant burden to the other party and at the expense of the requesting
party, to use their commercially reasonable efforts to obtain any certificate or
other document from any Governmental Entity or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including with respect to the transactions contemplated by this Agreement).

 

11.18.2 The Parties shall review and discuss the applicability of any and all
transfer, stamp duty and similar Taxes and charges and shall make all
commercially reasonable efforts to limit or eliminate the applicability of such
Taxes.

 

11.19 Preparation of Assignment of I/C Payables and Assumption of I/C
Receivables

 

11.19.1 Sellers shall procure that prior to the Closing Date all I/C Payables
and I/C Receivables (including as a result of an intra-group derivative)

 

  (a) owed by any Group Company to any Seller other than Seller 3 or to any
Seller’s Affiliate not being a Group Company other than Seller 3 are directly or
indirectly assigned to Seller 3,

 

  (b) owed by any Seller other than Seller 3 or by any Seller’s Affiliate not
being a Group Company other than Seller 3 to any Group Company are directly or
indirectly assumed by Seller 3, or

 

  (c) are paid, settled or novated,

unless otherwise agreed by the Parties.

 

11.19.2 For these purposes Sellers shall be entitled to, and shall have full
discretion to have any Group Company to, on or prior to Closing Date, undertake
all necessary measures including but not limited to directly or indirectly
transfer, repay, convert, novate, set-off or otherwise settle any I/C Payable
and any I/C Receivable.

 

11.19.3

Sellers shall cooperate and coordinate with Purchaser on these actions under
Section11.19 in good faith. Sellers shall provide Purchaser with a description
of proposed or envisaged actions in all reasonable detail under this Clause 11.9
for review and comments and in the event Purchaser informs Sellers promptly
after receipt thereafter, that Purchaser expects Purchaser or the Group
Companies to incur additional expense, including Taxes, as a result of the
envisaged actions of such Sellers beyond ordinary course of business
(disregarding an IC settlement within a carve-out), Sellers shall reimburse the
Purchaser

 

- 80 -



--------------------------------------------------------------------------------

  or the Group Companies from any additional Taxes arising in connection with or
resulting from such actions opposed by Purchaser, but carried out by Sellers.

 

12. INTELLECTUAL PROPERTY RIGHTS

 

12.1 The Sellers’ Retained Intellectual Property Rights

Purchaser and its Affiliates may use the supply of product literature and
advertising that is part of the inventory until the later of (i) the date such
supply is exhausted or (ii) the end of the period of six months after the
Closing Date. Purchaser and its Affiliates may sell and otherwise distribute the
supply of products that is part of the inventory at Closing, even though the
products bear the name “Constantia” for a period of six months after the Closing
Date (the “Initial Phase-out Period”).

Neither the Purchaser nor any of its Affiliates nor any Group Company shall use
the trademarks (i) CFlex, Constantia Flexibles and Constantia or any similar
marks more after the Initial Phase-out Period;, and (ii) People, Passion and
Packaging or any similar marks after Closing (“Sellers’ Retained Intellectual
Property Rights”).

 

12.2 The Purchaser’s Covenants with respect to Retained Intellectual Property
Rights

 

12.2.1 The Purchaser shall procure that as soon as reasonably practicable
following Closing, but in any event within the Initial Phase-out Period, no
Group Company shall:

 

  (a) use or display (including on or in its business stationery, documents,
signs, promotional materials or website) any Sellers’ Retained Intellectual
Property Rights or any name, mark or logo which is the same as or similar to or
is likely to be confused or associated with any name, mark or logo of a member
of the Sellers or the Sellers’ Affiliates; and

 

  (b) use or display any of the Sellers’ Retained Intellectual Property Rights
as part of any internet domain names, homepages and email addresses.

 

12.2.2 The Purchaser shall cause all of such materials, company names, internet
domain names, homepages and/or email addresses to be re-labeled or otherwise
modified to be removed no later than six months after the Closing Date.

 

12.2.3 The Purchaser shall procure that any Sellers’ Retained Intellectual
Property Right or Intellectual Property Right contrary or similar to the
Sellers’ Retained Intellectual Property Rights and which is registered for any
of the Group Companies or their employees, in each case as set forth on Schedule
12.2.3, be transferred to any person or entity nominated by the Sellers’
Representative.

 

- 81 -



--------------------------------------------------------------------------------

13. RESCISSION

 

13.1 Termination Rights

 

13.1.1 The Sellers are entitled to rescind this Agreement at any time by written
declaration hereof to the Purchaser, if:

 

  (a) any of the Closing Conditions set forth in Clauses 4.1 and 4.2 has not
been fulfilled within six (6) months from the Signing Date or if the filings
required to be filed by the Purchaser for the Regulatory Clearances (Clause 4.1)
have not been duly made by the fifteenth (15th) Business Day after the date of
this Agreement, unless Sellers have breached this Agreement and thereby
materially caused the non-fulfillment of the Closing Condition; or

 

  (b) the payments under Clause 5.2.1 are not made in full when due or the
Closing Actions required from the Purchaser were not completed.

 

13.1.2 The Purchaser is entitled to rescind this Agreement at any time by
written declaration hereof to the Sellers, if:

 

  (a) the Closing Conditions set forth in Clause 4.3 have not been fulfilled
within six (6) months from the Signing Date or if the filings required to be
filed by Sellers for the Regulatory Clearances (Clause 4.1) have not been duly
made by the twentieth (20th) Business Day after the date of this Agreement; or

 

  (b) at Closing, the Sellers have not complied with and not properly executed
any and all Closing Actions (except for those under Clause 5.2.16) to be
executed by them and, in particular, not unconditionally and validly transferred
the ownership in all Sold Shares to the Purchaser.

 

13.2 Consequences of Termination

In the event of a termination of this Agreement (Rücktritt) in accordance with
and except as otherwise provided in this Clause 13, all rights and obligations
of all Parties hereunder shall terminate without any liability of the Sellers
towards the Purchaser or Purchaser towards Sellers, except that

 

13.2.1 in the case of termination by Purchaser pursuant to Clause 13.1.2, such
termination shall not prevent or limit any claims the Purchaser may have on the
basis of a breach of any of the Sellers’ obligations under or in connection with
this Agreement;

 

13.2.2 in the case of termination by Sellers pursuant to Clause 13.1.1(b), such
termination shall not prevent or limit any claims the Sellers may have on the
basis of a breach of any of the Purchaser’s obligations under or in connection
with this Agreement;

 

- 82 -



--------------------------------------------------------------------------------

13.2.3 in the event that (a) the termination results from the Regulatory
Clearances not having been obtained pursuant to Clause 13.1.1(a), and (b) the
failure of the Regulatory Clearances to having been obtained is not primarily
caused by any material breach of the Sellers’ obligations under this Agreement,
the Purchaser shall (cumulatively)

 

  (a) pay, within five (5) Business Days after such termination (Rücktritt), to
the Sellers in accordance with, and in proportion to the Sellers part of the
Purchase Price a payment in the aggregate amount of EUR 50,000,000 as a lump-sum
compensation (pauschalierter Schadensersatz) for the non-occurrence of the
Closing, which shall be credited against any Seller’s damage claims pursuant to
lit. (b) of this Clause 13.2.3, if any; and

 

  (b) if the failure to obtain Regulatory Clearances is caused by Purchaser’s
material breach of any representation, warranty or covenant hereunder, Purchaser
shall remain liable to the Sellers for any damages (within the meaning of
Clauses 1293 et seq. ABGB) incurred by the Sellers as a result of breaches of
the Purchaser’s obligations under or in connection with this Agreement;

Absent a material breach by Purchaser as described in 13.2.3(b) above, the
lump-sum payment set forth in 13.2.3(a) shall be Purchaser’s sole liability for
a termination pursuant to this Clause 13.2.3, and following such termination and
such payment Purchaser shall have no further liability of any kind for any
reason in connection with this Agreement or the transactions contemplated
hereby.

 

13.2.4 Clauses 14 (Confidentiality) and 16 (Miscellaneous) of this Agreement
shall survive and remain in full force and effect also after such termination
(Rücktritt), and the obligations and liabilities under the confidentiality
agreement between Constantia Flexibles Holding GmbH and Purchaser shall revive
(wiederaufleben) and remain in full force and effect as if the confidentiality
had been concluded as of the date hereof.

 

14. CONFIDENTIALITY

 

14.1 Confidentiality and Press Release

No Party will issue any further press release or other public communication
relating to this Agreement or the transactions contemplated hereby and/or will
disclose any details regarding this transaction and the content of this
Agreement (including the negotiations relating to this Agreement) to any third
party (other than to its respective representatives, advisors and financing
institutions in connection with the preparation, negotiation, financing and the
completion of this Agreement and the transactions stipulated herein in each case
subject to appropriate confidentiality obligations without the consent of the
other Party), provided, however, that no Party shall be prevented from making
disclosures

 

- 83 -



--------------------------------------------------------------------------------

required by applicable Law or any listing agreement with any national securities
exchange or is disclosed in line with customary Wendel practice.

 

14.2 Exceptions

The obligations of confidentiality in Clause 14.1 shall not apply to
confidential information, which was or is lawfully obtained from other sources,
which was or is or becomes generally available to the public, which ceases to be
a trade secret, or which is required to be disclosed to a competent (arbitral)
tribunal or Government Entity, including pursuant to an Order or applicable Law
by a Governmental Entity otherwise in connection with any Proceeding (including,
in response to oral questions, interrogatories or requests for information or
documents).

 

15. GOVERNING LAW AND ARBITRATION

 

15.1 Governing Law and Arbitration

 

15.1.1 This Agreement shall be governed by and construed in accordance with the
Laws of the Republic of Austria, with the exception of (i) the UN Sales
Convention and (ii) the conflict of Law rules of Austrian private international
Law except for (conflict of Law) provisions referring to Laws other than the
Laws of the Republic of Austria and (iii) that the Laws of the Federal Republic
of Germany shall govern with respect to formal requirements of this Agreement,
and all except for those parts that are governed by mandatory Laws of other
jurisdictions.

 

15.1.2 Any and all disputes or claims arising out of or in connection with this
Agreement, including any questions regarding its existence, performance,
violation, termination, validity or nullity as well as any pre- and
post-contractual effects of this Agreement (the “Dispute”), shall be resolved by
discussions between the Parties carried out in good faith.

 

15.1.3 In the event of a Dispute, a Party shall serve a written notice upon the
other Parties (the “Dispute Notice”) proposing that the Parties seek to resolve
the Dispute by negotiation.

 

15.1.4

If a Dispute is not resolved within 40 (forty) Business Day, any such Dispute
shall be finally settled by three arbitrators in accordance with the Arbitration
Rules of the German Institution of Arbitration e.V. (DIS) without recourse to
the ordinary courts of law. The venue of the arbitration shall be Frankfurt am
Main, Germany. The language of the arbitration proceedings shall be English,
provided, however, that written evidence may be submitted in either the English
or the German language. In the event that mandatory applicable law requires any
dispute, controversy or claim under or in connection with this Agreement or its
validity to be decided upon by an ordinary court of law, the competent courts in
Frankfurt am Main, Germany shall have exclusive jurisdiction. All costs and

 

- 84 -



--------------------------------------------------------------------------------

  expenses shall be apportioned between the Parties to the arbitration in
accordance with the decision of the arbitrators.

 

15.1.5 Nothing in Clause 15.1 shall prevent the Parties from applying to any
competent state authority for interim or temporary measures. A request to a
state authority to order such measures or to enforce such measures already
ordered by the arbitral tribunal shall not constitute an infringement or waiver
of Clause 15.1 and shall not affect the powers of the arbitral tribunal.

 

16. MISCELLANEOUS

 

16.1 Costs

All costs and expenses, including, without limitation, filing and registration
fees as well as any transfer Taxes including, without limitation, real estate
transfer Tax (Grunderwerbsteuer), stamp duties (Rechtsgeschäftsgebühren),
recording and similar domestic or foreign Taxes or charges or other public
levies arising in connection with the execution, completion and/or
implementation of this Agreement and all related documents, instruments and
schedules, as well as the notary fees in connection with the execution of this
Agreement in the form of a notarial deed, as well as the costs of any merger
control Proceedings or other governmental approvals or filings connected with
the execution and implementation of this Agreement, except as explicitly set
forth otherwise in this Agreement, shall be borne by the Purchaser who
undertakes to indemnify and hold the Sellers harmless in this respect; provided
all filings fees and legal costs associated with the filings required under the
HSR Act of the Sellers shall be borne by the Sellers; and any other merger
control Proceeding shall be borne by the Purchaser. The Parties agree to keep
the original of this document as well as any certified copy thereof and written
and signed references thereto or confirmations thereof outside of Austria and
they shall not send fax messages or e-mails carrying a signature (including
digitally, manuscript or otherwise technically reproduced) which refer to this
document, confirm anything thereof or to which a copy of this document is
attached to or from Austria. Any stamp duty triggered as a result of a
non-compliance by a Party with this undertaking shall be borne by such Party
responsible for triggering such stamp duty, who undertakes to indemnify and hold
the other Parties harmless in this respect. This Clause 16.1 shall remain in
full force and effect regardless of the occurrence of Closing or a termination
of this Agreement.

 

16.2 German Real Estate Transfer Tax Notification

 

16.2.1

Seller 1, Seller 2, Seller 3 and the Purchaser will jointly prepare the
notifications of the sale and transfer of the C Labels Shares and the H&N Shares
contemplated under this Agreement for German real estate transfer Tax
(Grunderwerbsteuer, “RETT”) purposes pursuant to Sections 19 and 20 German Real
Estate Transfer Tax Act (deutsches Grunderwerbsteuergesetz, such notifications
referred to as “RETT Notifications”) within

 

- 85 -



--------------------------------------------------------------------------------

  ten (10) days after the Signing Date. For that purpose, (i) Seller 1, Seller 2
and Seller 3 will provide to the Purchaser the information required for such
RETT Notifications to the extent relating to the Sellers, C Labels, H&N and the
real estate and (ii) the Purchaser will provide to Seller 1, Seller 2 and
Seller 3 the information relating to the Purchaser.

 

16.2.2 Each of Seller 1, Seller 2, Seller 3 and the Purchaser will file the RETT
Notifications jointly prepared and agreed upon between the Parties with the
competent Tax authorities such that it is received by the competent Tax
authorities within two weeks after the Signing Date.

 

16.2.3 If Closing does not take place, and RETT is assessed due to the signing
of this Agreement and/or the rescission of this Agreement without such
assessment being revoked afterwards, the Purchaser shall bear such RETT and
shall indemnify Seller 1, Seller 2 and Seller 3 accordingly.

 

16.3 Own Expenses

Each Party shall be responsible for and bear its own costs and expenses incurred
in connection with the preparation, conclusion and consummation of this
Agreement and the transactions contemplated thereby, including, without
limitation, the costs and expenses of its advisors, in particular attorneys’
fees, auditors’ fees, as well as fees of financial advisors, if any.

 

16.4 Currency Exchange Rate

For purposes of any thresholds contained in any of the Sellers’ Representations
and Warranties, any reference to EUR shall include the equivalent in any foreign
currency at the official exchange rate as published by the European Central Bank
(ECB) on the Signing Date, or, should the Signing Date not be a Business Day, at
the official exchange rate as published by the European Central Bank (ECB) on
the last Business Day preceding the Signing Date.

 

16.5 Entire Agreement

This Agreement, including the Exhibits and Schedules, contains the entire
agreement of the Parties with respect to the subject matter hereof. Any
supplements or amendments to or the termination of this Agreement, as well as
any declarations to be made hereunder, shall be valid only if made in writing,
or if required by Law, in due notarial form. This shall also apply to any change
to, or cancellation of, this provision.

 

16.6 Notices

Unless provided otherwise in this Agreement, all declarations
(Willenserklärungen) to be made or notices to be given by the Parties under this
Agreement shall be in the English

 

- 86 -



--------------------------------------------------------------------------------

language and delivered to the other Party by hand or sent by registered letter,
postage prepaid and return receipt requested, or by electronic mail or facsimile
at the respective address set forth below:

 

  •   Seller 1, Seller 2, Seller 3 and Seller 4:

Constantia Flexibles Group GmbH

Attn.:    Mr. Martin Schneeweiss

Rivergate, Handelskai 92

1200 Vienna

Austria

Email: Martin.Schneeweiss@cflex.com

Fax:     +43 (1) 888 5640 9 1220

 

  •   with a copy to:

1.    Binder Grösswang Rechtsanwälte GmbH

Attn.:     Dr. Thomas Schirmer

Sterngasse 13

1010 Vienna

Austria

Email: schirmer@bindergroesswang.at

Fax: + 43 (1) 534 80 - 8

2.    Willkie Farr & Gallagher LLP

Attn.:    Mario Schmidt

Dr. Axel Wahl

An der Welle 4

60322 Frankfurt am Main

Germany

Email: mschmidt@willkie.com

 awahl@willkie.com

Fax: + 49 (0) 69 79 302 222

 

  •   the Purchaser:

Multi-Color Corporation

Attn: Nigel Vinecombe

Sharon E. Birkett

4053 Clough Woods Drive

Batavia, Ohio 45103

 

- 87 -



--------------------------------------------------------------------------------

United States of America

Email:    nvinecombe@mcclabel.com

sbirkett@mcclabel.com

with a copy to:

1. Keating Muething & Klekamp PLL

Attn: Michael J. Moeddel

One East Fourth Street

Suite 1400

Cincinnati, Ohio 45202

United States of America

Email:    MMoeddel@kmklaw.com

2. Freshfields Bruckhaus Deringer

Attn: Willibald Plesser

Seilergasse 16

1010 Vienna

Austria

Email: willibald.plesser@freshfields.com

Fax: +43 1 512 63 94

 

16.7 Severability

Should a provision of this Agreement, or a provision included in this Agreement
at a later point in time, be or become invalid or null and void as a whole or in
part, or should a gap in this Agreement become evident, this does not affect the
validity of the remaining provisions or parts thereof. The invalid or null and
void provision shall be deemed replaced, or the gap shall be deemed filled, as
the case may be, with effect ex tunc by such valid regulation which in legal and
economic terms comes closest to what the Parties intended or would have intended
in accordance with the purpose of this Agreement if they had considered the
point at the time of conclusion of this Agreement.

 

16.8 No set-off, no Right of Retention

Unless expressly provided otherwise herein, the Purchaser may not (i) set off
(aufrechnen) any rights and claims it may have against any rights or claims any
other party may have under this Agreement or otherwise, or (ii) refuse to
perform any obligation it may have under this Agreement on the grounds that it
has a right of retention (Zurückbehaltungsrecht) unless the rights or claims of
the relevant party claiming a right to set off (Aufrechnung) or retention have
been acknowledged (anerkannt) in writing by

 

- 88 -



--------------------------------------------------------------------------------

the relevant other Party/Parties or have been confirmed by final decision of a
competent court (Gericht).

 

16.9 Assignments

The Purchaser shall not, in whole or in part, transact in rem (verfügen) or by
contract, covenant or agreement in any claims (including future or contingent
claims) arising from or in connection with this Agreement by way of sale,
transfer, agreement, covenant, assignment, encumbrance or otherwise without the
prior written consent of the Sellers; provided, that Purchaser may pledge or
collaterally assign its rights under this Agreement to one or more Financing
Sources or any administrative agent, collateral agent or security trustee of
such Persons without the prior written consent of the other Parties as
collateral security for its obligations under the Financing Documents. This
shall, without limitation, also apply to any disposal by way of a demerger or a
contribution or by way of another kind of reorganization unless the Purchaser’s
claims arising from and in connection with this Agreement are by way of such
demerger transferred together with all or substantially all other assets of the
Purchaser to one and the same receiving entity. The transfer restrictions
pursuant to this Clause 16.9 shall not apply (i) in the event of an assignment
to banks (or their agent(s)) that are financing all or part of the Purchase
Price and/or the I/C Payables Purchase Price under this Agreement, or (ii) in
connection with the assignment by Purchaser of any of its rights and interests
to any of its Subsidiaries or Affiliates provided that such assignment shall not
prevent, delay or otherwise interfere with the Closing and provided further that
no such assignment shall relieve Purchaser of any of its obligations hereunder.

 

16.10 Further Assurances

From time to time after the Closing Date, each Party shall, at the request of
any other Party, execute and deliver such additional conveyances, transfers and
other assurances as may be reasonably required to effectively undertake the
transactions contemplated by this Agreement and each other agreement entered
into in connection herewith and to carry out the intent of this Agreement and
each other agreement entered into in connection herewith. Without limiting the
generality of the foregoing, to the extent that any assets used primarily (i) by
the Labels Group but owned by any entity other than a Group Company is not
transferred to a Group Company prior to Closing, upon becoming aware or being
notified of such failure to transfer such asset, Sellers shall use commercially
reasonable efforts to transfer such asset to a Group Company or other entity
nominated by Purchaser and (ii) by any entity other than a Group Company but
owned by the Labels Group is not transferred to an entity other than a Group
Company prior to Closing, upon becoming aware or being notified of such failure
to transfer such asset, Purchaser shall use commercially reasonable efforts to
transfer such asset to an entity nominated by Sellers, in each case at Sellers’
sole cost and expense.

 

- 89 -



--------------------------------------------------------------------------------

16.11 Representation

The Sellers hereby irrevocably agree, that the Sellers’ Representative is
exempted from all restrictions imposed on self-dealing (including restrictions
of multiple representations), and hereby is individually authorized to represent
each of the Sellers individually and the Sellers collectively through any
declaration or notice or action or any other legal measure in connection with or
under this Agreement.

 

- 90 -



--------------------------------------------------------------------------------

Table of Schedules

 

Schedule (A)    Shareholding in the Companies / Sold Shares Schedule (B)   
(Indirect) Shareholding in other Group Companies Schedule (C)    Material Group
Companies Schedule (D)    Intercompany Payables Schedule (E)    Intercompany
Receivables Schedule (F)    Permitted Exceptions Schedule 2.1.3    Measures to
be performed for the assignment of the Sold Shares Schedule 2.2.1    Sale and
Assignment Agreement I/C Payables Schedule 2.3.1    Assignment and Assumption
Agreement I/C Receivables Schedule 3.1.1    Enterprise Value Schedule 3.1.2(a)
   Cash Schedule 3.1.2(b)    Group Companies Indebtedness Schedule 3.1.2(c)-1   
Net Working Capital Schedule 3.1.2(c)-2    Reference Net Working Capital
Schedule 3.1.3    Exemplary Calculation of Purchase Price Schedule 4.1   
Regulatory Clearances Schedule 4.3.3    Form of Audited Financial Statements
Schedule 5.2.3    Share Transfer Deed C Labels Shares Schedule 5.2.4    Share
Transfer Deed H&N Shares Schedule 5.2.5    Share Transfer Deed HN Suzhou Share
Schedule 5.2.6    Stock Transfer Forms SGH Shares Schedule 5.2.7    Form 105 CM
Shares Schedule 5.2.8    Share Transfer Deed CFAH Shares Schedule 5.2.9    Share
Transfer Deed GPC III Shares Schedule 5.2.14    Investors’ Rights Agreement
Schedule 5.2.17(a)    TSA Schedule 5.2.17(b)    IT TSA Schedule 5.2.17(b)   
Supply Agreement

 

- 91 -



--------------------------------------------------------------------------------

Schedule 5.2.17(f)    Restrictive Covenant Agreement Schedule 5.2.18    Closing
Memorandum Schedule 7.1.3    Sellers’ Knowledge: Individuals Schedule 7.7   
Financial Statements Schedule 7.8    Company Agreement Schedule 7.9    No
Conflict Schedule 7.12.1    Owned Real Property Schedule 7.12.2    Leased Real
Property Schedule 7.15    Litigation Schedule 7.16    Subsidies Schedule 7.17.1
   Collective Agreements Schedule 7.17.2    Labor Matters Schedule 7.17.3    Key
Employees Schedule 7.18.1    Labels Business Employee Plans Schedule 7.21   
Insurance Schedule 7.23    Transaction Costs Schedule 8.2.1    Purchaser’s
Knowledge: Individuals Schedule 8.13    Deposit Instructions Data Room DVD
Schedule 9.4.3    Purchaser Obligations or Liabilities Schedule 10.2.1    Waiver
and Indemnity Schedule 11.1    Permitted Actions Schedule 11.1.2    Material
Investments Schedule 11.2.1    Cash Pool Agreements Schedule 11.3.1 (Part A)   
Sellers Contact Persons Schedule 11.3.1 (Part B)    Purchaser’s Contact Persons
Schedule 11.5.1    Share Transfer Agreement Constantia Nusser GmbH and
Constantia Ebert GmbH Schedule 11.8.1    Customer Agreements

 

- 92 -



--------------------------------------------------------------------------------

Schedule 11.9.1    Supplier Agreements Schedule 11.10.1    Service Agreements
Schedule 11.11    Factoring Agreements Schedule 11.12.1    Transfers of
Employees Schedule 11.13    Guarantees Schedule 12.2.3    Transferred
Intellectual Property

 

- 93 -